



______________________________________________________________________
FIFTH AMENDED AND RESTATED LOAN AGREEMENT


- among -


MOOG INC.


- and -


THE DESIGNATED BORROWERS PARTY HERETO
as Borrowers


and


THE LENDERS PARTY HERETO


and


HSBC BANK USA, NATIONAL ASSOCIATION
as Administrative Agent, Joint Bookrunner and Joint Lead Arranger


and


MANUFACTURERS AND TRADERS TRUST COMPANY
as Joint Lead Arranger, Joint Bookrunner and Lead Syndication Agent


and


BANK OF AMERICA, N.A.
as Joint Lead Arranger, Joint Bookrunner and Syndication Agent


JPMORGAN CHASE BANK, N.A.
as Joint Lead Arranger, Joint Bookrunner and Syndication Agent


CITIZENS BANK, N.A.
as Joint Lead Arranger and Syndication Agent


WELLS FARGO BANK, N.A.
as Joint Lead Arranger and Syndication Agent


and


MUFG BANK, LTD.
as Co-Documentation Agent


PNC BANK, NATIONAL ASSOCIATION
as Co-Documentation Agent


U.S. BANK NATIONAL ASSOCIATION
as Co-Documentation Agent


SANTANDER BANK, N.A.
as Co-Documentation Agent


BRANCH BANKING AND TRUST COMPANY
as Co-Documentation Agent
Dated: as of October 15, 2019
________________________________________________________________________






--------------------------------------------------------------------------------


    


TABLE OF CONTENTS
PAGE


ARTICLE I. DEFINITIONS
2


1.1Definitions
2


1.2Accounting Terms
35


1.3Exchange Rates; Currency Equivalents
36


1.4Unavailability of Alternative Currency Loans
36


1.5Times of Day
36


1.6Letters of Credit Amounts
37


1.7Reclassifiable Items
37


 
 
ARTICLE II. THE CREDIT
37


 
 
2.1The Revolving Credit
37


2.2The Notes
40


2.3Swingline Loans
41


2.4Letters of Credit
42


2.5Funding of Borrowings
50


2.6Interest
51


2.7Prepayments
54


2.8Use of Proceeds
55


2.9Effect of Benchmark Transition Event
55


2.10Increased Costs
56


2.11Taxes
58


2.12Commitment Fee
58


2.13Revolving Loan Commitment Termination and Reduction
58


2.14Payments
59


2.15Defaulting Lenders
60


2.16Intentionally Omitted
61


2.17Administrative Agent Fees
61


2.18Substitution of Lender
61


2.19Lender Statements; Survival of Indemnity
62


2.20Returned Payments
62


2.21Expansion Option.
63


2.22Designated Borrowers.
64


 
 
ARTICLE III. CONDITIONS TO THE CREDIT
67


 
 
3.1No Default
67


3.2Representations and Warranties
67


3.3Proceedings
68


3.4Closing Conditions
68


3.5Conditions to Subsequent Borrowing and Issuance
70


3.6Subsequent Extensions of Credit
70





i



--------------------------------------------------------------------------------

    


ARTICLE IV. REPRESENTATIONS AND WARRANTIES
71


 
 
4.1Corporate Status
71


4.2Valid and Binding Obligation
71


4.3No Pending Litigation
71


4.4No Consent or Filing
72


4.5No Violations
72


4.6Financial Statements
72


4.7No Material Adverse Change
72


4.8Tax Returns and Payments
73


4.9Title to Properties, etc
73


4.10Lawful Operations, etc
73


4.11Environmental Matters
73


4.12Compliance with ERISA
74


4.13Investment Company Act, etc
75


4.14Insurance
75


4.15Burdensome Contracts; Labor Relations
75


4.16Liens
75


4.17Defaults
76


4.18Anti-Terrorism Law Compliance
76


4.19Intellectual Property
76


4.20Accuracy of Information, etc
77


4.21Other Indebtedness
77


4.22Eligible Contract Party
77


4.23Representations as to Foreign Borrowers
77


4.24EEA Financial Institution
78


4.25Beneficial Ownership Certification
78


 
 
ARTICLE V. AFFIRMATIVE COVENANTS
78


 
 
5.1Payments
79


5.2Reporting Requirements
79


5.3Books, Records and Inspections
83


5.4Insurance
84


5.5Payment of Taxes and Claims
84


5.6Corporate Franchises
85


5.7Good Repair
85


5.8Compliance with Law
85


5.9Compliance with Environmental Laws
85


5.10Certain Subsidiaries to Become Guarantors
86


5.11Additional Security; Further Assurances.
87


5.12Accounting; Reserves; Tax Returns
87


5.13Liens and Encumbrances
88


5.14Defaults and Material Adverse Effects
88


5.15Further Actions
88





ii



--------------------------------------------------------------------------------

    


ARTICLE VI. FINANCIAL COVENANTS
88


 
 
6.1Interest Coverage Ratio
88


6.2Leverage Ratio
88


 
 
ARTICLE VII. NEGATIVE COVENANTS
89


 
 
7.1Indebtedness
89


7.2Encumbrances
90


7.3Investments Including Guaranty Obligations
91


7.4Restricted Payments
93


7.5Limitation on Certain Restrictive Agreements
94


7.6Material Indebtedness Agreements
95


7.7Changes in Business
95


7.8Consolidation, Merger, Acquisitions, Asset Sales, etc
95


7.9Transactions with Affiliates.
97


7.10Fiscal Years, Fiscal Quarters
98


7.11Anti-Terrorism Laws
98


7.12Anti-Bribery Laws
98


 
 
ARTICLE VIII. EVENTS OF DEFAULT
98


 
 
8.1Events of Default
98


8.2Effects of an Event of Default
101


8.3Remedies
101


8.4Application of Certain Payments and Proceeds
102


 
 
ARTICLE IX. EXPENSES
103


 
 
9.1Expenses
103


9.2Indemnification
103


 
 
ARTICLE X. THE AGENTS AND ISSUING BANK
104


 
 
10.1Appointment and Authorization
104


10.2Waiver of Liability of Administrative Agent
107


10.3Note Holders
108


10.4Consultation with Counsel; Compliance with Law
108


10.5Documents
108


10.6Administrative Agent and Affiliates
108


10.7Knowledge of Default
108


10.8Enforcement
109


10.9Action by Administrative Agent.
109


10.10Notices, Defaults, etc
111


10.11Indemnification of Administrative Agent
111


10.12Successor Administrative Agent
111


10.13Lenders’ Independent Investigation
112


 
 
 
 



iii



--------------------------------------------------------------------------------

    


10.14Amendments, Consents
112


10.15Funding by Administrative Agent
114


10.16Sharing of Payments
114


10.17Payment to Lenders
114


10.18Tax Withholding Clause
115


10.19USA Patriot Act
118


10.20Other Agents
118


10.21Issuing Bank
118


10.22ERISA
118


10.23Benefit of Article X
120


 
 
ARTICLE XI. MISCELLANEOUS
121


 
 
11.1Amendments and Waivers
121


11.2Classified Programs
121


11.3Delays and Omissions
121


11.4Assignments/Participation.
121


11.5Successors and Assigns
123


11.6Notices
124


11.7Governing Law
125


11.8Counterparts
125


11.9Titles
125


11.10Inconsistent Provisions
125


11.11Course of Dealing
125


11.12Notification
125


11.13Right of Set-Off
126


11.14Judgment Currency
126


11.15No Advisory Or Fiduciary Responsibility.
127


11.16Guarantee by Company.
128


11.17CONSENT TO JURISDICTION
129


11.18JURY TRIAL WAIVER
129


11.19Amendment and Restatement
129


11.20Keepwell
130


11.21Contractual Recognition of Bail-In
130


11.22Ackowledgement Regarding Any Supported QFCs
131





Exhibit A     –    Replacement Revolving Note
Exhibit B    –    Replacement Alternative Currency Note
Exhibit C    –    Replacement Swingline Note
Exhibit D     –    Request Certificate
Exhibit E     –    Compliance Certificate
Exhibit F    –    Assignment and Assumption
Exhibit G     –    Form of Designated Borrower Request and Assumption Agreement
Exhibit H     –    Form of Designated Borrower Notice


iv



--------------------------------------------------------------------------------

    






Schedule 1.1    –    Pension Plans
Schedule 2.1     –    Lenders’ Commitments
Schedule 2.4    –    Existing Letters of Credit
Schedule 4.1 –    Subsidiaries
Schedule 4.3     –     Pending Litigation
Schedule 7.1     –    Permitted Indebtedness
Schedule 7.2     –     Permitted Encumbrances
Schedule 7.3     –     Permitted Investments and Guarantees











v



--------------------------------------------------------------------------------






WITNESSETH


FIFTH AMENDED AND RESTATED LOAN AGREEMENT dated as of October 15, 2019
(“Agreement”) among MOOG INC., a New York corporation with its principal place
of business at Jamison Road and Seneca Street, East Aurora, New York 14052-0018
(“Company”), certain Subsidiaries of the Company party hereto from time to time
pursuant to Section 2.22 of this Agreement (the “Designated Borrowers”, and each
a “Designated Borrower” and, together with the Company, the “Borrowers” and,
each a “Borrower”), the several banks and other financial institutions from time
to time parties to this Agreement (individually, a “Lender” and collectively,
the “Lenders”) and HSBC BANK USA, NATIONAL ASSOCIATION, a bank organized under
the laws of the United States of America, with an office at Commercial Banking
Department, 95 Washington Street, Buffalo, New York 14203 as Administrative
Agent for the Lenders, Swingline Lender, and as Issuing Bank and as Joint
Bookrunner and Joint Lead Arranger, and MANUFACTURERS AND TRADERS TRUST COMPANY
as Joint Lead Arranger, Joint Bookrunner and Lead Syndication Agent, and BANK OF
AMERICA, N.A. as Joint Lead Arranger, Joint Bookrunner and Syndication Agent,
and JPMORGAN CHASE BANK, N.A. as Joint Lead Arranger, Joint Bookrunner and
Syndication Agent, and CITIZENS BANK, N.A. as Joint Lead Arranger and
Syndication Agent, and WELLS FARGO BANK, N.A. as Joint Lead Arranger and
Syndication Agent, and MUFG BANK, LTD., as Co-Documentation Agent and PNC BANK,
NATIONAL ASSOCIATION, as Co-Documentation Agent, and U.S. BANK NATIONAL
ASSOCIATION, as Co-Documentation Agent, and SANTANDER BANK, N.A., as
Co-Documentation Agent and BRANCH BANKING AND TRUST COMPANY as Co-Documentation
Agent.


BACKGROUND


A.    Company, the Administrative Agent, the Swingline Lender, the Issuing Bank
and the Lenders previously entered into the Fourth Amended and Restated Loan
Agreement dated as of March 28, 2013 as amended through Amendment No. 5 thereto
dated as of August 2, 2019 (as so amended, the “2013 Agreement”). The 2013
Amendment amended and restated the Third Amended and Restated Loan Agreement
dated as of March 18, 2011 (the “2011 Agreement”). The 2011 Agreement amended
and restated the Second Amended and Restated Loan Agreement dated as of October
25, 2006 as amended through Amendment No. 4 thereto dated as of June 26, 2009
(as so amended, the “2006 Agreement”). The 2006 Agreement amended and restated
the Amended and Restated Loan Agreement dated as of March 3, 2003 as modified
through Modification No. 11 thereto dated as of August 15, 2006 (as so modified,
the “2003 Agreement”) to which the Company, the Administrative Agent, the
Swingline Lender, the Issuing Bank and most of the Lenders were a party. The
2003 Agreement amended and restated a Corporate Revolving and Term Loan
Agreement dated as of November 30, 1998, as amended through Amendment No. 4
thereto dated as of December 7, 2001 (as so amended, the “1998 Agreement”) to
which Company, the Administrative Agent and most of the Lenders were a party.







--------------------------------------------------------------------------------





B.    The 2013 Agreement provided for a $1,100,000,000 Revolving Loan Facility,
with a $200,000,000 expansion option. The 2013 Agreement, the 2011 Agreement,
the 2006 Agreement and the 2003 Agreement were secured by liens on Company’s
personal property assets, pledges of 100% of the equity interests of certain
domestic subsidiaries and pledges of 65% of the equity interests of certain
directly-owned foreign subsidiaries, certain mortgages or deeds of trust on
certain of the Borrowers’ New York, California, Utah, North Carolina,
Pennsylvania, Ohio and Virginia real property (collectively, the “Mortgages”),
and negative pledges from each of Moog Europe Holdings Luxembourg SCS (formerly
known as Moog Europe Holdings y Cia Sociedad Commandataria), Moog Holding GmbH &
Co. KG and Moog Luxembourg Finance S.A.R.L., each of which were entities formed
to hold ownership interests in certain of Company’s foreign subsidiaries.


C.    The guarantors under the 2013 Agreement were Curlin Medical Inc., a
Delaware corporation, Moog Europe Holdings I LLC, a New York limited liability
company, Moog Europe Holdings II LLC, a New York limited liability company and
ZEVEX, Inc., a Delaware corporation, each of which secured its guaranty with a
lien on its personal property assets and, in some cases, its real property
assets.


D.    The intention and desire of the parties hereto is that the loans and other
obligations of the Company under the 2013 Agreement, and the rights, liens,
security interests, negative pledges and other collateral security of the agent
and the lenders thereunder, with the exception of the Mortgages, which will be
released upon the effective date of this Agreement, shall hereafter be evidenced
by this Agreement and the other Loan Documents referred to in this Agreement,.


NOW, THEREFORE, the parties hereby agree that the 2013 Agreement is amended and
restated hereby and agree as follows:



        
ARTICLE I. DEFINITIONS
1.1    Definitions. As used in this Agreement, unless otherwise specified, the
following terms shall have the following respective meanings:
“30-Day LIBOR Rate” - the reserve adjusted rate of interest per annum determined
by the Administrative Agent to be applicable to a 30-day interest period
appearing on Reuters Screen LIBOR01 Page or such other substitute page that
displays such rate or another alternate source selected by the Administrative
Agent to determine such rate in an amount approximately equal to the amount of
the applicable ABR Loan.
“ABR” or “Alternate Base Rate” - for any day, a rate per annum (rounded upwards,
if necessary, to the next 1/16 of 1%) equal to the greatest of (i) the Prime
Rate, (ii) the Federal Funds





--------------------------------------------------------------------------------





Effective Rate from time to time in effect plus 0.5%, or (iii) the 30‑Day Libor
Rate on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1.00%. Any change in the Alternate Base Rate due to
a change in the Prime Rate, the Federal Funds Effective Rate or the 30‑Day Libor
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the 30‑Day LIBOR Rate,
respectively.
“ABR Loan” - any Loan for which interest is calculated based on the Alternate
Base Rate plus the Applicable Margin determined from time to time.
“ABR Option” - the Rate Option in which interest is based upon the Alternate
Base Rate plus the Applicable Margin for the applicable Loan.


“Administrative Agent” - HSBC Bank as Administrative Agent for the Lenders,
and any successor to HSBC Bank (whether pursuant to consolidation,
reorganization or merger) as such Administrative Agent for the Lenders, and any
replacements or successors to HSBC Bank as provided in this Agreement.
“Affiliate” or “Affiliates” - individually or collectively, any Person that
directly or indirectly, through one or more intermediaries, Controls, or is
Controlled by, or is under Common Control with the Person specified.
Notwithstanding the foregoing, no individual shall be considered an Affiliate of
a Person solely by reason of such individual’s position as an officer or
director of such Person or of an Affiliate of such Person.
“Agents” - collectively, the Administrative Agent, the Syndication Agents and
the Co-Documentation Agents.
“Agreement” - as defined in the opening paragraph hereof, as the same may be
amended from time to time in accordance with the terms hereof.
“Alternative Currency” - Canadian Dollars, Euro, Pounds Sterling, Japanese Yen
or any other currency (other than Dollars) approved in accordance with the terms
of this Agreement.
“Alternative Currency Facility” - has the meaning specified in Section 2.1(b).
“Alternative Currency Letter of Credit” - any Letter of Credit denominated in an
Alternative Currency.
“Alternative Currency Loan” or “Alternative Currency Loans” - individually and
collectively, each Loan by a Lender to any Borrower under Section 2.1(b) of this
Agreement.
“Alternative Currency Note” or “Alternative Currency Notes” - the promissory
note or promissory notes of a Borrower payable to the order of a Lender, in
substantially the form of Exhibit B hereto, evidencing the aggregate
indebtedness of such Borrower to such Lender resulting from the Alternative
Currency Loans made by such Lender.





--------------------------------------------------------------------------------





“Alternative Currency Sublimit” - with respect to any Lender, the amount set
forth opposite such Lender’s name on Schedule 2.1 hereto under the caption
“Amount of Alternative Currency Sublimit” or, if such Lender has entered into
one or more Assignments and Assumptions, as set forth for such Lender in the
records maintained by the Administrative Agent as such Lender’s “Alternative
Currency Sublimit,” as such amount may be reduced at or prior to such time
pursuant to the terms of this Agreement. The Alternative Currency Sublimits of
all the Lenders equal the Dollar Equivalent of $300,000,000 in the aggregate as
of the date hereof.
“Annual Permitted Distribution Amount” – commencing with fiscal year 2019 and
for each fiscal year thereafter, an amount equal to the greater of (i) thirty
percent (30%) of Consolidated Net Income for such fiscal year or (ii)
$50,000,000.
“Anti-Terrorism Laws” - any Laws relating to terrorism or money laundering,
including Executive Order No. 13224, the USA Patriot Act, the Laws comprising or
implementing the Bank Secrecy Act, and the Laws administered by the OFAC (as any
of the forgoing Laws may from time to time be amended, renewed, extended or
replaced).
“Applicable Commitment Fee Rate” - (i) initially, until changed in accordance
with the following provisions, the Applicable Commitment Fee Rate shall be 22.5
basis points; and (ii) commencing with the fiscal quarter of Company ended on
December 31, 2019, and continuing with each fiscal quarter thereafter, the
Administrative Agent shall determine the Applicable Commitment Fee Rate in
accordance with the following matrix, based on the Leverage Ratio:
Level
Leverage Ratio
Commitment Fee


1
Greater than 3.5 to 1.0
35.0 bps
2
> 3.00 to 1.0 but ≤ 3.50 to 1.0
30.0 bps
3
> 2.50 to 1.0 but ≤ 3.00 to 1.0
25.0 bps
4
> 2.00 to 1.0 but ≤ 2.50 to 1.0
22.5 bps
5
> 1.50 to 1.0 but ≤  2.00 to 1.0
20.0 bps
6
≤ 1.50 to 1.0
15.0 bps

 
Changes in the Applicable Commitment Fee Rate shall become effective three (3)
Business Days immediately following the date of delivery by Company to the
Administrative Agent of a financial statement and a Compliance Certificate
required to be delivered pursuant to Sections 5.2(a), (b) and (c) of this
Agreement, and shall be based upon the Leverage Ratio in effect at the end of
the financial period covered by such financial statement and Compliance
Certificate. Notwithstanding the foregoing provisions, during any period when
the Company has failed to deliver such a financial statement and Compliance
Certificate when due, the Applicable Commitment Fee Rate shall be applied at
Level 1 above as of the first Business Day after the date on which such
financial statement and Compliance Certificate were required to be delivered,
regardless of the Leverage Ratio at such





--------------------------------------------------------------------------------





time, until the date the required financial statement and Compliance Certificate
have been delivered. Any changes in the Applicable Commitment Fee Rate shall be
determined by the Administrative Agent in accordance with the provisions set
forth in this definition and the Administrative Agent will promptly provide
notice of such determinations to the Company and the Lenders. Any such
determination by the Administrative Agent shall be conclusive absent manifest
error.


“Applicable Currency” - as to any particular payment or Loan or Letter of
Credit, Dollars or the Alternative Currency in which it is denominated or is
payable.
“Applicable Foreign Borrower Documents” - has the meaning specified in Section
4.23(a) of this Agreement.
“Applicable Lending Office” - with respect to each Lender, such Lender’s
Domestic Lending Office in the case of an ABR Loan and such Lender’s Libor
Lending Office in the case of a Libor Loan.
“Applicable Margin” - (i) initially, until changed in accordance with the
following provisions, the Applicable Margin shall be 50.0 points for ABR Loans
and 150.0 points for Libor Loans; (ii) commencing with the fiscal quarter of
Borrower ended on December 31, 2019, and continuing with each fiscal quarter
thereafter, the Administrative Agent shall determine the Applicable Margin in
accordance with the following matrix, based on the Leverage Ratio:


Level
Leverage Ratio
ABR Option
Libor Rate Option


1
Greater than 3.50 to 1.0
125.0 bps
225.0 bps
2
> 3.00 to 1.0 but ≤ 3.50 to 1.0
100.0 bps
200.0 bps
3
> 2.50 to 1.0 but ≤ 3.00 to 1.0
75.0 bps
175.0 bps
4
> 2.00 to 1.0 but ≤ 2.50 to 1.0
50.0 bps
150.0 bps
5
> 1.50 to 1.0 but ≤  2.00 to 1.0
25.0 bps
125.0 bps
6
≤ 1.50 to 1.0
0.0 bps
100.0 bps



Changes in the Applicable Margin shall become effective three (3) Business Days
immediately following the date of delivery by Company to the Administrative
Agent of a financial statement and a Compliance Certificate required to be
delivered pursuant to Sections 5.2(a), (b) and (c) of this Agreement, and shall
be based upon the Leverage Ratio in effect at the end of the financial period
covered by such financial statement and Compliance Certificate. Notwithstanding
the foregoing provisions, during any period when the Company has failed to
deliver such financial statement and Compliance Certificate when due, the
Applicable Margin shall be applied at Level 1 above as of the first Business Day
after the date on which such financial statement and Compliance Certificate were
required to be delivered, regardless of the Leverage Ratio at such time, until
the date the required financial statement and Compliance Certificate have been
delivered. Any changes





--------------------------------------------------------------------------------





in the Applicable Margin shall be determined by the Administrative Agent in
accordance with the provisions set forth in this definition and the
Administrative Agent will promptly provide notice of such determinations to the
Company and the Lenders. Any such determination by the Administrative Agent
shall be conclusive absent manifest error.


“Applicable Percentage” - with respect to any Lender, at any time, the
percentage of the Total Commitment represented by such Lender’s Commitment;
provided that in the case of Section 2.15 when a Defaulting Lender shall exist,
“Applicable Percentage” shall mean the percentage of the Total Commitment
(disregarding any Defaulting Lender’s Commitment) represented by such Lender’s
Commitment. Each Lender’s initial Applicable Percentage based on the Total
Commitment as of the Closing Date is set forth on Schedule 2.1 to this
Agreement. If the Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Total Commitment most recently in
effect, giving effect to any assignments, and to any Lender’s status as a
Defaulting Lender at the time of determination.
“Applicant Borrower” - has the meaning specified in Section 2.22(b) of this
Agreement.
“Arranger” - each of HSBC Bank, Manufacturers and Traders Trust Company, Bank of
America, N.A., JPMorgan Chase Bank, N.A., Citizens Bank, N.A. and Wells Fargo
Bank, N.A. and any successor to any of the foregoing as the Joint Lead Arrangers
under this Agreement.
“Asset Sale” - the sale, lease, transfer or other disposition (including by
means of sale and lease-back transactions, and by means of mergers,
consolidations, amalgamations and liquidations of a corporation, partnership or
limited liability company of the interests therein of Company or any Subsidiary)
by Company or any Subsidiary to any Person of any such Company’s or such
Subsidiary’s respective assets, including without limitation, Equity Interests,
provided that the term Asset Sale specifically excludes (i) any sales, transfers
or other dispositions of inventory, or obsolete, worn-out or excess furniture,
fixtures, equipment or other property, real or personal, tangible or intangible,
in each case in the ordinary course of business; (ii) any actual or constructive
total loss of property or the use thereof, resulting from destruction, damage
beyond repair or other rendition of such property as permanently unfit for
normal use from any casualty or similar occurrence whatsoever; (iii) the
destruction or damage of a portion of such property from any casualty or similar
occurrence whatsoever under circumstances in which such damage cannot reasonably
be expected to be repaired, or such property cannot reasonably be expected to be
restored to its condition immediately prior to such destruction or damage,
within ninety (90) days after the occurrence of such destruction or damage or
such longer reasonable time period as determined under the Company’s plan of
restoration or replacement for such property established within a 90 day period
after such occurrence provided such plan is acceptable to the Administrative
Agent in its reasonable judgment; (iv) the condemnation, confiscation or seizure
of, or requisition of title to or use of any property by any Governmental
Authority; or (v) in the case of any unmovable property located upon a
leasehold, the termination or expiration of such leasehold.





--------------------------------------------------------------------------------





“Assigned Dollar Value” - (i) in respect of any Loan denominated in Dollars, the
amount thereof, (ii) in respect of the undrawn or stated amount of any
Alternative Currency Letter of Credit, the Dollar Equivalent thereof determined
as of a Valuation Date with respect to such Letter of Credit (iii) in respect of
Alternative Currency Letter of Credit reimbursement obligations, the Dollar
Equivalent thereof determined as of the Valuation Date with respect to the
payment made by the Issuing Bank giving rise thereto, and (iv) in respect of a
Loan denominated in an Alternative Currency, the Dollar Equivalent thereof as of
a Valuation Date with respect to such Loan.
“Assignment and Assumption” - an assignment and assumption agreement entered
into by a Lender and an assignee and accepted by the Administrative Agent,
substantially in the form of Exhibit F hereto with all blanks appropriately
completed.
“Available Amount” - (a) with respect to any Letter of Credit issued in Dollars,
the stated or face amount of such Letter of Credit to the extent available at
the time for drawing (subject to presentment of all requisite documents) and
(b) with respect to any Alternative Currency Letter of Credit, the Assigned
Dollar Value of the stated or face amount of such Letter of Credit to the extent
available at the time for drawing (subject to presentment of all requisite
documents), in either case as the same may be increased or decreased from time
to time in accordance with the terms of such Letter of Credit or Alternative
Currency Letter of Credit, as the case may be.
“Availability Period” - the period from the Closing Date to, but excluding, the
earlier of the Revolving Credit Maturity Date and the date of termination of the
Commitments.
“Bail-In Action” - the exercise of any Write-down and Conversion Powers in
respect of any liability of an EEA Financial Institution.
“Bail-In Legislation” - in relation to an EEA Member Country which has
implemented, or which at any time implements, Article 55 of Directive
2014/59/EU, as amended or re-enacted, establishing a framework for the recovery
and resolution of credit institutions and investment firms, the relevant
implementing law or regulation as described in the EU Bail-In Legislation
Schedule from time to time.
“Bankruptcy Event” - with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in the furtherance of, or indicating its consent to,
approval of, acquiescence in, any such proceeding or appointment, provided that
a Bankruptcy Event shall not result solely by virtue of any ownership interest,
or the acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, provided, further, that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on





--------------------------------------------------------------------------------





its assets or permit such Person (or such Governmental Authority or
instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.
“Benchmark Replacement” - the sum of: (a) the alternate benchmark rate (which
may include Term SOFR) that has been selected by the Administrative Agent and
the Company giving due consideration to (i) any selection or recommendation of a
replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a rate of interest as a replacement to LIBOR for U.S.
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.


“Benchmark Replacement Adjustment” - with respect to any replacement of LIBOR
with a Benchmark Unadjusted Replacement for each applicable Interest Period, the
spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) that has been
selected by the Administrative Agent and the Company giving due consideration to
(i) any selection or recommendation of a spread adjustment, or method for
calculating or determining such spread adjustment, for the replacement of LIBOR
with the applicable Benchmark Unadjusted Replacement by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a spread adjustment, or method for calculating or determining such
spread adjustment, for the replacement of LIBOR with the applicable Benchmark
Unadjusted Replacement for U.S. dollar-denominated syndicated credit facilities
at such time.


“Benchmark Replacement Conforming Changes” - with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “ABR,” the definition of “Interest Period,” timing
and frequency of determining rates and making payments of interest and other
administrative matters) that the Administrative Agent decides may be appropriate
to reflect the adoption and implementation of such Benchmark Replacement and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
decides that adoption of any portion of such market practice is not
administratively feasible or if the Administrative Agent determines that no
market practice for the administration of the Benchmark Replacement exists, in
such other manner of administration as the Administrative Agent decides is
reasonably necessary in connection with the administration of this Agreement).


“Benchmark Replacement Date” - the earlier to occur of the following events with
respect to LIBOR:


(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event”, the later of (a) the date of the public statement or publication of
information referenced therein and





--------------------------------------------------------------------------------





(b) the date on which the administrator of LIBOR permanently or indefinitely
ceases to provide LIBOR; or


(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.


“Benchmark Transition Event” - the occurrence of one or more of the following
events with respect to LIBOR:


(1) a public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely, provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;


(2) a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for LIBOR, a
resolution authority with jurisdiction over the administrator for LIBOR or a
court or an entity with similar insolvency or resolution authority over the
administrator for LIBOR, which states that the administrator of LIBOR has ceased
or will cease to provide LIBOR permanently or indefinitely, provided that, at
the time of such statement or publication, there is no successor administrator
that will continue to provide LIBOR; or


(3) a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR announcing that LIBOR is no longer
representative.


“Benchmark Transition Start Date” - (a) in the case of a Benchmark Transition
Event, the earlier of (i) the applicable Benchmark Replacement Date and (ii) if
such Benchmark Transition Event is a public statement or publication of
information of a prospective event, the 90th day prior to the expected date of
such event as of such public statement or publication of information (or if the
expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Company, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.


“Benchmark Unadjusted Replacement” - the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.


“Benchmark Unavailability Period” - if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark





--------------------------------------------------------------------------------





Replacement has replaced LIBOR for all purposes hereunder in accordance with
Section 2.9 and (y) ending at the time that a Benchmark Replacement has replaced
LIBOR for all purposes hereunder pursuant to Section 2.9.


“Beneficial Ownership Certification” - a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” - 31 C.F.R. Sec. 1010.230, as amended.
“Benefit Plan” or “Plan” - means any employee benefit plan as defined in Section
3(3) of ERISA, including any employee welfare benefit plan (as defined in
section 3(1) of ERISA), any employee pension benefit plan (as defined in Section
3(2) of ERISA), and any plan which is both an employee welfare benefit plan and
an employee pension benefit plan, and in respect of which any Loan Party or
any ERISA Affiliate is (or, if such Plan were terminated, would under Section
4062 or Section 4069 of ERISA be deemed to be) an "employer" as defined in
Section 3(5) of ERISA”.
“Borrower” and “Borrowers”- each as defined in the opening paragraph to this
Agreement.
“Breakage Fee” - an amount reasonably determined by the applicable Lender at the
time (a) any payment of a LIBOR Loan is required, made or permitted on a date
other than the last day of the then current Interest Period applicable thereto
(including upon demand by Lender), (b) of the conversion of any LIBOR Loan other
than on the last day of the Interest Period applicable thereto, or the failure
to borrow a Libor Loan or to convert a Loan to a Libor Loan on the date of the
requested borrowing or conversion date applicable thereto or (c) the assignment
of a Libor Loan prior to the last day of the relevant Interest Period as a
result of a request of the Company pursuant to Section 2.18, in each case to be
equal to the sum of the costs, losses, expenses and penalties attributable to
such event incurred by such Lender as a result of such prepayment; any loss to
any Lender shall be deemed to be an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such LIBOR Loan had such event not occurred, at the interest
rate that would have been applicable to such LIBOR Loan, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such LIBOR Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period for deposits of Dollars or the applicable
Alternative Currency of a comparable amount and period from other banks in the
London Interbank Market. A certificate of the Lender delivered to the Company
and setting forth any amount or amounts that the Lender is entitled to receive
pursuant to this paragraph shall be conclusive absent manifest error. The
Borrowers shall pay the Lender the amount shown as due on any such certificate
upon demand.





--------------------------------------------------------------------------------





“Business Day” - (a) for all purposes other than as set forth in clause (b)
below, any day excluding Saturday, Sunday, and any day in which banks in New
York, New York are authorized or required by law or governmental action to
close, and (b) with respect to Libor Loans, any day which is a Business Day
described in clause (a) and which is also a day for trading by and between banks
in U.S. dollar deposits in the London Interbank Market.
“Canadian Dollar” - the lawful currency of Canada.
“Capital Lease” - as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, should be accounted for as a capital lease on the balance sheet of
that Person.
“Capitalized Lease Obligations” - subject to Section 1.2 of this Agreement, all
obligations under Capital Leases of the Company or any Subsidiary, without
duplication, in each case taken at the amount thereof accounted for as
liabilities identified as “capital lease obligations” (or any similar words) on
a consolidated balance sheet of the Company and any Subsidiary prepared in
accordance with GAAP.
“CDOR Rate” - shall mean, for each day in any period, the annual rate of
interest that is the rate based on an average rate applicable to Canadian Dollar
bankers’ acceptances for a term equal to the term of the relevant Interest
Period appearing on the Reuters Screen CDOR Page at approximately 10:00 a.m.
(Toronto time), on such date, or if such date is not a Business Day, on the
immediately preceding Business Day; provided that if such rate does not appear
on the Reuters Screen CDOR Page on such date as contemplated, then the CDOR Rate
on such date shall be the rate that would be applicable to Canadian Dollar
bankers’ acceptances quoted by the Administrative Agent as of 10:00 a.m.
(Toronto time) on such date or, if such date is not a Business Day, on the
immediately preceding Business Day.
“Change in Control” - if (i) any Person or group (within the meaning of the
Securities Laws and the rules of the SEC thereunder as in effect on the date
hereof), except any Pension Plan of the Company or any Moog Employee
Compensation Vehicle, becomes the owner directly or indirectly of 30% or more of
the aggregate voting power represented by the Equity Interests of Company; or
(ii) a majority of the members of the Board of Directors of Company are not
Continuing Directors.
“Change in Law” - (a) the adoption of any law, rule, regulation or treaty after
the date of this Agreement, (b) any change in any law, rule, regulation or
treaty or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender or
the Issuing Bank (or, for purposes of Section 2.10(b), by any lending office of
such Lender or by such Lender’s or the Issuing Bank’s holding company, if any)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement; provided however, that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection





--------------------------------------------------------------------------------





Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall, in each case,
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.
“Co-Documentation Agent” - means MUFG Bank, Ltd., PNC Bank, National
Association, U.S. Bank National Association, Santander Bank, N.A. and Branch
Banking and Trust Company as co-documentation agents for the Lenders hereunder.
“Closing Date” - October 15, 2019.
“Code” - the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” - any “Collateral” as defined in any Security Document, together
with any other real or personal property collateral covered by any Security
Document.
“Commitment” - with respect to each Lender, the commitment of such Lender to
make Revolving Loans, to acquire participations in Letters of Credit, including
Alternative Currency Letters of Credit, to make or otherwise acquire
participations in Alternative Currency Loans and to acquire participations in
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (i) reduced from time to time pursuant to Section 2.13 of this
Agreement and (ii) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 11.4 of this Agreement. The
initial amount of each Lender’s Commitment is set forth on Schedule 2.1 to this
Agreement, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Commitment, as applicable.
“Commitment Fee” - as defined in Section 2.12 of this Agreement.
“Commodity Exchange Act” - the Commodity Exchange Act (7 U.S.C. §1 et. seq.), as
amended from time to time, and any successor statute.
“Compliance Certificate” - a certificate executed by a Financial Officer of the
Company substantially in the form of Exhibit E hereto with all blanks
appropriately completed.
“Confidential Information Materials” - the collective reference to the Summary
Terms and Conditions – September 2019 and any other confidential information
material with respect to the Company and its Subsidiaries and the Revolving
Credit previously distributed to the Lenders.
“Consideration” – in connection with an acquisition or disposition, the
aggregate consideration paid, including borrowed funds, cash, the issuance of
securities or notes, the assumption or incurring of liabilities (direct or
contingent) valued in accordance with GAAP, the





--------------------------------------------------------------------------------





payment of consulting fees to prior owners of an acquired business (except to
the extent constituting reasonable compensation for services rendered) or fees
for a covenant not to compete and any other consideration paid for the
acquisition or disposition; excluding, however, the payment of any fees to any
investment banker or the assumption of any trade payables and short term
accruals in the ordinary course of business in connection with such acquisition
or disposition.
“Consolidated” or “Consolidated Basis” - the consolidation of the accounts of
any entity and its Subsidiaries in accordance with GAAP, including principles of
consolidation, consistent with those applied in the preparation of the
consolidated audited financial statements of Company delivered to the Lenders.
“Consolidated Capital Expenditures” - for any period, the aggregate of all
expenditures of Company and all Subsidiaries during such period determined on a
Consolidated Basis that may properly be classified as capital expenditures in
conformity with GAAP, provided that such term shall not include any such
expenditure in connection with replacement or repair of assets to the extent
that casualty insurance proceeds or the trade-in value of other equipment were
used for such expenditure.
“Consolidated EBITDA” - for any period, an amount equal to (i) the sum of the
amounts for such period of (A) Consolidated Net Income, (B) Consolidated
Interest Expense, (C) provisions for taxes based on income, (D) total
depreciation expense, (E) total amortization expense, (F) other non-cash items
reducing Consolidated Net Income and (G) non-cash stock related expenses minus
(ii) other non-cash items increasing Consolidated Net Income for such period.
Notwithstanding anything to the contrary in this definition, for purposes of
computing the Leverage Ratio and the Interest Coverage Ratio hereunder, or in
connection with any pro-forma calculation required by this Agreement, the term
“Consolidated EBITDA” shall be computed, on a consistent basis, to reflect
purchases and acquisitions by Permitted Acquisition or otherwise made by Company
and the Subsidiaries during the relevant period as if they occurred at the
beginning of such period, and Company, during the twelve (12) month period
following the date of any such acquisition may include in the calculation hereof
the necessary portion of the adjusted historical results of the entities
acquired in acquisitions that were achieved prior to the applicable date of the
acquisition for such time period as is necessary for Company to have figures on
a trailing four fiscal quarter basis from the date of determination with respect
to such acquired entities.
“Consolidated Interest Expense” - for any period, as determined in accordance
with GAAP, total interest expense (including that portion attributable to
Capital Leases in accordance with GAAP and capitalized interest) of Company and
all Subsidiaries on a Consolidated Basis with respect to all outstanding
Indebtedness of Company and all Subsidiaries, including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under Hedge Agreements entered into
by the Company or any Subsidiary, computed (a) on a net basis after reduction
for any interest income, and (b) excluding amortization of discount and
amortization of debt issuance costs. Notwithstanding anything to the contrary in
this definition, in connection with any pro-forma calculation required by
Section 7.8(c) of this





--------------------------------------------------------------------------------





Agreement (an “Acquisition Pro-Forma Calculation”), the term “Consolidated
Interest Expense” shall be computed, on a consistent basis, to reflect the
applicable purchase or acquisition being made by Company or the applicable
Subsidiary as if such acquisition occurred at the beginning of such period, and
Company shall, for purposes of the Acquisition Pro-Forma Calculation, include in
the calculation hereof the necessary portion of the adjusted historical results
of the entity acquired for such time period as is necessary for Company to have
figures on a trailing four fiscal quarter basis from the date of determination
with respect to such acquired entity. For the avoidance of doubt, nothing herein
shall require the Company to include in any other calculation of Consolidated
Interest Expense any interest paid on any portion of the pre-acquisition
Indebtedness of an acquired entity.
“Consolidated Net Debt” - as of any date of determination, the sum of all Debt
of Company and all Subsidiaries, determined on a Consolidated Basis in
accordance with GAAP, including all Indebtedness under Securitization
Transactions, less the aggregate net balances of cash and cash equivalents of
Company and all Subsidiaries.
“Consolidated Net Income” - for any period, the net income (or loss) of Company
and all Subsidiaries on a Consolidated Basis for such period taken as a single
accounting period determined in conformity with GAAP.
“Consolidated Total Assets” - as at any date of determination, all amounts that
would, in conformity with GAAP, be set forth opposite the caption “total assets”
(or a similar caption) on a Consolidated balance sheet of Company and all
Subsidiaries at such date.
“Contingent Obligation” - of a Person, any agreement, undertaking or arrangement
by which such Person assumes, guaranties, endorses, contingently agrees to
purchase or provide funds for the payment of, or otherwise becomes or is
contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement or take-or-pay contract. The amount of any Contingent Obligation shall
be equal to the amount of the obligation that is so guarantied or supported that
is actually outstanding or otherwise due and payable from time to time, if a
fixed and determinable amount or if there is no fixed or determinable amount,
either (x) if a maximum amount is guaranteed, the maximum amount or (y) if there
is no maximum amount, the amount of the obligation that is so guarantied or
supported.
“Continuing Director” - as of any date of determination, any member of the Board
of Directors of Company who (i) was a member of such Board of Directors on the
date of this Agreement; or (ii) was nominated for election or elected to such
Board of Directors with the approval of a majority of the Continuing Directors
who were members of such Board of Directors at the time of such nomination or
election.





--------------------------------------------------------------------------------





“Control”, “Controlling”, “Controlled by”, and “under Common Control with” - the
possession, directly or indirectly, of the power to either (i) vote 20% or more
of the Equity Interests having voting power for the election of directors, or
persons performing similar functions, of a Person or (ii) direct or cause the
direction of the management and policies of a Person, whether by contract or
otherwise; provided however, no Pension Plan of Company or Moog Employee
Compensation Vehicle shall be considered to have Control of Company or any
Subsidiary.
“Conversion Date” - the date on which an ABR Loan converts to a Libor Loan, the
date on which a Libor Loan converts to an ABR Loan, or the date on which a Libor
Loan is continued as a new Libor Loan.
“Credit Party” - the Administrative Agent or any Lender.
“Current Indenture” - the Senior Indenture.
“Debt” - with respect to any Person, any Indebtedness resulting from the
borrowing of any money or from any deferral of payment of the purchase price for
the acquisition or Capital Lease of any asset.
“Default” - any of the events specified in Article VIII whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Defaulting Lender” - any Lender that (a) has failed, within two Business Days
of the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit or Swingline
Loans or (iii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Company or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied), (c) has failed, within three Business Days
after request by a Credit Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans and participations in then outstanding Letters of
Credit and Swingline Loans under this Agreement, provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon such Credit
Party’s receipt of such certification in form and substance satisfactory to it
and the Administrative Agent, (d) has, or has a direct or indirect parent
company that has, become the subject of a Bankruptcy Event, (e) has, or has a
direct or indirect parent company that has become the subject of a Bail-In
Action or (f) with respect to any Lender that is a Foreign Lender, has failed,
within ten (10) Business Days after request by the Administrative Agent or the





--------------------------------------------------------------------------------





Company acting in good faith, to provide certification of such Foreign Lender’s
compliance with the requirements of FACTA, provided however such Foreign Lender
shall cease to be a Defaulting Lender pursuant to this clause (f) upon the
Administrative Agent’s or Company’s receipt of such certification. Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (f) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender upon delivery of written notice of such determination to the
Company, Issuing Bank, Swingline Lender and each Lender.
"Delaware Divided LLC" - any Delaware LLC which has been formed on the
consummation of a Delaware LLC Division.
"Delaware LLC Division" - the statutory division of any Delaware LLC into two or
more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited Liability
Company Act.
“Designated Borrower Notice” - has the meaning specified in Section 2.22(b) of
this Agreement.


“Designated Borrower Request and Assumption Agreement” - has the meaning
specified in Section 2.22(b) of this Agreement.
“Designated Borrowers” - has the meaning specified in the introductory paragraph
hereto.


“Designated Hedge Agreement” - any Hedge Agreement to which any Borrower or any
of the Subsidiaries which is an Eligible Contract Participant is a party and as
to which a Lender or any Affiliate of a Lender, or a Person that upon the
effective date of such Hedge Agreement was a Lender or an Affiliate of such
Lender (each a “Hedging Lender”) is a counterparty, so that such Lender or
Affiliate or Hedging Lender, to the extent of such Lender’s or Affiliate’s or
Hedging Lender’s credit exposure under such Hedge Agreement, will be entitled to
share in the benefits of any Guaranty and the Security Documents to the extent
any such Guaranty and Security Documents include obligations under Designated
Hedge Agreements in the obligations secured or guaranteed thereby. For greater
certainty, such benefits shall continue after such Hedging Lender has ceased to
be a Lender.
“Designated Letter(s) of Credit” – a Designated Letter of Credit Facility
Agreement and any letter of credit issued thereunder by a Lender or any
Affiliate of a Lender, or a Person that upon the effective date of such letter
of credit was a Lender or an Affiliate of such Lender (each a “Designated LC
Lender”) for the benefit of any Borrower or any of the Subsidiaries, so that
such Lender or Affiliate or Designated LC Lender, to the extent of such Lender’s
or Affiliate’s or Designated LC Lender’s credit exposure under such letter of
credit, will be entitled to share in the benefits of any Guaranty and the
Security Documents to the extent any such Guaranty and Security Documents
include obligations of the Borrower or any of its Subsidiaries in connection
with the





--------------------------------------------------------------------------------





Designated Letter of Credit in the obligations secured or guaranteed thereby.
For greater certainty, such benefits shall continue after such Designated LC
Lender has ceased to be a Lender.
“Designated Letter of Credit Facility Agreement” – any bilateral letter of
credit facility agreement entered into by a Designated LC Lender and any
Borrower or any of its Subsidiaries, for the issuance of Designated Letters of
Credit, as may be amended, restated, refinanced or replaced from time to time.
“Directly-Owned Foreign Subsidiary” - any Foreign Subsidiary over which Company
has direct Control or a Guarantor has direct Control.
“Disposal” - the intentional or unintentional abandonment, discharge, deposit,
injection, dumping, spilling, leaking, storing, burning, terminal destruction or
placing of any substance so that it or any of its constituents may enter the
Environment.
“Dollar Equivalent” - on any particular date, (i) with respect to any amount
denominated in Dollars, such amount of Dollars, and (ii) with respect to any
amount denominated in an Alternative Currency, the amount of Dollars which could
be purchased by the Administrative Agent with such amount of such currency in
the applicable foreign currency markets at the Spot Rate at or about 11:00 a.m.
(Eastern time) on such date.
“Dollars”, “U.S. Dollars” or “$” - lawful money of the United States of America.
“Domestic Lending Office” - with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on
Schedule 2.1 hereto or in the Assignment and Assumption pursuant to which it
became a Lender, as the case may be, or such other office of such Lender as such
Lender may from time to time specify to the Company and the Administrative
Agent.
“Domestic Subsidiary” - (i) any Subsidiary having any place of business located
in the United States of America, other than Moog Controls Corporation, an Ohio
corporation, Moog Controls Corporation, a New York corporation or (ii) any
Subsidiary that is a foreign sales corporation.
“Early Opt-in Election” - the occurrence of:


(1) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Company)
that the Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 2.9 are being executed or amended,
as applicable, to incorporate or adopt a new benchmark interest rate to replace
LIBOR, and







--------------------------------------------------------------------------------





(2) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Company and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.
“EEA Financial Institution” - (a) any institution established in any EEA Member
Country which is subject to the supervision of a Resolution Authority, (b) any
entity established in any EEA Member Country which is a parent of an institution
described in clause (a) of this definition, or (c) any institution established
in any EEA Member Country which is a subsidiary of an institution described in
clauses (a) or (b) of this definition and is subject to consolidated supervision
with its parent.
“EEA Member Country” - any member state of the European Union, Iceland,
Liechtenstein and Norway.
“Eligible Contract Participant” - in respect of any agreement, contract or
transaction that constitutes a “swap” within the meaning of Section 1a (47) of
the Commodity Exchange Act, each Subsidiary that has total assets exceeding
$10,000,000 at the time such swap was entered into or such other Subsidiary as
constitutes an eligible contract participant under the Commodity Exchange Act or
any regulations promulgated thereunder.
“Environment” - any water including, but not limited to, surface water and
ground water or water vapor; any land including land surface or subsurface;
stream sediments; air; fish; wildlife; plants; and all other natural resources
or environmental media.
“Environmental Claim” - as defined in Section 4.11(a) of this Agreement.
“Environmental Laws” - all foreign, federal, state, provincial and local
environmental, land use, zoning, health, chemical use, safety and sanitation
laws, statutes, ordinances, regulations, codes and rules relating to the
protection of the Environment and/or governing the use, storage, treatment,
generation, transportation, processing, handling, production or disposal of
Hazardous Substances and the policies, guidelines, procedures, interpretations,
decisions, orders and directives of any Governmental Authority with respect
thereto.
“Environmental Permits” - all licenses, permits, approvals, authorizations,
consents or registrations required by any applicable Environmental Laws and all
applicable judicial and administrative orders in connection with ownership,
lease, purchase, transfer, closure, use and/or operation of any Borrower’s
property and/or as may be required for the storage, treatment, generation,
transportation, processing, handling, production or disposal of Hazardous
Substances.
“Environmental Questionnaire” - a questionnaire and all attachments thereto
concerning: (i) activities and conditions affecting the Environment at any
property of a Person or (ii) the enforcement or possible enforcement of any
Environmental Law against a Person.





--------------------------------------------------------------------------------





“Equity Interests” - shares of capital stock in a corporation, partnership
interests in a partnership, membership interests in a limited liability company,
beneficial interests in a trust or other equity ownership interests in a Person,
and any warrants, options or other rights entitling the holder thereof to
purchase or acquire any such equity interest.
“ERISA” - the Employee Retirement Income Security Act of 1974, as amended by the
Multiemployer Pension Plan Amendments Act of 1980, and as otherwise amended from
time to time.
“ERISA Affiliate” - each Subsidiary and any trade or business (whether or not
incorporated) that, together with Company, is treated as a single employer under
Section 414(b) or (c) of the Code or Section 4001(b)(1) of ERISA, or, solely for
purposes of Section 302 of ERISA and Section 412 and 430 of the Code, is treated
as a single employer under Section 414(m) of the Code.
“ERISA Event” - (i) any Reportable Event with respect to a Pension Plan (other
than an event for which the 30-day notice period is waived); (ii) the existence
with respect to any Pension Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (iii) the filing pursuant to Section 412(d) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Pension Plan; (iv) the incurrence by a Borrower or
any ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Pension Plan; (v) the receipt by a Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Pension Plan or Plans or to appoint a trustee to
administer any Pension Plan; (vi) the incurrence by a Borrower or any ERISA
Affiliate of any liability with respect to the withdrawal or partial withdrawal
from any Pension Plan or Multiemployer Plan; or (vii) the receipt by a Borrower
or any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan
from a Borrower or any ERISA Affiliate of any notice, concerning the imposition
of Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA; (viii) the failure to make by its due date a required installment
under Section 430(j) of the Code with respect to any Pension Plan or failure by
a Borrower or any ERISA Affiliate to make any required contribution to a
Multiemployer Plan, (ix) any failure by any Pension Plan to satisfy the minimum
funding standards (within the meaning of Sections 412 or 430 of the Code or
Section 302 of ERISA) applicable to such Pension Plan, whether or not waived or
the filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of
an application for a waiver of the minimum funding standard with respect to any
Pension Plan, (x) the existence with respect to any Plan of a non-exempt
Prohibited Transaction, or (xi) a determination that any Pension Plan is, or is
expected to be, in "at risk" status (within the meaning of Section 430 of the
Code or Section 303 of ERISA.
“EU Bail-In Legislation Schedule” - the document described as such and published
by the Loan Market Association (or any successor person) from time to time.





--------------------------------------------------------------------------------





“Euro” and “EUR” - the lawful currency of the Participating Member States of the
European Monetary Union.
“European Restructuring” - restructuring of certain subsidiaries of the Company
to simplify the organizational and tax structure, and through which Moog
Luxembourg Finance S.a.r.l, Moog Luxembourg Finance S.a.r.l – Swiss Branch, Moog
Europe Holdings Luxembourg SCS, Moog Europe Holding I LLC and Moog Europe
Holding II LLC will be dissolved, liquidated, merged into the Company or one of
its subsidiaries, or otherwise legally cease to exist.
“Event of Default” - as defined in Section 8.1 of this Agreement.
“Excluded Taxes” - with respect to the Administrative Agent, any Lender or any
other Recipient, (a) Taxes imposed on or measured by net income and franchise
Taxes (however determined) in each case imposed by the United State of America,
or by the jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office or management
is located (or with which it has a present or former connection) or, in the case
of any Lender, in which its applicable lending office is located, (b) any branch
profits Taxes imposed by the United States of America or any similar Tax imposed
by any other jurisdiction, (c) any backup withholding Taxes imposed by the
United States of America or any similar Taxes imposed by any other jurisdiction,
(d) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Company under Section 2.18), any withholding Tax that is imposed
on amounts payable to such Foreign Lender at the time such Foreign Lender
becomes a party to this Agreement (or designates a new lending office) or is
attributable to such Foreign Lender’s failure to comply with Section 10.18,
except to the extent that such Foreign Lender (or, in the case of an assignment,
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment) to receive additional amounts from the Borrower with
respect to such withholding Tax pursuant to Section 2.11 and (e) any Taxes
imposed or for which any Person is liable under or with respect to FATCA.
“Executive Order No. 13224” - the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, amended, renewed, extended or replaced.
“Existing Letters of Credit” - any Letter of Credit under the 2013 Agreement
which is outstanding on the Closing Date, as further described on Schedule 2.4.
“FATCA” - Sections 1471 through 1474 of the Code and any regulations (whether
temporary or proposed) that are issued thereunder or official governmental
interpretations thereof.
“Federal Funds Effective Rate” - for any day, the rate per annum (based on a
year of 365 days and actual days elapsed and rounded upward to the nearest
1/100th of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions on the previous trading day, as computed





--------------------------------------------------------------------------------





and announced by such Federal Reserve Bank (or any successor) in substantially
the same manner as such Federal Reserve Bank computes and announces the weighted
average it refers to as the “Federal Funds Effective Rate” as of the date of
this Agreement; provided, if such Federal Reserve Bank (or its successor) does
not announce such rate on any day, the “Federal Funds Effective Rate” for such
day shall be the Federal Funds Effective Rate for the last day on which such
rate was announced. Notwithstanding the foregoing, if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.
“Federal Reserve Bank of New York’s Website” - the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.


“Fee Letter” - the letter dated October 15, 2019 between the Company and the
Administrative Agent providing for the payment by the Company of certain
arrangement and annual agency fees for the sole account of the Administrative
Agent, and a certain fronting fee for the sole account of, and payable directly
to, the Issuing Bank.
“Financial Officer” - any of the chief financial officer, chief executive
officer, vice president of finance, treasurer, assistant treasurer, or president
of the Company.
“Foreign Borrower” - a Designated Borrower that is a Foreign Subsidiary and all
such Designated Borrowers, the “Foreign Borrowers”.


“Foreign Borrower Sublimit” - the lesser of the Dollar Equivalent of (a)
$250,000,000.00 and (b) the total Unused Commitments. The Foreign Borrower
Sublimit is part of, and not in addition to, the Total Commitments.


“Foreign Lender” - any Lender that is organized under the laws of a jurisdiction
other than the United States of America or any state thereof or the District of
Columbia.
"Foreign Plan" means each employee benefit plan (within the meaning of Section
3(3) of ERISA, whether or not subject to ERISA) that is not subject to US law
and is maintained or contributed to by the Company or any ERISA Affiliate. Each
such Foreign Plan to which the Company or any Domestic Subsidiary is or may be
obligated to contribute as of the date of this Agreement is listed and
identified on Schedule 1.1 to this Agreement
“Foreign Subsidiary” - (i) any Subsidiary not having any place of business
located in the United States of America other than any Subsidiary that is a
foreign sales corporation, (ii) Moog Controls Corporation, an Ohio corporation,
and (iii) AMC Delaware Inc, a Delaware corporation.
“GAAP” - as of the date of any determination, generally accepted accounting
principles in the United States of America as promulgated by the Financial
Accounting Standards Board and/or the American Institute of Certified Public
Accountants or any successor entity or





--------------------------------------------------------------------------------





entities thereto, and which are effective as of such date of determination,
consistently applied and maintained throughout the relevant periods and from
period to period.
“Governmental Authority” - any nation or government or any political subdivision
thereof, whether state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.
“Guarantor” or “Guarantors” - individually or collectively, Curlin Medical Inc.,
a Delaware corporation, Moog Europe Holdings I LLC, a New York limited liability
company, Moog Europe Holdings II LLC, a New York limited liability company,
ZEVEX, Inc., a Delaware corporation and any other Subsidiary of Company which is
required to deliver to the Administrative Agent a Guaranty hereunder.
“Guaranty” - a guaranty agreement in form and content reasonably satisfactory to
the Administrative Agent and the Lenders evidencing the obligation of a Person
to guarantee payment of any Indebtedness and any other reimbursement, payment or
performance obligations of another Person which arise under this Agreement or
any other Loan Document.
“Hazardous Substances” - without limitation, any explosives, radon, radioactive
materials, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum and petroleum products, methane, hazardous materials,
hazardous wastes, hazardous or toxic substances and any other material defined
as a hazardous substance in Section 101(14) of the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, 42 U.S.C. Section 9601(14).
“Hedge Agreement” - an interest rate swap, cap or collar agreement, or any
arrangement similar to any of the foregoing between a Borrower and any Lender or
Affiliate of a Lender relating to any Indebtedness under this Agreement, each as
providing for the transfer or mitigation of interest rate risk either generally
or under specific contingencies, or any foreign currency exchange agreement or
similar arrangement between a Borrower or any of the Subsidiaries and any Lender
or Affiliate of a Lender, each as providing for the transfer or mitigation of
foreign currency risk either generally or under specific contingencies.
“HSBC Bank” - HSBC Bank USA, National Association, and its successors and
assigns.
“Indebtedness” - for any Person, at a particular date, without duplication, (i)
all indebtedness of a Person for borrowed money whether or not evidenced by a
note, bond, debenture or other debt instrument, or for the deferred purchase
price of property (excluding trade accounts payable in the ordinary course of
business), whether short term or long term, (ii) any indebtedness secured by a
lien on a Person’s assets whether or not such Person is primarily liable for
repayment thereof, (iii) all drafts drawn on letters of credit issued for the
account of such Person and not repaid by such Person, (iv) Capitalized Lease
Obligations; (v) all mandatory redemption, repurchase or





--------------------------------------------------------------------------------





similar obligations with respect to any Equity Interests of such Person,
(vi) Contingent Obligations with respect to any of the foregoing to the extent
(and only to the extent) that (A) any such Contingent Obligation relates to
other Indebtedness that is not Consolidated Indebtedness of the Company and any
Subsidiary and (B) the other Indebtedness to which such Contingent Obligation
relates is outstanding and then only as to principal or like amounts actually
borrowed, due, payable or drawn, as the case may be; and provided, that any
guaranty given by the Company or a Subsidiary of Company of indebtedness owing
by a Subsidiary of Company to another Subsidiary of Company shall not constitute
Indebtedness, provided that the only parties to such guaranty are the Company,
such Subsidiary and other Subsidiaries of Company, and (vii) all obligations of
a Borrower or any Subsidiary under Hedge Agreements; provided, however, that
amounts paid as earn outs and similar contingent consideration by the Company
under Permitted Acquisitions shall not constitute Indebtedness.
“Indemnified Party” - as defined in Section 9.2 of this Agreement.
“Indemnified Taxes” - taxes imposed on or with respect to any payment made by
any Borrower under this Agreement, other than Excluded Taxes or Other Taxes.
“Interest Coverage Ratio” - as of any date of determination, the ratio as of the
last day of any fiscal quarter of Company ending on the date of determination,
of (i) Consolidated EBITDA for the four consecutive fiscal quarters then ended
to (ii) Consolidated Interest Expense for such period.
“Interest Period” or “Interest Periods” - individually, and collectively, with
respect to a Libor Loan, the one, three or six month interest periods selected
by the Company pursuant to the terms of this Agreement to be applicable to
specific Libor Loans from time to time or any such other periods of such other
durations as the Company and all Lenders may agree shall be applicable to
specific Libor Loans from time to time; provided, however, that (i) no Interest
Period may be selected that would end after the Revolving Credit Maturity Date;
(ii) if any Interest Period begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period, such
Interest Period shall end on the last Business Day of such calendar month;
(iii) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day, and (iv) if any Interest Period would otherwise expire on a day that is not
a Business Day but is a day of the month after which no further Business Day
occurs in such month, such Interest Period shall expire on the next preceding
Business Day.
“Investment” - with respect to any Person, any loan, advance or other extension
of credit (including Contingent Obligations but excluding unsecured normal trade
credit extended upon customary terms in the ordinary course of such Person’s
business), or capital contribution to, any purchase or other acquisition of any
security of or interest in, or any other investment in, any other Person.





--------------------------------------------------------------------------------





“Issuing Bank” - HSBC Bank in its capacity as issuer of Letters of Credit under
this Agreement, and any replacements or successors of such bank in such capacity
as provided in Section 2.4(j) of this Agreement.
“Japanese Yen” - the lawful currency of Japan.
“Law” or “Laws” - any law, constitution, statute, regulation, rule, opinion,
ruling, ordinance, order, injunction, writ, decree, bond or judgment of any
Governmental Authority.
“LC Disbursement” - a payment made by the Issuing Bank pursuant to a Letter of
Credit.
“LC Exposure” - at any time, the sum of (i) the aggregate undrawn amount of all
outstanding Letters of Credit at such time plus (ii) the aggregate amount of all
LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
“Lenders” - the Persons listed on Schedule 2.1 to this Agreement and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.
“Lenders’ Obligations” - as defined in Section 8.2 of this Agreement.
“Letter of Credit” - any standby or commercial letter of credit issued pursuant
to this Agreement whether issued as a U.S. Letter of Credit denominated in
Dollars or in Alternative Currency, including, without limitation, the Existing
Letters of Credit.
“Letter of Credit Commitment” - the commitment of the Issuing Bank to issue
Letters of Credit under this Agreement, or, if the Issuing Bank has entered into
one or more Assignments and Assumptions, set forth for the Issuing Bank in the
register maintained by the Administrative Agent as the Issuing Bank’s “Letter of
Credit Commitment,” as such amount may be reduced at or prior to such time
pursuant to Section 2.13. The amount of the Letter of Credit Commitment on the
Closing Date is $75,000,000.
“Letter of Credit Facility” - at any time, an amount equal to the amount of the
Issuing Bank’s Letter of Credit Commitment at such time, as such amount may be
reduced at or prior to such time pursuant to Section 2.13 less the aggregate
Available Amount under all Letters of Credit including Existing Letters of
Credit outstanding at such time.
“Leverage Ratio” - as of any date of determination, the ratio of
(i) Consolidated Net Debt as of the last day of the fiscal quarter of Company
ending on the date of determination, to (ii) Consolidated EBITDA for the four
consecutive fiscal quarters then ended.





--------------------------------------------------------------------------------





“LIBOR” - the Libor Rate, or with respect to the calculation of ABR, the 30-Day
LIBOR Rate.
“Libor Interest Determination Date” - a Business Day that is two (2) Business
Days prior to the commencement of each Interest Period during which the Libor
Rate will be applicable.
“Libor Lending Office” - with respect to any Lender, the office of such Lender
specified as its “Libor Lending Office” opposite its name on Schedule 2.1 hereto
or in the Assignment and Assumption pursuant to which it became a Lender (or, if
no such office is specified, its Domestic Lending Office), or such other office
of such Lender as such Lender may from time to time specify to the Borrower and
the Administrative Agent.
“Libor Loan” - any Loan on which interest is calculated based on the Libor Rate
plus the Applicable Margin.
“Libor Rate” - for any Libor Loan for any Interest Period therefor, either
(a) the rate of interest per annum determined by the Administrative Agent
appearing on, in the case of Dollars, the ICE Benchmark Administration (or any
successor thereto approved by Administrative Agent in its reasonable discretion
and, except as set forth below, in the case of an Alternative Currency, the
appropriate page of the Reuters screen which displays British Bankers
Association Interest Settlement Rates for deposits in such Alternative Currency
(the “BBA Libor Rate”) (or, in each case, (i) such other page or service as may
replace such page on such system or service for the purpose of displaying such
rates and (ii) if more than one rate appears on such screen, the arithmetic mean
for all such rates rounded upward to the nearest 1/100 of 1%) as the London
interbank offered rate for deposits in the Applicable Currency at approximately
11:00 a.m. (London time), on a Libor Interest Determination Date, and in an
amount approximately equal to the amount of the Libor Loan and for a period
approximately equal to such Interest Period or (b) if such rate is for any
reason not available, the rate shall be determined at the Administrative Agent’s
election by either reference to (i) such other comparable publicly available
service for displaying interest rates for dollar deposits in the London
interbank market as selected by the Administrative Agent, or (ii) the rate per
annum equal to the rate at which the Administrative Agent or its designee is
offered deposits in such currency at or about 11:00 a.m. (London time) on a
Libor Interest Determination Date, in the interbank market where the eurodollar
and Alternative Currency and exchange operations in respect of its Libor Loans
are then being conducted for settlement in immediately available funds, for
delivery on the first day of such Interest Period for the number of days
comprised therein, and in an amount comparable to the amount of the Libor Loan
to be outstanding during such Interest Period, and in each case, adjusted for
applicable reserves, if any. If, at any time, the BBA Libor Rate is not
available for Alternative Currency advances in Canadian Dollars, any reference
contained in this Agreement to the Libor Rate with respect to such Canadian
Dollar advance shall be a reference to the CDOR Rate. If, at any time, the BBA
Libor Rate is not available for any other Alternative Currency, any reference
herein to such BBA Libor Rate shall be a reference to the London interbank
offered rate administered by the ICE Benchmark Administration (or any





--------------------------------------------------------------------------------





other Person that takes over the administration of such rate ) for such
Alternative Currency. Notwithstanding the foregoing, if the Libor Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.
“Libor Rate Option” - the Rate Option in which interest is based on the Libor
Rate plus the Applicable Margin for the applicable Loan.
“Lien” - any mortgage, deed of trust, pledge, hypothecation, assignment,
security interest, lien, charge or encumbrance, or preference, priority or other
security agreement or preferential arrangement in respect of any asset of any
kind or nature whatsoever (including, without limitation, any conditional sale
or other title retention agreement or any financing lease having substantially
the same economic effect as any of the foregoing).
“Loan” or “Loans” - individually and collectively, any Revolving Loan, whether
such is an ABR Loan or a Libor Loan, any Alternative Currency Loan, and any
Swingline Loan under the Revolving Credit.
“Loan Account” - the applicable account maintained with the Administrative Agent
for a Borrower into which the proceeds of a Revolving Loan made to such Borrower
denominated in Dollars shall be initially deposited pursuant to Sections 2.1(c)
and 2.5 of this Agreement.
“Loan Document” - this Agreement, each Designated Borrower Request and
Assumption Agreement and any other loan, guaranty, letter of credit or
collateral document (other than the Fee Letter) executed and delivered by any
Borrower, any Guarantor, or any Subsidiary in connection with this Agreement
including, without limitation, the Notes, any Guaranty, any Letter of Credit
application or reimbursement agreement or any document in connection therewith,
the Security Documents and any intercreditor agreement entered into in
connection with a Securitization Transaction, as any of the same may be amended,
modified, renewed or replaced from time to time.
“Material Acquisition” - any Permitted Acquisition (whether by direct purchase,
merger or otherwise and whether in one or more related transactions) by the
Company or any Subsidiary of the Company in which the total Consideration for
said acquisition exceeds 5% of the Consolidated Total Assets as of the last day
of the most recently ended fiscal quarter of the Company for which financial
statements are publicly available.
“Material Adverse Effect” - an effect, individually or in the aggregate, that
(i) is materially adverse to the business, assets, financial condition or
results of operations of Company and its Subsidiaries, taken as a whole, or (ii)
does materially impair the ability of the Borrowers taken as a whole to perform
their obligations under this Agreement, or any other Loan Documents, or (iii)
materially impairs the rights and remedies of the Administrative Agent, the
Swingline Lender, the Issuing Bank or any of the Lenders or other Secured
Facility Parties under the Loan Documents.
“Material Indebtedness” - Indebtedness owing to a Person or Persons in a single
transaction or related transactions (other than the Loans and Letters of
Credit), or obligations in





--------------------------------------------------------------------------------





respect of one or more Hedge Agreements entered into with a Person, of the
Company and any Subsidiary in an aggregate principal amount exceeding
$50,000,000. For purposes of determining Material Indebtedness, the principal
amount of the obligations of any Person in respect of any Hedging Agreement at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that such Person would be required to pay if such Hedge Agreement
were terminated at such time.
“Maximum Limit” - the maximum aggregate amount which the Borrowers can borrow
under the Revolving Credit which as of the Closing Date is $1,100,000,000.
“Minimum Money Market Fund Rating” - a rating of AAA from S&P or Aaa from
Moody’s or, if such rating is with respect to a money market fund that is not a
US Money Market Fund and such money market fund is not rated by S&P or Moody’s,
an equivalent rating from another recognized and reputable rating agency.”
“Moog Employee Compensation Vehicle” – each of (i) the Moog Inc. Supplemental
Retirement Plan and the associated Moog Inc. Supplemental Retirement Plan Trust,
(ii) the Moog Inc. Defined Contribution Supplemental Executive Retirement Plan
and the associated Moog Inc. Defined Contribution Supplemental Executive
Retirement Plan Trust, (iii) the Moog Inc. Stock Employee Compensation Trust and
(iv) any additional defined benefit or defined contribution plan (and any
associated funding vehicle), any employee stock ownership plan, any retirement
savings plan, or any other comparable compensation vehicle of the Company or any
of its Subsidiaries disclosed to the Administrative Agent, each as in effect on
the date hereof or as may be amended from time to time.
“Multiemployer Plan” - means a Plan which is a multiemployer plan as defined in
Section 3(37) of ERISA to which any Loan Party or any ERISA Affiliate has an
obligation to contribute.
“Multiple Employer Plan” - a Pension Plan subject to Title IV of ERISA and
described in Section 4063 of ERISA with respect to which the Company or any
ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA in the
event such Pension Plan has been or were to be terminated.
“Net Proceeds” - the gross amount received less tax reserves established to
cover estimated taxes on Asset Sales that are otherwise permitted under
Section 7.8(b), payments made on debt secured by Permitted Encumbrances in Asset
Sales that are otherwise permitted under Section 7.8(b) where payment of such
debt is a condition to such disposition, commissions, fees (including, without
limitation the fees and expenses of attorneys, accountants, investment bankers,
appraisers and consultants), other closing costs (including, without limitation,
costs of title insurance, surveys, recording fees and filing fees and transfer
taxes), underwriters’ discounts and similar expenses.





--------------------------------------------------------------------------------





“Non-Material Subsidiary” - any Subsidiary that has, as of the date of
determination, total assets equal to less than 5% of Consolidated Total Assets,
based on the quarterly financial statements of Company most recently delivered
to the Lenders.
“Note” or “Notes” - individually, any, and collectively, all, of the Revolving
Notes, Alternative Currency Notes and the Swingline Note and any or all
replacements and renewals thereof.
“OFAC” - as defined in Section 4.18 of this Agreement.
“Operating Lease” - as applied to any Person, any lease of any property, whether
real, personal or mixed, by that Person as lessee that, in conformity with GAAP,
is not accounted for as a Capital Lease on the balance sheet of that Person.
“Other Taxes” - any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of this
Agreement, except for any Excluded Taxes.
“Overdue Amounts” - as defined in Section 2.6(c) of this Agreement.
“Parent” - with respect to any Lender, any Person as to which such Lender is,
directly or indirectly, a subsidiary.
“Participants” - as defined in Section 11.4(b) of this Agreement.
“Participating Member State” - a member of the European Communities that adopts
or has adopted the Euro as its currency in accordance with the legislative
measures of the European Council (including, without limitation, the European
Council regulations) for the introduction of, changeover to, or operation of the
Euro in one or more member states.
“PBGC” - the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Pension Plan” - means any Plan (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Sections 412 and 430 of the Code or Section
302 of ERISA and in respect of which any Loan Party or any ERISA Affiliate is
(or, if such Plan were terminated, would under Section 4062 or Section 4069
of ERISA be deemed to be) an "employer" as defined in Section 3(5) of ERISA or
any other plan with respect to which the Company or any ERISA Affiliate has
incurred or may incur liability, including contingent liability, under Title IV
of ERISA, to such plan or to the PBGC. Each such Pension Plan to which the
Company is or may be obligated to contribute as of the date of this Agreement is
listed and identified on Schedule 1.1 to this Agreement.
“Permitted Acquisitions” - as set forth in Section 7.8 of this Agreement.





--------------------------------------------------------------------------------





“Permitted Dispositions” - as defined in Section 7.8 of this Agreement.
“Permitted Distributions” - as defined in Section 7.4 of this Agreement.
“Permitted Encumbrances” - as defined in Section 7.2 of this Agreement.
“Permitted Indebtedness” - as defined in Section 7.1 of this Agreement.
“Permitted Investment Foreign Jurisdiction” - with respect to a Foreign
Subsidiary, the foreign country in which the principal place of business of such
Foreign Subsidiary is located, and any of the United States of America, United
Kingdom, Switzerland and any country in the European Union using the Euro as its
currency in which any other Foreign Subsidiary is located or any other
jurisdiction to which the Administrative Agent consents in writing.
“Permitted Investments” - as defined in Section 7.3 of this Agreement.
“Person” - any natural person, corporation, limited liability company,
partnership, joint venture, trust, unincorporated association, Governmental
Authority or other entity, body, organization or group.
“Pounds Sterling” or “£” - the lawful currency of the United Kingdom.
“Prime Rate” - the rate of interest publicly announced by HSBC Bank from time to
time as its prime rate and as a base rate for calculating interest on certain
loans. Each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective. The Prime Rate may or
may not be the most favorable rate charged by HSBC Bank to its customers.
“PTE” - a prohibited transaction class exemption issued by the U.S. Department
of Labor, as any such exemption may be amended from time to time.
“QFC” - as defined in Section 11.22 of this Agreement.
“Qualified ECP Guarantor” - at any time, each Borrower or Guarantor that is an
Eligible Contract Participant and can cause another Person to qualify as an
Eligible Contract Participant.
“Rate Option” or “Rate Options” - individually, and collectively, the choice of
applicable interest rates and Interest Periods offered pursuant to this
Agreement to establish the interest to be charged on certain portions of the
unpaid principal borrowed hereunder from time to time.





--------------------------------------------------------------------------------





“Receivables Assets” - accounts receivable (including any bills of exchange) and
related assets and property from time to time originated, acquired or otherwise
owned by the Company or any Subsidiary.
“Recipient” - as applicable, (a) the Administrative Agent, (b) any Lender,
(c) the Issuing Bank, and (d) any other recipient of any payment made or to be
made by or on account of any obligation of any Borrower hereunder.
“Release” - has the same meaning as given to that term in Section 101(22) of the
Comprehensive, Environmental Response, Compensation and Liability Act of 1980,
42 U.S.C. Section 9601, et. seq. and the regulations promulgated thereunder.
“Relevant Governmental Body” - the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.


“Replaced Lender” or “Replacement Lender” - as defined in Section 2.18 of this
Agreement.
“Reportable Event” - any event with regard to a Pension Plan described in
Section 4043(c) of ERISA, or in regulations issued thereunder.
“Request Certificate” - a certificate substantially in the form of Exhibit D
hereto with all blanks appropriately completed, and duly executed by the Company
on its own behalf or on behalf of a Designated Borrower.
“Required Lenders” - at any time, Lenders that together hold Revolving Credit
Exposures and Unused Commitments representing more than 50% of the sum of the
total Revolving Credit Exposures and Unused Commitments at such time; provided,
however, if any Lender shall be a Defaulting Lender at such time, there shall be
excluded from the determination of Required Lenders at such time (i) the
aggregate principal amount of Loans owing to such Lender (in its capacity as a
Lender) and outstanding at such time, and (ii) the aggregate Commitment of such
Lender at such time. For purposes of this definition, the aggregate principal
amount of Swingline Loans owing to the Swingline Lender, the LC Disbursements
owing to the Issuing Bank and the amount available to be drawn under each U.S.
Letter of Credit and each Alternative Currency Letter of Credit shall be
considered to be owed to the Lenders ratably in accordance with their respective
Commitments.
“Resolution Authority” - any body which has authority to exercise any Write-down
and Conversion Powers.
“Responsible Officer” - with respect to a Person, its chief executive officer,
its chief financial officer, any member of the office of the chief financial
officer, treasurer or assistant treasurer. Any Financial Officer shall be a
Responsible Officer.





--------------------------------------------------------------------------------





“Restricted Payment” - any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Company or
any Subsidiary, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, defeasance, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any option, warrant or other right
to acquire any such Equity Interests in the Company.
“Revolving Credit” - the five-year revolving credit facility (including
Revolving Loans, Alternative Currency Loans, Swingline Loans and Letters of
Credit) made available to the Borrowers by the Lenders as provided in Article II
of this Agreement.
“Revolving Credit Exposure” - with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and
Alternative Currency Loans, LC Exposure and Swingline Exposure at such time.
“Revolving Credit Maturity Date” - October 15, 2024, which date may be shortened
in accordance with Section 8.2 of this Agreement.
“Revolving Loan” or “Revolving Loans” - individually and collectively, each Loan
by any Lender to a Borrower whether initially made as an ABR Loan or a Libor
Loan under Section 2.1 of this Agreement or arising from Company’s request for a
Loan to repay a Swingline Loan under Section 2.3(c) of this Agreement, or
arising from Automatically Converted Loans under Section 2.1(d) of this
Agreement, or arising from such Borrower’s request to reimburse an LC
Disbursement under Section 2.4(f) of this Agreement.
“Revolving Note” or “Revolving Notes” - the promissory note or promissory notes
of a Borrower payable to the order of a Lender, substantially in the form of
Exhibit A hereto with all blanks appropriately completed, and all replacements
and renewals thereof, evidencing the promise of such Borrower to repay Revolving
Loans under the Revolving Credit.
“Rupee” – the lawful currency of the Republic of India.
“SEC” - the U.S. Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority.
“Secured Facility Parties” - the holders of the Secured Obligations from time to
time, including (i) each Lender and the Issuing Bank in respect of its Loans and
LC Exposure respectively, (ii) the Administrative Agent, the Issuing Bank and
the Lenders in respect of all other present and future obligations and
liabilities of the Borrowers and each Subsidiary of every type and description
arising under or in connection with this Agreement or any other Loan Document,
(iii) each Lender and Affiliates of the Lenders in respect of obligations under
Designated Hedge Agreements and in respect of Secured Other Facilities
Obligations owed to such Person by the Borrower or any Subsidiary, (iv) each
Designated LC Lender in respect of obligations of any Borrower or any Subsidiary
under Designated Letters of Credit, (v) each Indemnified Party under





--------------------------------------------------------------------------------





Section 9.2 in respect of the indemnification obligations and liabilities of the
Borrowers to such Person under such Section 9.2, and (vi) their respective
successors and (in the case of a Lender, its permitted) transferees and assigns.
“Secured Obligations” - all Indebtedness of the Borrowers and the Guarantors
under the Loan Documents together with all (a) Secured Other Facilities
Obligations and (b) Indebtedness of any Borrower and any Subsidiary under
Designated Hedge Agreements or in connection with a Designated Letter of Credit.
For purposes of determining Secured Obligations herein, Indebtedness in
connection with Designated Letters of Credit shall mean the face amount of all
letters of credit issued for the account of such Person and, without
duplication, all drafts drawn thereunder and not repaid by such Person.
“Secured Other Facilities” - each and any of the following provided to any
Borrower, any Guarantor or any other Subsidiary of Company by any Lender or any
of its Affiliates: (a) the following bank services (collectively, the “Bank
Services”): (i) credit cards for commercial customers (including, without
limitation, commercial credit cards and purchasing cards), (ii) stored value
cards, and (iii) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services), and (b) any Indebtedness
owing by any Subsidiary of Company, and guaranteed by Company, provided, that no
such Indebtedness under (b) hereof shall constitute a portion of the Secured
Other Facilities unless the Administrative Agent has received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, and such Indebtedness shall cease to constitute a portion of the
Secured Other Facilities if the Administrative Agent receives written notice to
such effect, in each case such notice to be provided by the Company and the
applicable Lender or Affiliate.
“Secured Other Facilities Obligations” - any and all obligations of any
Borrower, any Guarantor or any other Subsidiary of Company, whether absolute or
contingent and howsoever and whensoever created, arising, evidenced or acquired
(including all renewals, extensions and modifications thereof and substitutions
therefor) in connection with Secured Other Facilities.
“Securities Laws” - the Securities Act of 1933, as amended, the Securities
Exchange Act of 1934, as amended, the Sarbanes Oxley Act of 2002 and the
applicable accounting and auditing principles, rules, standards and practices
promulgated, approved or incorporated by the Securities and Exchange Commission
or the Public Company Accounting Oversight Board.
“Securitization Subsidiary” - a Subsidiary that is established for the limited
purpose of acquiring and financing Receivables Assets and interests therein of
the Company or any Subsidiary and engaging in activities ancillary thereto.
“Securitization Transaction” - any transaction or series of transactions
pursuant to which a Securitization Subsidiary purchases Receivable Assets or
interests therein from the Company or any Subsidiary of the Company and finances
such Receivables Assets or interests





--------------------------------------------------------------------------------





therein through the issuance of Indebtedness or equity interests or through the
sale of such Receivables Assets or interests therein; provided that (a) the
board of directors of the Company shall have approved such transaction, (b) no
portion of the Indebtedness of a Securitization Subsidiary is guaranteed by or
is recourse to the Company or any Subsidiary (other than recourse for customary
representations, warranties, covenants and indemnities, none of which shall
cover the collectability of such Receivables Assets), and (c) neither the
Company nor any other Subsidiary has any obligation to maintain or preserve such
Securitization Subsidiary’s financial condition.
“Security Documents” - any security agreement, any UCC financing statement, any
mortgage or deed of trust, any assignment of leases and rents, any negative
pledge agreement and any amendment thereof or any other document pursuant to
which any Lien is granted or perfected by Company or any Guarantor to the
Administrative Agent on behalf of itself and the other Secured Facility Parties
as security for any of the Secured Obligations.
“Senior Indenture” - the indenture dated as of November 21, 2014 between Company
and MUFG Union Bank, N.A., as Trustee, pursuant to which Company issued 5.250%
Senior Notes due 2022 in an aggregate principal amount of approximately
$300,000,000, as the same may, in accordance with the terms of this Agreement,
from time to time be amended, supplemented, restated or otherwise modified or
replaced.
“Senior Subordinated Notes” - the senior subordinated notes of the Company
issued in a public offering or Rule 144A under the applicable Securities Laws or
other private placement transaction for general corporate purposes.
“Senior Unsecured Notes” - the 5.250% Senior Notes due 2022 in an aggregate
principal amount of approximately $300,000,000, and such other senior unsecured
notes of the Company issued in a public offering or Rule 144A under the
applicable Securities Laws or other private placement transaction for general
corporate purposes.
“SOFR” - with respect to any day the secured overnight financing rate published
for such day by the Federal Reserve Bank of New York, as the administrator of
the benchmark (or a successor administrator) on the Federal Reserve Bank of New
York’s Website.


“Spot Rate” - the spot rate of exchange that appears on the Reuters World
Currency Page applicable to such currency (or such other page that may replace
such page on such service for the purpose of displaying the spot rate of
exchange) for the purchase of such currency with another currency at
approximately 10:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that if there shall at
any time no longer exist such a page on such service, the Spot Rate shall be
determined by reference to another similar rate publishing service reasonably
selected by the Administrative Agent.
“Subordinated Indebtedness” - at a particular date, without duplication, any
Indebtedness for which the Company or any Subsidiary is directly and primarily
liable that is





--------------------------------------------------------------------------------





expressly subordinated in right of payment to the payment of all Indebtedness of
the Borrowers incurred under and in compliance with the terms of the Agreement
and the Loan Documents, including any Senior Subordinated Notes, on terms and
conditions customary in the market for such type of Indebtedness.
“Subsidiary” - any limited liability company, partnership, association or other
entity the accounts of which would be consolidated with those of Company in
Company’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any corporation of
which at least 50% of the voting stock is owned by any entity directly, or
indirectly through one or more Subsidiaries.
“Swap Contract” - (a) any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
“Swingline Exposure” - at any time for all Lenders, the aggregate principal
amount of all Swingline Loans outstanding at such time. The Swingline Exposure
of any Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.
“Swingline Lender” - HSBC Bank, in its capacity as lender of Swingline Loans
hereunder, and any successor to HSBC Bank, and the replacements or successors to
HSBC Bank in such capacity, as provided in this Agreement.
“Swingline Loan” - a Loan made in U.S. Dollars pursuant to Section 2.3 of this
Agreement.
“Swingline Note” - a promissory note of Company substantially in the form of
Exhibit C hereto with all blanks appropriately completed, and all replacements
and renewals thereof evidencing the promise of the Company to repay Swingline
Loans to the Swingline Lender.
“Taxes” - any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.





--------------------------------------------------------------------------------





“Term SOFR” - the forward-looking term rate based on SOFR that has been selected
or recommended by the Relevant Governmental Body.


“Total Commitment” - the aggregate amount of the Commitments of the Lenders, as
such Commitments may be increased or decreased pursuant to the terms of this
Agreement. The amount of the Total Commitment is $1,100,000,000 on the Closing
Date.
“Type” - when used in reference to any Loan or borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such borrowing, is
determined by reference to the Libor Rate or the Alternate Base Rate.
“Unused Alternative Currency Sublimit” - as to any Lender at any time, an amount
in Dollars equal to (i) such Lender’s Alternative Currency Sublimit minus
(ii) the sum of (x) the aggregate Assigned Dollar Value of all Alternative
Currency Loans made by such Lender (in its capacity as a Lender) and outstanding
at such time, plus (y) such Lender’s Applicable Percentage of the aggregate
Available Amount of all Alternative Currency Letters of Credit outstanding at
such time.
“Unused Commitment” - with respect to any Lender at any time, (i) such Lender’s
Commitment at such time minus (ii) the sum of (x) the aggregate principal amount
of all Revolving Loans and the Assigned Dollar Value of all Alternative Currency
Loans, in each instance made by such Lender (in its capacity as a Lender) and
outstanding at such time, plus (y) such Lender’s Applicable Percentage of
(1) the aggregate Available Amount of all Letters of Credit, including, without
limitation, Existing Letters of Credit, outstanding at such time, (2) the
aggregate principal amount of all LC Disbursements made by the Issuing Bank and
outstanding at such time, and (3) the aggregate principal amount of all
Swingline Loans made by the Swingline Lender and outstanding at such time.
“USA Patriot Act” - the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107‑56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
“U.S. Letter of Credit” - a Letter of Credit denominated in Dollars.
“US Money Market Fund” - any short term money market fund that is offered for
sale in the United States and subject to registration under the Investment
Company Act of 1940.
“U.S. Person” - a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“Valuation Date” - (a) with respect to any Loan, each of the following: (i) each
date of a borrowing of a Libor Loan denominated in an Alternative Currency,
(ii) each date of a continuation of a Libor Loan denominated in an Alternative
Currency, and (iii) such additional dates as the Administrative Agent shall
reasonably determine or the Required Lenders shall reasonably





--------------------------------------------------------------------------------





require; and (b) with respect to any Letter of Credit, each of the following:
(i) each date of issuance of a Letter of Credit denominated in an Alternative
Currency, (ii) each date of an amendment of any such Letter of Credit having the
effect of increasing the amount thereof (solely with respect to the increased
amount), (iii) each date of any payment by the Issuing Bank under any Letter of
Credit denominated in an Alternative Currency, and (iv) such additional dates as
the Administrative Agent or the Issuing Bank shall reasonably determine or the
Required Lenders shall reasonably require.
“Withdrawal Liability” - liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-down and Conversion Powers” - in relation to any Bail-In Legislation
described in the EU Bail-In Legislation Schedule from time to time, the powers
described as such in relation to that Bail-In Legislation in the EU Bail-In
Legislation Schedule.

1.2    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing Company’s audited financial statements
previously provided to the Administrative Agent and the Lenders, except as
otherwise specifically prescribed herein. Notwithstanding the foregoing, and
irrespective of any changes in GAAP, for purposes of determining compliance with
any provision or covenant contained herein (including, without limitation, any
financial covenant or negative covenant), any lease that is treated as an
Operating Lease for purposes of GAAP as of September 28, 2019 shall not be
treated as Indebtedness and shall continue to be treated as an Operating Lease
(and any future lease that would be treated as an Operating Lease for purposes
of GAAP as of September 28, 2019 shall be similarly treated). Any provision of
this Agreement that requires compliance on a pro forma basis with the Leverage
Ratio set forth in Section 6.2 shall be deemed to include any Leverage Ratio
Increase then in effect pursuant to Section 6.2.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in this Agreement,
and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between





--------------------------------------------------------------------------------





calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

1.3    Exchange Rates; Currency Equivalents. (a) As of each Valuation Date, the
Administrative Agent or the Issuing Bank, as applicable, shall determine the
exchange rates to be used for calculating the Dollar Equivalent of amounts
denominated in Alternative Currencies by reference to the Spot Rate. Such
exchange rate becomes effective as of such Valuation Date and shall be the rate
employed in converting any amounts between Applicable Currencies until the next
Valuation Date to occur. Except for purposes of financial statements delivered
by the Company hereunder or calculating financial covenants hereunder or except
as otherwise provided herein, the applicable amount of any currency (other than
Dollars) for purposes of the Loan Documents shall be such Dollar Equivalent
amount as so determined by the Administrative Agent or the Issuing Bank, as
applicable.
(b)    Wherever in this Agreement in connection with an advance, conversion,
continuation or prepayment of a Libor Loan or Letter of Credit, an amount, such
as a required minimum or multiple amount, is expressed in Dollars, but such
Libor Loan or Letter of Credit is denominated in an Alternative Currency, such
amount shall be the relevant equivalent amount thereof in the Applicable
Currency of such Dollar amount (rounded to the nearest unit of such Alternative
Currency, with 0.5 of a unit being rounded upward), as determined by the
Administrative Agent or Issuing Bank, as applicable, in accordance with
Section 1.3(a) above.
1.4    Unavailability of Alternative Currency Loans. Notwithstanding any other
provision herein, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Alternative Currency Loan or to give effect to its
obligations as contemplated hereby with respect to any such Loan or in the event
that there shall occur any material adverse change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which would in the opinion of such Lender make it
impracticable for Loans to be denominated in either the Euro, Pounds Sterling,
Canadian Dollar, or Japanese Yen, then, by written notice to the Company and to
the Administrative Agent, such Lender may: (i) declare that such Loans will not
thereafter be made, whereupon any request for such an Alternative Currency Loan
shall be deemed a request for a Loan in Dollars unless such declaration shall be
subsequently withdrawn (the Lender agreeing to withdraw such declaration
promptly upon determining that the applicable event or condition no longer
exists); and (ii) require that all outstanding Alternative Currency Loans so
affected be repaid.

1.5    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).

1.6    Letters of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any letter of credit document related thereto, provides for





--------------------------------------------------------------------------------





one or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the Dollar Equivalent of the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

1.7    Reclassifiable Items. For purposes of determining compliance at any time
with Sections 7.1, 7.2 and 7.3, in the event that any Indebtedness, Encumbrance
or Investment or portion thereof, as applicable, at any time meets the criteria
of more than one of the categories of transactions or items permitted pursuant
to any clause of such Section 7.1 (other than Section 7.1(a)), Section 7.2 or
Section 7.3 (each of the foregoing, a “ Reclassifiable Item ”), the Company, in
its sole discretion, may, from time to time, divide, classify or reclassify such
Reclassifiable Item (or portion thereof) under one or more clauses of each such
Section and will only be required to include such Reclassifiable Item (or
portion thereof) in any one category. It is understood and agreed that any
Indebtedness, Encumbrance or Investment need not be permitted solely by
reference to one category of Indebtedness, Encumbrance or Investment under
Sections 7.1, 7.2 and 7.3, but may instead be permitted in part under any
combination thereof or under any other available exception.

ARTICLE II.     THE CREDIT

2.1    The Revolving Credit.
(a)    Revolving Loans. Each Lender agrees, severally and not jointly, subject
to the terms and conditions and relying upon the representations and warranties
set forth in this Agreement and within the limits hereof, to make one or more
Revolving Loans to a Borrower, and each Borrower may make a request for a
Revolving Loan or Revolving Loans from the Lenders, at any one time and from
time to time, during the Availability Period. No Borrower shall at any time
permit, and no Lender shall have any obligation to permit the aggregate
outstanding principal amounts of all Revolving Loans, Alternative Currency
Loans, Swingline Loans and the face amount of outstanding Letters of Credit to
exceed the Maximum Limit or any such Loan to exceed such Lender’s Unused
Commitment, or the Dollar Equivalent of $300,000,000 outstanding at any one time
for all Alternative Currency Loans or to exceed the Foreign Borrower Sublimit
for Loans to Foreign Borrowers. The Revolving Loans may be repaid and reborrowed
in accordance with the provisions hereof.
(b)    The Alternative Currency Loans. Each Lender severally agrees, on the
terms and conditions hereinafter set forth, to make Loans denominated in an
Alternative Currency (“Alternative Currency Loans”) to a Borrower from time to
time on any Business Day during the Availability Period in an amount for each
such Loan not to exceed the Dollar Equivalent of such Lender’s Unused
Alternative Currency Sublimit at such time; provided, however, that the
aggregate amount of all Alternative Currency Loans and the aggregate amount of
Alternative Currency LC Exposure at any time outstanding shall not at any time
exceed the aggregate of the Alternative Currency Sublimits of all Lenders (the
“Alternative Currency Facility”), and, provided, further, no requested
Alternative Currency Loans shall be made in any amount which would exceed





--------------------------------------------------------------------------------





the aggregate of the Unused Commitments of the Lenders at such time or which
would exceed the Foreign Borrower Sublimit for Alternative Currency Loans to
Foreign Borrowers. Each Alternative Currency Loan shall consist of Alternative
Currency advances made simultaneously by the Lenders ratably according to their
Alternative Currency Sublimits. Within the limits of each Lender’s Alternative
Currency Sublimit in effect from time to time, the Borrowers may borrow, repay
and reborrow.
(c)    Method for Dollar Loans. When a Borrower wants the Lenders to make a
Revolving Loan denominated in Dollars available, the Company shall notify the
Administrative Agent not later than 1:00 p.m. on the Business Day on which the
Revolving Loan is to be funded in the case of an ABR Loan, and in the case of a
Libor Loan not later than two (2) Business Days prior to the proposed
commencement date of the applicable Interest Period. In such notice, which may
be by telephone, confirmed immediately in writing, by means of a Request
Certificate duly completed and executed, the Company shall specify (i) the
Borrower on whose behalf the Company is requesting such Revolving Loan; (ii) the
aggregate amount of the Revolving Loan to be made to such Borrower on a
designated date which shall be in a minimum amount of $2,000,000 and shall be in
whole multiples of $1,000,000 for amounts in excess of such minimum amount;
(iii) whether the Revolving Loan shall be an ABR Loan or a Libor Loan, and if a
Libor Loan the applicable Interest Period; and (iv) the proposed date on which
the Revolving Loan is to be funded which shall be a Business Day. Each Lender
shall make available to the Administrative Agent in accordance with Section 2.5
hereof, in immediately available funds, such Lender’s Applicable Percentage of
such Loan in accordance with the respective Commitment of such Lender. As early
as practically possible on the date on which a Revolving Loan is made and upon
fulfillment of the conditions set forth in Article III of this Agreement, the
Administrative Agent will make the proceeds of the Revolving Loan available to
the Borrower by a deposit to the applicable Loan Account. If a Borrower fails to
borrow a Libor Loan on the date upon which such Libor Loan was requested to be
made, the Borrower shall pay any applicable Breakage Fee with respect to such
requested Libor Loan.
(d)    Method for Alternative Currency Loans.
(i)    When a Borrower wants the Lenders to make a Revolving Loan denominated in
an Alternative Currency available, the Company shall notify the Administrative
Agent and the Lenders not later than 11:00 a.m. on the third Business Day prior
to the date of the proposed borrowing. Each such notice (a “Notice of
Alternative Currency Borrowing”) may be by telephone, confirmed immediately in
writing, specifying therein the (A) Borrower of such Alternative Currency Loan
on whose behalf the Company is requesting the Alternative Currency Loan, (B)
requested date of such Alternative Currency Loan, (C) Applicable Currency, (D)
amount of such Alternative Currency Loan (which requested Alternative Currency
Loan (other than, in the case of a continuation of a Libor Loan, a change in the
Dollar Equivalent thereof solely as a result of currency fluctuations)) shall be
in an aggregate amount of the Applicable Alternative Currency which would
purchase approximately Three Million Dollars ($3,000,000) or an integral
multiple of One Million Dollars ($1,000,000) in excess thereof based on the Spot
Rate





--------------------------------------------------------------------------------





with respect to such currency on the date of the applicable Notice of
Alternative Currency Borrowing or, if less, the then Dollar Equivalent amount of
the aggregate Unused Alternative Currency Sublimits, and (E) initial Interest
Period for such Alternative Currency Loan (it being understood by the Borrowers
and Lenders that all Alternative Currency Loans shall be Libor Loans). Each
Lender shall make available to the Administrative Agent, in accordance with
Section 2.5 hereof, in same day funds in such Alternative Currency, such
Lender’s Applicable Percentage of such Alternative Currency Loan in accordance
with the respective Alternative Currency Sublimits of such Lender. After the
Administrative Agent’s receipt of funds from the Lenders and upon fulfillment of
the applicable conditions set forth in Article III, the Administrative Agent
will make such funds available to such Borrower by wire transfer to such account
as the Company shall have previously designated to the Administrative Agent in
writing, which account must be in the name of a Borrower or a Subsidiary and in
London or the financial center of the country of the Applicable Currency.


The Administrative Agent and the Lenders shall not incur any liability to any
Borrower in acting upon any notice referred to in Sections 2.1(c) or (d) or upon
any telephonic notice which the Administrative Agent believes in good faith to
have been given by the Company by a duly authorized officer or other Person
authorized to provide such notice on behalf of the Company or for otherwise
acting in good faith hereunder.


(ii)    Upon the occurrence and during the continuance of any Default or Event
of Default, the Administrative Agent may, and, in the case of the occurrence and
continuance of a Default or Event or Default, shall at the direction of the
Required Lenders, terminate the Alternative Currency Facility by giving notice
of such termination to the Company, and each of the Lenders. Thereupon, (A) any
and all then outstanding Alternative Currency Loans shall automatically be
converted into Revolving Loans denominated in Dollars in an amount equal to the
Dollar Equivalent thereof (the “Automatically Converted Loans”), (B) no further
Alternative Currency Loans shall be permitted to be made and (C) the Alternative
Currency Sublimits of the Lenders shall be automatically terminated. In
addition, at such time the other Lenders shall purchase from the Lenders, and
the Lenders shall sell and assign to the Lenders, Automatically Converted Loans
in an amount so that each and every Lender shall have a share of the total
Automatically Converted Loans equal to its Applicable Percentage of the Total
Commitment. The Administrative Agent shall specify the amounts required to
effect such purchases and sales among the Lenders. The Borrowers hereby agree to
each such sale and assignment. Each Lender agrees to purchase its Applicable
Percentage of Automatically Converted Loans on (i) the Business Day on which
demand therefor is made; provided that notice of such demand is given not later
than 11:00 a.m. on such Business Day, or (ii) the first Business Day next
succeeding such demand if notice of such demand is given after such time. Upon
any such assignment by a Lender to the other Lenders of a portion of the
Automatically Converted Loans, such Lender represents and warrants to such other
Lenders that such Lender is the legal and beneficial owner of the interest being
assigned by it, but makes no other representation or warranty and assumes no
responsibility with respect to any of the Automatically Converted Loans, any of
the Loan Documents, any Borrower or any Guarantor (including, without
limitation, as to the financial condition of any Borrower or any Guarantor). The





--------------------------------------------------------------------------------





occurrence of any event which results in the existence of Automatically
Converted Loans pursuant to the foregoing shall be deemed to constitute, for all
purposes of this Agreement including Section 2.7(a)(ii), an optional prepayment
of all of the Alternative Currency Loans so automatically converted into
Automatically Converted Loans before the last day of the Interest Period
relating thereto.


(e)    Existing Indebtedness Assigned. As of the Closing Date, (1) the principal
amount of revolving loans outstanding under this Agreement is $430,000,000, (2)
there are Alternative Currency Loans in the principal amount of ¥800,000,000 and
€11,700,000 under this Agreement, and (3) there are Existing Letters of Credit
with a face amount of $34,450,473.67 outstanding under this Agreement. As of the
Closing Date, the lenders under the 2013 Agreement have assigned to the
Administrative Agent all of the indebtedness under the Agreement effective as of
the Closing Date. As of the Closing Date, the Administrative Agent hereby
assigns a portion of the Commitment to the Lenders such that, after giving
effect to such assignment, the Commitment of each Lender shall be as set forth
on Schedule 2.1, and such indebtedness shall continue as Indebtedness hereunder.
The terms and provisions of Exhibit F are hereby incorporated by reference so
that the foregoing assignment shall be subject to the terms and conditions of
such Exhibit F.

2.2    The Notes. (a) The Revolving Loans shall be evidenced by the Revolving
Notes, with all blanks appropriately completed, payable as provided therein to
the Lenders. The Revolving Note may be inscribed by the holder thereof on the
schedule attached thereto and any continuation thereof with the date of the
making of each Revolving Loan, the amount of each Revolving Loan, the applicable
Rate Options and Interest Periods, all payments of principal, and the aggregate
outstanding principal balance thereof.
(b)    The Alternative Currency Loans shall be evidenced by the Alternative
Currency Notes, with all blanks appropriately completed, payable as provided
therein to the Lenders. The Alternative Currency Notes may be inscribed by the
holder thereof on the schedule attached thereto and any continuation thereof
with the date of the making of each Alternative Currency Loan, the amount
thereof and the applicable Interest Periods, all payments of principal, and the
aggregate outstanding principal balance thereof.
(c)    The Swingline Loans shall be evidenced by the Swingline Note, with all
blanks appropriately completed, payable as provided therein to the Swingline
Lender. The Swingline Note may be inscribed by the holder thereof on the
schedule attached thereto and any continuation thereof with the date of the
making of each Swingline Loan, the amount thereof and all payments of principal,
and the aggregate principal balance thereof.
Any such inscription on the schedules to any Revolving Note, Alternative
Currency Note or Swingline Note made by the holder thereof shall constitute
prima facie evidence of the accuracy of the information so recorded; provided,
however, the failure of any Lender or other holder to make any such inscription
shall not affect the obligations of the Borrowers under any Revolving Note,
Alternative Currency Note or Swingline Note or this Agreement.





--------------------------------------------------------------------------------






2.3    Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Loans (“Swingline Loans”) to the
Company solely for the Swingline Lender’s own account, from time to time during
the Availability Period, up to an aggregate principal amount at any one time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $25,000,000 or (ii) the sum of the
aggregate Unused Commitments of the Lenders at such time being exceeded;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan. The Swingline Lender shall not
make any Swingline Loan in the period commencing one Business Day after the
Swingline Lender shall have received written notice in accordance with
Section 11.6 of this Agreement from Administrative Agent or any Lender that one
or more of the conditions contained in Article III are not then satisfied or a
Default or an Event of Default exists and ending upon the satisfaction or waiver
of such condition(s) or cure or waiver of such Default or Event of Default.
Swingline Loans shall bear interest at a rate per annum equal to the Alternate
Base Rate from time to time in effect plus 100 basis points. Each outstanding
Swingline Loan shall be payable on the Business Day following demand therefor or
automatically without demand on the Revolving Credit Maturity Date, together
with interest accrued thereon, and shall otherwise be subject to all other terms
and conditions applicable to all Revolving Loans, except that all interest
thereon shall be payable to the Swingline Lender solely for its own account
other than in the case of the purchase of a participation therein in accordance
with Section 2.3(c) of this Agreement. Within the foregoing limits and subject
to the terms and conditions set forth herein, the Company may borrow, repay and
reborrow Swingline Loans.
(b)    To request a Swingline Loan, Company shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than
1:00 p.m. on the day of a proposed Swingline Loan. Each such notice shall be
irrevocable and shall specify the requested date (which shall be a Business Day)
and amount of the requested Swingline Loan. The Administrative Agent will
promptly advise the Swingline Lender of any such notice received from Company.
The Swingline Lender shall make each Swingline Loan available to Company by
means of a credit to the general deposit account of Company with the Swingline
Lender (or, in the case of a Swingline Loan made to finance the reimbursement of
an LC Disbursement as provided in Section 2.4(f) of this Agreement, by
remittance to the Issuing Bank) by 3:00 p.m. on the requested date of such
Swingline Loan.
(c)    At any time after making a Swingline Loan, the Swingline Lender may
request Company to, and upon request by the Swingline Lender, Company shall,
promptly request a Revolving Loan from all Lenders and apply the proceeds of
such Revolving Loan to the repayment of any Swingline Loan owing by Company not
later than the Business Day following the Swingline Lender’s request.
Notwithstanding the foregoing, and upon the earlier to occur of (i) three (3)
Business Days after demand for payment is made by the Swingline Lender for a
Swingline Loan, and (ii) the Revolving Credit Maturity Date, if such Swingline
Loan has not been paid by Company, such Swingline Loan shall bear interest as an
ABR Loan and each Lender (other than the Swingline Lender) shall irrevocably and
unconditionally purchase from the Swingline Lender, without recourse or
warranty, an undivided interest and participation in such Swingline





--------------------------------------------------------------------------------





Loan in an amount equal to such Lender’s Applicable Percentage of such Swingline
Loan and promptly pay such amount to the Administrative Agent for the account of
the Swingline Lender by wire transfer of immediately available funds in the same
manner as provided in Section 2.5 of this Agreement with respect to Loans made
by such Lender, and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Lenders. Each Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, shall be made without any offset,
abatement, withholding or reduction whatsoever and such payment shall be made by
the other Lenders whether or not an Event of Default or a Default is then
continuing or any other condition precedent set forth in Article III is then met
and whether or not Company has then requested a Revolving Loan in such amount.
The Administrative Agent shall notify Company of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. If any Lender fails to make available to the
Administrative Agent for the account of the Swingline Lender, any amounts due to
the Swingline Lender from such Lender pursuant to this Section, the Swingline
Lender shall be entitled to recover such amount, together with interest thereon
at the Federal Funds Effective Rate for the first three (3) Business Days after
Defaulting Lender receives such notice and thereafter at the rate for ABR Loans,
in either case payable (i) on demand, (ii) by setoff against any payments made
to the Swingline Lender for the account of Defaulting Lender, or (iii) by
payment to the Swingline Lender by the Administrative Agent of amounts otherwise
payable to Defaulting Lender under this Agreement. The failure of any Lender to
make available to the Administrative Agent for the account of the Swingline
Lender its Applicable Percentage of any unpaid Swingline Loan shall not relieve
any other Lender of its obligation hereunder to make available to the
Administrative Agent for the account of the Swingline Lender, its Applicable
Percentage of any unpaid Swingline Loan on the date such payment is to be made,
but no Lender shall be responsible for the failure of any other Lender to make
available to the Administrative Agent for the account of the Swingline Lender
its Applicable Percentage of any unpaid Swingline Loan.

2.4    Letters of Credit.
(a)    General. The Issuing Bank agrees, on the terms and conditions hereinafter
set forth, to issue Letters of Credit for the account of a Borrower from time to
time on any Business Day during the period from the Closing Date until two (2)
Business Days prior to the Revolving Credit Maturity Date (A) in an aggregate
Available Amount for all Letters of Credit, including, without limitation,
Existing Letters of Credit, not to exceed at any time the Issuing Bank’s Letter
of Credit Commitment at such time, (B) with respect to Alternative Currency
Letters of Credit, in an Available Amount for each such Alternative Currency
Letter of Credit not to exceed an amount equal to the Unused Alternative
Currency Sublimits of the Lenders at such time, (C) in an Available Amount for
each such Letter of Credit not to exceed an amount equal to the Unused
Commitments of the Lenders at such time or the Foreign Borrower Sublimit with
respect to Letters of Credit issued for the account of Foreign Borrowers. Within
the limits of the Letter of Credit Facility, and subject to the limits referred
to herein, the Company (on its own behalf or on behalf





--------------------------------------------------------------------------------





of any other Borrower) may request the issuance of Letters of Credit under this
Section, the Borrowers may repay any LC Disbursements resulting from drawings
under Letters of Credit pursuant to Section 2.4(f) and the Company (on its own
behalf or on behalf of any other Borrower) may request the issuance of
additional Letters of Credit under Section 2.4(c). The Existing Letters of
Credit shall be deemed to be Letters of Credit under this Agreement issued on
the Closing Date. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by a Borrower to, or entered
into by a Borrower with, the Issuing Bank relating to any Letter of Credit, the
terms and conditions of this Agreement shall control.
(b)    Letter of Credit Fees. The Issuing Bank shall have the right to receive,
solely for its own account, and Borrowers shall pay with respect to any Letter
of Credit the Issuing Bank’s reasonable and customary administrative, issuance,
amendment, drawing and negotiation charges in connection with letters of credit.
Without limiting the foregoing, the Company shall pay directly to the Issuing
Bank for its own account a fronting fee which shall accrue at the rate per annum
specified in the Fee Letter or in another agreement between the Company and the
Issuing Bank on the average daily amount of the total LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the date of this Agreement to but excluding the later of the
date of termination of the Commitments and the date on which there ceases to be
any LC Exposure (“Fronting Fee”). The Fronting Fee shall be payable to the
Issuing Bank quarterly in arrears on the first day of each quarter following the
Closing Date. For each day during (i) the period beginning on the date of this
Agreement and ending December 31, 2019, (ii) each full calendar quarter
thereafter during the term of this Agreement and (iii) the period beginning on
the first day of the calendar quarter containing the Revolving Credit Maturity
Date and ending on the day before the Revolving Credit Maturity Date, the
Borrowers shall pay, on demand, following each such calendar quarter or other
time period, to the Administrative Agent for the account of each Lender
participating in such Letters of Credit a non-refundable letter of credit fee
equal to such Lender’s Applicable Percentage, on such day, of the product
obtained by multiplying (A) that portion of LC Exposure representing the
aggregate undrawn face amount of Letters of Credit on such day first by (B) the
Applicable Margin then in effect for Libor Loans for such day and then by
(C) 1/360.
(c)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions;
Reports.
(i)    To request the issuance of a Letter of Credit (or the amendment, renewal
or extension of an outstanding Letter of Credit), the Company shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (at least three (3) Business Days in advance of the
requested date of issuance, amendment, renewal or extension for a Letter of
Credit) a notice requesting the issuance of a Letter of Credit, or identifying
the Letter of Credit to be amended, renewed or extended, and specifying the name
of the applicable Borrower for whose account such Letter of Credit is to be
issued, the date of issuance, amendment, renewal





--------------------------------------------------------------------------------





or extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (d) of this Section), the
Available Amount of such Letter of Credit, the Applicable Currency, the name and
address of the beneficiary thereof, the purpose for which such Letter of Credit
is to be issued, and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. Such notice, to be effective, must
be received by the Issuing Bank not later than 2:00 p.m. or the time agreed upon
by the Issuing Bank and such Borrower on the last Business Day on which such
notice can be given under this Section 2.4(c). If requested by the Issuing Bank,
such Borrower also shall submit a letter of credit application on the Issuing
Bank’s standard form in connection with any request for a Letter of Credit.
(ii)    A Letter of Credit shall be issued, amended, renewed or extended only
if, (x) after giving effect to such issuance, amendment, renewal or extension
(i) the LC Exposure shall not exceed $75,000,000, (ii) the sum of the total
Revolving Credit Exposures shall not exceed the Total Commitment, (iii) in the
case of Alternative Currency Letters of Credit, the Unused Alternative Currency
Sublimits shall not be exceeded, and (iv) in the case of Letters of Credit to
Foreign Borrowers, the Foreign Borrower Sublimit shall not be exceeded, and (y)
as of the date of such issuance amendment, renewal or extension, (i) no order,
judgment or decree of any court, arbitrator or Governmental Authority shall
purport by its terms to enjoin or restrain the Issuing Bank from issuing the
Letter of Credit, (ii) no law, rule or regulation applicable to the Issuing Bank
and no request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Bank shall prohibit or
request that the Issuing Bank refrain from the issuance of letters of credit
generally or the issuance of that Letter of Credit and (iii) the issuance of
that Letter of Credit would not violate one or more policies of the Issuing Bank
applicable to letters of credit generally. Unless the Issuing Bank has been
notified by the Administrative Agent or the Required Lenders in writing that a
Default or an Event of Default has occurred and is continuing, in which case the
Issuing Bank shall have no obligation to issue, amend, renew or extend any
Letter of Credit until such notice is withdrawn by the Administrative Agent or
the Required Lenders or such Default or Event of Default has been effectively
waived in accordance with the provisions of this Agreement, the Issuing Bank
shall, upon fulfillment of the applicable conditions set forth in Article III,
make such Letter of Credit available to the Borrower as agreed between the
Issuing Bank and the Borrower in connection with such issuance, provided that
any such Alternative Currency Letter of Credit shall in any event be made
available to the Borrower, or as the Borrower may direct, in London or the
financial center of the country of the Applicable Currency.
(iii)    The Issuing Bank shall furnish (i) to the Administrative Agent on the
first Business Day of each week a written report summarizing issuance and
expiration dates of Letters of Credit issued during the previous week and
drawings during such week under all Letters of Credit, (ii) to the
Administrative Agent, the Company, and each Lender on the first Business Day of
each month a written report summarizing issuance and expiration dates of Letters
of Credit issued during the preceding month and drawings during such month under
all Letters of Credit, and (iii) to the Administrative Agent, the Company, and
each Lender on the first Business Day of each calendar quarter a written report
setting forth the average daily aggregate Available Amount during the preceding
calendar quarter of all Letters of Credit.





--------------------------------------------------------------------------------





(iv)    Notwithstanding any other provisions of this Agreement if, after the
Closing Date any Change in Law shall make it unlawful for the Issuing Bank to
issue Letters of Credit denominated in an Alternative Currency, then by prompt
written notice thereof to the Company and to the Administrative Agent (which
notice shall be withdrawn whenever such circumstances no longer exist), the
Issuing Bank may declare that Letters of Credit will not thereafter be issued by
it in the affected Alternative Currency or Alternative Currencies, whereupon the
affected Alternative Currency or Alternative Currencies shall be deemed (for the
duration of such declaration) not to constitute an Alternative Currency for
purposes of the issuance of Letters of Credit by the Issuing Bank.
(d)    Expiration Date. No Letter of Credit shall have an expiration date
(including all rights of any Borrower or the beneficiary to require renewal)
later than one (1) Business Day prior to the Revolving Credit Maturity Date. The
foregoing notwithstanding, any standby Letter of Credit may, by its terms, be
renewable annually upon notice (a “Notice of Renewal”) given to the Issuing Bank
and the Administrative Agent on or prior to any date for notice of renewal set
forth in such Letter of Credit (but in any event at least three (3) Business
Days prior to the date of the proposed renewal of such standby Letter of Credit)
and upon fulfillment of the applicable conditions set forth in Article III
unless the Issuing Bank shall have notified the Company (with a copy to the
Administrative Agent) on or prior to the date for notice of termination set
forth in such Letter of Credit (but in any event at least thirty (30) Business
Days prior to the date of automatic renewal) of its election not to renew such
standby Letter of Credit (a “Notice of Termination”); provided that the terms of
each standby Letter of Credit that is automatically renewable annually shall not
permit the expiration date (after giving effect to any renewal) of such standby
Letter of Credit in any event to be extended to a date later than one (1)
Business Day before the Revolving Credit Maturity Date. If either a Notice of
Renewal is not given by the Company (on behalf of the Borrower for whose account
the Letter of Credit was issued) or a Notice of Termination is given by the
Issuing Bank pursuant to the immediately preceding sentence, such standby Letter
of Credit shall expire on the date on which it otherwise would have been
automatically renewed; provided, however, that even in the absence of receipt of
a Notice of Renewal, the Issuing Bank may, in its discretion unless instructed
to the contrary by the Administrative Agent or the Company, deem that a Notice
of Renewal had been timely delivered and, in such case, a Notice of Renewal
shall be deemed to have been so delivered for all purposes under this Agreement.
(e)    Participations. (i) Immediately upon issuance by the Issuing Bank of any
Letter of Credit in accordance with the procedures set forth in Section 2.4(c)
of this Agreement, each Lender shall be deemed to have irrevocably and
unconditionally purchased and received from the Issuing Bank, without recourse
or warranty, an undivided interest and participation equal to its Applicable
Percentage of such Letter of Credit (including, without limitation, all
obligations of the Borrower with respect thereto) and any security therefor or
guaranty pertaining thereto.





--------------------------------------------------------------------------------





(ii)    In the event that the Issuing Bank makes any LC Disbursement and the
Borrower for whose account the Letter of Credit was issued shall not have repaid
such amount to the Issuing Bank pursuant to Section 2.4(f) of this Agreement,
(a) if such payment relates to an Alternative Currency Letter of Credit,
automatically and with no further action required, the obligation to reimburse
the applicable payment shall be permanently converted into an obligation to
reimburse the Dollar Equivalent of such LC Disbursement, and (b) the Issuing
Bank shall promptly notify the Administrative Agent and each Lender of such
failure, and each Lender shall promptly and unconditionally pay to the
Administrative Agent for the account of the Issuing Bank the amount of such
Lender’s Applicable Percentage of the unreimbursed amount of any LC Disbursement
in the same manner as provided in Section 2.5 of this Agreement with respect to
Revolving Loans made by such Lender and the Administrative Agent shall promptly
pay to the Issuing Bank the amounts so received by it from the Lenders.


(iii)    If any Lender fails to make available to the Issuing Bank any amounts
due to the Issuing Bank pursuant to this Section 2.4(e), the Issuing Bank shall
be entitled to recover such amount, together with interest thereon, at the
Federal Funds Effective Rate for the first three (3) Business Days after
Defaulting Lender receives such notice and thereafter at the rate for ABR Loans,
in either case payable (i) on demand, (ii) by setoff against any payments made
to the Issuing Bank for the account of Defaulting Lender or (iii) by payment to
the Issuing Bank by the Administrative Agent of amounts otherwise payable to
Defaulting Lender under this Agreement. The failure of any Lender to make
available to the Administrative Agent for the account of the Issuing Bank its
Applicable Percentage of the unreimbursed amount of any LC Disbursement shall
not relieve any other Lender of its obligation hereunder to make available to
the Administrative Agent for the account of the Issuing Bank its Applicable
Percentage of the unreimbursed amount of any LC Disbursement on the date such
payment is to be made, but no Lender shall be responsible for the failure of any
other Lender to make available to the Administrative Agent for the account of
the Issuing Bank its Applicable Percentage of the unreimbursed amount of any LC
Disbursement on the date such payment is to be made.


(iv)    Whenever the Issuing Bank receives a payment on account of an LC
Disbursement, including any interest thereon, it shall promptly pay to each
Lender which has funded its participating interest therein, in like funds as
received an amount equal to such Lender’s pro rata share thereof based on the
amount funded.


(v)    The obligations of a Lender to make payments to the Administrative Agent
for the account of the Issuing Bank with respect to LC Disbursements shall be
absolute, unconditional and irrevocable, not subject to any counterclaim,
set-off, qualification or exception whatsoever and shall be made in accordance
with the terms and conditions of this Agreement under all circumstances, whether
or not an Event of Default or a Default is then continuing.







--------------------------------------------------------------------------------





(vi)    In the event any payment by a Borrower received by the Administrative
Agent with respect to a Letter of Credit and distributed by the Administrative
Agent to the Lenders on account of their participations is thereafter set aside,
avoided or recovered from the Administrative Agent in connection with any
receivership, liquidation, reorganization or bankruptcy proceeding, each Lender
which received such distribution shall, upon demand by the Administrative Agent,
contribute such Lender’s Applicable Percentage of the amount set aside, avoided
or recovered together with interest at the rate required to be paid by the
Administrative Agent upon the amount required to be repaid by it.


(f)    Reimbursement. If the Issuing Bank shall make any LC Disbursement, the
Borrowers shall reimburse such LC Disbursement by paying to the Administrative
Agent for the account of the Issuing Bank an amount in the Applicable Currency
equal to such LC Disbursement not later than 12:00 Noon on the date that such LC
Disbursement is made, if the Company shall have received notice by telephone or
otherwise of such LC Disbursement prior to 10:00 a.m. on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 12:00 Noon on (i) the Business Day that the Company receives
such notice, if such notice is received prior to 10:00 a.m. on the day of
receipt, or (ii) the Business Day immediately following the day that the Company
receives such notice, if such notice is not received prior to such time on the
day of receipt; provided that the Borrowers may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.1 or 2.3 of
this Agreement that such payment be financed with an ABR Loan or Swingline Loan
in an equivalent amount and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Loan or Swingline Loan, provided further that any such request for
an ABR Loan or Swingline Loan to reimburse an LC Disbursement under a Letter of
Credit denominated in Rupees shall be a request for the Dollar Equivalent of
such LC Disbursement.
(g)    Obligations Absolute. The Borrowers’ obligations to reimburse LC
Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
strictly with the terms of such Letter of Credit so long as it complies in all
material respects, (iv) the existence of any claim, set-off, defense or other
right which any Borrower or any Subsidiary may have at any time against the
beneficiary named in a Letter of Credit or any transferee of any Letter of
Credit (or any Person for whom any such transferee may be acting), the Issuing
Bank, any Lender, any other Person, whether in connection with this Agreement,
any Letter of Credit, the transactions contemplated herein or any unrelated
transaction (including any underlying transactions between any Borrower, any
Subsidiary and the beneficiary named in any Letter of





--------------------------------------------------------------------------------





Credit), (v) the occurrence of any Event of Default or Default, or (vi) any
other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, a
Borrower’s obligations hereunder. As among any Borrower, the Issuing Bank and
the Lenders, such Borrower assumes all risks of the acts and omissions of, or
misuse of the Letters of Credit by, the respective beneficiaries of the Letters
of Credit requested by it. In furtherance and not in limitation of the
foregoing, the Issuing Bank and the Lenders shall not be responsible for (i) the
form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any party in connection with the application for and
issuance of any Letter of Credit, even if it should in fact prove to be in any
or all respect invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) failure of the beneficiary of a
Letter of Credit to comply fully with conditions required in order to draw upon
such Letter of Credit so long as such beneficiary is in material compliance with
such conditions; (iv) errors, omissions, interruptions or delays in transmission
or delivery of any messages, by mail, cable, telegraph, telex or otherwise; (v)
errors in interpretation of technical terms; (vi) misapplication by the
beneficiary of a Letter of Credit of the proceeds of any drawing under such
Letter of Credit; or (vii) any consequences arising from causes beyond the
control of the Issuing Bank or the Lenders. In addition to amounts payable as
elsewhere provided in this Section 2.4, Borrowers hereby agree to protect,
indemnify, pay and save the Administrative Agent, the Issuing Bank and each
Lender harmless from and against any and all claims, demands, liabilities,
damages, losses, posts, charges and expenses (including reasonable attorneys’
fees) arising from the claims of third parties against the Administrative Agent
or the Issuing Bank in respect of any Letter of Credit requested by the Company
for itself or for any other Borrower. In furtherance and extension and not in
limitation of the specific provisions hereinabove set forth, any action taken or
omitted by the Issuing Bank or any Lender under or in connection with the
Letters of Credit or any related certificates, if taken or omitted in good
faith, shall not put the Issuing Bank, the Administrative Agent or such Lender
under any resulting liability to the Borrowers or relieve Borrowers of any of
their obligations hereunder to the Issuing Bank, the Administrative Agent or any
Lender. Notwithstanding anything to the contrary contained in this Section
2.4(g), Borrowers shall not have any obligations to indemnify the Issuing Bank
under this Section 2.4(g) in respect of any liability incurred by the Issuing
Bank that is found in a final judgment by a court of competent jurisdiction to
have resulted primarily from the Issuing Bank’s own gross negligence or willful
misconduct, unless such action or inaction on the part of the Issuing Bank which
gave rise to the liability was taken at the request of a Borrower or the Company
on a Borrower’s behalf or from the wrongful failure to pay the Letter of Credit
except if pursuant to an order from a Governmental Authority (even if such order
is later invalidated).
(h)    Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and





--------------------------------------------------------------------------------





the Company by telephone (confirmed by telecopy) of such demand for payment and
whether the Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve any Borrower of the Borrowers’ obligation to reimburse the Issuing Bank
and the Lenders with respect to any such LC Disbursement.
(i)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then regardless of the time of Company’s receipt of notice of such LC
Disbursement, unless the Borrowers shall reimburse such LC Disbursement in full
on the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to, but excluding, the date that Borrowers reimburse such LC Disbursement, at
the rate per annum then applicable to ABR Loans; provided that, if the Borrowers
fail to reimburse such LC Disbursement when due pursuant to paragraph (f) of
this Section, then the default interest rate set forth in Section 2.6(e)(iii) of
this Agreement shall apply. Interest accrued pursuant to this paragraph shall be
for the account of the Issuing Bank, except that interest accrued on and after
the date of payment by any Lender pursuant to paragraph (e)(ii) or (e)(iii) of
this Section to reimburse the Issuing Bank shall be for the account of such
Lender to the extent of such payment.
(j)    Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Company, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrowers shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank. From and after
the effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of the Issuing Bank under this Agreement
with respect to Letters of Credit to be issued thereafter and (ii) references
herein to the term “Issuing Bank” shall be deemed to refer to such successor or
to any previous Issuing Bank, or to such successor and all previous Issuing
Banks, as the context shall require. After the replacement of the Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.
(k)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than fifty
percent (50%) of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrowers shall deposit in an interest-bearing
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Lenders, an amount in cash equal to the LC Exposure
as of such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with





--------------------------------------------------------------------------------





respect to any of the Borrowers described in Section 8.1(d) or (e) of this
Agreement. Such deposit shall be held by the Administrative Agent as Collateral
for the payment and performance of the obligations of the Borrowers under this
Agreement. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the interest-bearing account or on any investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Borrowers’ risk and expense, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrowers for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
greater than fifty percent (50%) of the total LC Exposure), be applied to
satisfy other obligations of the Borrowers under this Agreement. If the
Borrowers are required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to such Borrower within three Business
Days after all Events of Default have been cured or waived.
(l)    With effect as of the Closing Date, the parties hereto agree that
(i) each of the Existing Letters of Credit shall be deemed to have been issued
and to be outstanding under this Agreement and (ii) the fees contemplated in
Section 2.4(b) shall start accruing under the terms hereof as of and from the
Closing Date.
(m)    Borrowers agree that Issuing Bank may issue the Letter of Credit subject
to the Uniform Customs and Practice for Documentary Credits, International
Chamber of Commerce (“ICC”) Publication Nos. 500 (1993 Revision) or 600 (2007
Revision) (the “UCP 500” or the “UCP 600”) or, at Issuing Bank’s option, such
later revision thereof in effect at the time of issuance of the Credit (as so
chosen for the Letter of Credit, the “UCP”) or the International Standby
Practices 1998, ICC Publication No. 590 or, at Issuing Bank’s option, such later
revision thereof in effect at the time of issuance of the Letter of Credit (as
so chosen for the Letter of Credit, the “ISP”, and each of the UCP and the ISP,
an “ICC Rule”). Issuing Bank’s privileges, rights and remedies under such ICC
Rules shall be in addition to, and not in limitation of, its privileges, rights
and remedies expressly provided for herein. The UCP and the ISP (or such later
revision of either) shall serve, in the absence of proof to the contrary, as
evidence of general banking usage with respect to the subject matter thereof.
 Borrowers agree that for matters not addressed by the chosen ICC Rule, the
Letters of Credit shall be subject to and governed by the laws of the State of
New York and applicable United States Federal laws. If, at any Borrower’s
request, the Letter of Credit expressly chooses a state or country law other
than the laws of the State of New York and United States Federal law or is
silent with respect to the choice of an ICC Rule or a governing law, Issuing
Bank shall not be liable for any payment, cost, expense or loss resulting from
any action or inaction taken by Issuing Bank if such action or inaction is or
would be justified under an ICC Rule, the laws of the State of New York,
applicable United States Federal law or the law governing the Letter of Credit.





--------------------------------------------------------------------------------






2.5    Funding of Borrowings. (a) Each Lender shall fund its Applicable
Percentage of each Loan to be made hereunder on the proposed date thereof by
wire transfer of immediately available funds (in the Applicable Currency) by
(i) 3:00 p.m., in the case of Revolving Loans, and (ii) 11:00 a.m. in the case
of Alternative Currency Loans, to the account most recently designated by the
Administrative Agent for such purpose by notice to the Lenders; provided that
Swingline Loans shall be made as provided in Section 2.3 hereof. The
Administrative Agent will make such Loans available to the applicable Borrower
by promptly crediting the amounts so received, in like funds, to the Loan
Account or, in the case of Alternative Currency Loans, such other account
previously designated to the Administrative Agent in writing, which account must
be in the name of a Borrower or a Subsidiary and in London or the financial
center of the country of the Applicable Currency; provided that ABR Loans made
to finance the reimbursement of an LC Disbursement as provided in Section 2.4(f)
of this Agreement shall be remitted by the Administrative Agent to the Issuing
Bank and that Loans made to repay Swingline Loans as provided in Section 2.3 of
this Agreement shall be remitted by the Administrative Agent to the Swingline
Lender and that Loans made to purchase the Applicable Percentage of
Automatically Converted Loans in Section 2.1(d) of this Agreement shall be
remitted by the Administrative Agent to the applicable Lenders.
(b)    Unless the Administrative Agent shall have received notice from a Lender
in accordance with Section 10.15 of this Agreement that such Lender will not
make available to the Administrative Agent such Lender’s share of such
borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the applicable
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable borrowing available to the Administrative Agent,
then the Defaulting Lender and the Borrowers agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of Defaulting Lender, the greater of the Federal Funds Effective
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation or (ii)  in the case of the
Borrowers, the interest rate applicable to ABR Loans. If a Defaulting Lender
pays such amount to the Administrative Agent, then such amount, less any
interest paid to the Administrative Agent, shall constitute such Lender’s Loan
included in such borrowing. Any Defaulting Lender shall pay on demand to the
Borrowers the amount equal to the excess of the interest actually paid by the
Borrowers to the Administrative Agent over the interest which would have
otherwise been payable by the Borrowers to such Defaulting Lender had such
Defaulting Lender funded its share of the applicable borrowing, plus interest on
such amount at the rate applicable to ABR Loans.

2.6    Interest.
(a)    Rates.





--------------------------------------------------------------------------------





(i)    The Revolving Notes shall bear interest, prior to maturity (whether by
acceleration or otherwise) on the balance of principal thereof from time to time
unpaid, payable in arrears on the first day of each month for interest accrued
during the preceding month in the case of ABR Loans and in the case of Libor
Loans payable in arrears on the last day of the applicable Interest Period, and
in the case of an Interest Period in excess of three months also payable on the
dates that are successively three months after the commencement of such Interest
Period. The Revolving Loans shall bear interest in accordance with the Rate
Option selected by the Company pursuant to the terms hereof.
(ii)    The Alternative Currency Notes shall bear interest, prior to maturity
(whether by acceleration or otherwise) on the balance of principal thereof from
time to time unpaid, payable in arrears on the last day of the applicable
Interest Period, and in the case of an Interest Period in excess of three months
also payable on the dates that are successively three months after the
commencement of such Interest Period. The Alternative Currency Loans shall bear
interest at a rate of interest in accordance with the Libor Rate Option,
pursuant to the terms hereof.
(iii)    The Swingline Note shall bear interest payable monthly in arrears on
the first day of each month for interest accrued during the preceding month on
the balance of principal from time to time unpaid.
(b)    Rate Options.
(i)    Unless the Company has selected a Libor Rate in accordance with the
provisions of this Agreement, the Company shall be deemed to have selected the
ABR Option to apply to any portion of a Revolving Note not subject to a Libor
Rate, and such rate shall continue in effect until the earlier of when a Libor
Rate and Interest Period are available and properly selected, or until the
applicable Revolving Note is paid in full.
Notice by the Company of the selection of a Libor Rate or Interest Period for
any Revolving Loan or Alternative Currency Loan, the amount subject thereto, and
the applicable Interest Periods shall be irrevocable. Such notice may be given
to the Administrative Agent by a duly completed Request Certificate executed by
the Company.


(ii)    The Alternative Currency Notes shall bear interest at the Libor Rate for
the Interest Periods selected by the Company in accordance with the provisions
of this Agreement.


(iii)    The Swingline Note shall bear interest at the rate of interest
applicable to ABR Loans and such rate shall continue until the Swingline Note is
paid in full.


(c)    Default Rate. Upon notice to the Company by the Administrative Agent of
the occurrence of an Event of Default and during the continuance thereof and
after





--------------------------------------------------------------------------------





maturity, whether by acceleration or otherwise, the Revolving Notes, Alternative
Currency Notes and Swingline Notes shall bear interest at a per annum rate equal
to two percent (2%) in excess of the otherwise applicable rate of interest
thereon. Overdue fees and other amounts payable by the Borrowers under this
Agreement other than principal and interest (“Overdue Amounts”) shall also bear
interest at a per annum rate equal to two percent (2%) in excess of the rate of
interest applicable to ABR Loans while such sums remain unpaid. In no event
shall the rate of interest on the Revolving Notes, Alternative Currency Notes or
the rate of interest applicable to Overdue Amounts exceed the maximum rate of
interest authorized by law.
(d)    Computation of Interest. Interest on ABR Loans shall be calculated on the
basis of a year of 365 days, or 366 days during a leap year, for the actual
number of days elapsed. Interest on Libor Loans shall be calculated on the basis
of the actual number of days elapsed in a year of 360 days, which will result in
a higher effective annual rate. If any of the Notes are not paid when due,
whether because such Notes become due on a Saturday, Sunday or bank holiday or
for any other reason, the Borrowers will pay interest thereon at the aforesaid
rate until the date of actual receipt of payment by the holder of the Notes.
(e)    Rate Conversions and Continuations. For any Revolving Loan, the Company
may elect to convert any portion of (i) an ABR Loan to a Libor Loan, or (ii) a
Libor Loan to an ABR Loan, or to continue any Libor Loan or ABR Loan as a new
loan of the same Type; provided, however, Libor Loans may only be converted to
ABR Loans or continued on the expiration date of the applicable Interest Period.
Subject to the foregoing, with respect to a Revolving Loan, the Company may
elect to convert any ABR Loan to a Libor Loan, or, to continue a Libor Loan as a
new Libor Loan, by the Company giving irrevocable notice of such election to the
Administrative Agent by 1:00 p.m. at least two (2) Business Days prior to the
requested rate change date and, in the case of any Libor Loan, such conversion
or continuation shall take place on the last day of the applicable Interest
Period with respect to the Revolving Loan being so converted or continued. Such
notice may be given by a duly completed and executed Request Certificate. Each
such request to convert or continue shall include the requested rate change date
(which shall be a Business Day), the Rate Option selected, and the amount to be
converted or continued (which shall be in a principal amount of $2,000,000 or
more and in whole multiples of $1,000,000 in the case of conversion to, or
continuation as, a Libor Loan). If no Event of Default or Default is then
existing at such time, and the Borrowers are in compliance with the terms of
this Agreement as evidenced by the Administrative Agent’s receipt of a properly
completed and executed Request Certificate, such conversion or continuation
shall be made on the requested rate change date, subject to the foregoing
limitations in connection with the conversion or continuation of Libor Loans. If
a Borrower fails to convert a Loan to a Libor Loan on the date upon which such
Libor Loan was requested to be converted, or if a Borrower shall convert a Libor
Loan to a new Libor Loan or to a ABR loan other than on the last day of the
relevant Interest Period, the Borrower shall pay any applicable Breakage Fee
with respect to such Loan.







--------------------------------------------------------------------------------





The Administrative Agent shall not incur any liability to any Borrower in acting
upon any telephonic notice which the Administrative Agent believes to have been
given by a duly authorized officer or other designated representative of such
Borrower, and which is confirmed by delivery to the Administrative Agent from
the Company of a written or facsimile notice signed by Company, or for otherwise
acting in good faith hereunder.


Notwithstanding the foregoing, Alternative Currency Loans (i) shall at all times
be Libor Loans, (ii) must comply with all provisions of this Agreement
applicable to Libor Loans (iii) must comply with the provisions of Section
2.1(d)(i)(D) of this Agreement with respect to the amount of any Alternative
Currency Loan, and (iv) may not be converted by the Borrower into ABR Loans.



2.7    Prepayments.
(a)    Optional Prepayments.
(i)    ABR Loans. Borrowers shall have the right to prepay at any time without
premium all or any portion of the ABR Loans.
(ii)    Libor Loans. Borrowers shall have the right to prepay without premium
all or any portion of the Libor Loans on the expiration day of the applicable
Interest Period. If any Libor Loan is prepaid at any other time, the Borrowers
shall pay to the applicable Lender an amount equal to the Breakage Fee within 10
days of notice thereof from the Lender, setting forth the amount of such
Breakage Fee.
All prepayments of the Revolving Loans and Alternative Currency Loans shall be
subject to a minimum amount of $2,000,000, and incremental multiples of
$1,000,000 thereafter or the Dollar Equivalent thereof in the case of
Alternative Currency Loans and the amount of any Alternative Currency Loan after
such prepayment must comply with Section 2.1(d)(i)(D) of this Agreement.


(b)    Mandatory Prepayments.
(i)    Net Proceeds. Company shall make a mandatory prepayment to the
Administrative Agent for the account of the Lenders in accordance with their
Applicable Percentages, promptly upon receipt thereof, equal to all (100%) of
the Net Proceeds received by the Company or any Subsidiary from (1) insurance,
condemnation and similar recoveries in excess of $10,000,000 other than such
recoveries that are promptly applied in the ordinary course of business toward
repair or replacement of the damaged property; (2) the reversion of Pension Plan
assets from an over-funded Pension Plan, but only to the extent of such
over-funding; and (3) Asset Sale(s) permitted under Section 7.8(b), to the
extent such Net Proceeds exceed $150,000,000. Company shall give to the
Administrative Agent written notice of the occurrence of an event requiring a





--------------------------------------------------------------------------------





mandatory prepayment hereunder promptly, but not later than within thirty (30)
days after the occurrence of such an event.
(ii)    Commitments Exceeded.
(A)    If on any date, the Revolving Credit Exposures of the Lenders exceed the
Total Commitment, or the Revolving Credit Exposure of any Lender exceeds such
Lender’s Commitment, or the aggregate principal amount of Swingline Loans
exceeds the Swingline Commitment, or the total LC Exposure exceeds the Letter of
Credit Commitment, then in each case the Borrowers shall, upon request made by
the Administrative Agent, prepay on such date the principal amount of Loans in
an aggregate amount equal to such excess or, in the case where total LC Exposure
exceeds the Letter of Credit Commitment, pay to the Administrative Agent an
amount in cash equal to such excess to be held as security for the reimbursement
obligations of the Borrowers in respect of Letters of Credit pursuant to a cash
collateral agreement to be entered into in form and substance reasonably
satisfactory to the Administrative Agent, the Company and the Issuing Bank.


(B)    If the Administrative Agent notifies the Company at any time that the
Assigned Dollar Value of the outstanding amount of all Loans and Letters of
Credit denominated in Alternative Currencies at such time exceeds an amount
equal to 105% of the Alternative Currency Sublimit then in effect, then, within
two (2) Business Days after receipt of such notice, the Borrowers shall prepay
Loans in an aggregate amount sufficient to reduce such outstanding amount as of
such date of payment to an amount not to exceed 100% of the Alternative Currency
Sublimit then in effect.


(C)    If the Administrative Agent notifies the Company at any time that the
Assigned Dollar Value of the outstanding amount of all Loans and Letters of
Credit to and for the account of Foreign Borrowers at such time exceeds an
amount equal to 105% of the Foreign Borrower Sublimit then in effect, then,
within two (2) Business Days after Company’s receipt of such notice, the
Borrowers shall prepay Loans in an aggregate amount sufficient to reduce such
outstanding amount as of such date of payment to an amount not to exceed 100% of
the Foreign Borrower Sublimit then in effect.


(c)    In the event of any repayment or prepayment of any Loan (other than a
repayment or prepayment of an ABR Loan prior to the end of the Availability
Period with no related Commitment reduction), the Borrowers shall pay all
accrued interest on the principal amount repaid or prepaid on the date of such
repayment or prepayment.
(d)    The proceeds of any mandatory prepayments paid to or for the account of
the Lenders shall be applied by the Lender entitled thereto on the applicable
Indebtedness hereunder first to accrued interest, fees and expenses payable
thereon and then to principal.





--------------------------------------------------------------------------------






2.8    Use of Proceeds. Each Borrower covenants to the Lenders that Borrower
will use the proceeds borrowed under this Agreement for Borrower’s ongoing
working capital and business requirements including Permitted Acquisitions,
permitted payments and prepayments under Section 7.6(b)(i), (iii), (iv) and (v);
and no part of such proceeds will be used directly or indirectly to purchase or
carry Margin Stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or to extend credit to others for the purpose of
purchasing or carrying any Margin Stock, in violation of any of the provisions
of Regulations U or X of the Board of Governors of the Federal Reserve System.
Each Borrower further covenants that Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock.

2.9    Effect of Benchmark Transition Event. (a) Notwithstanding anything to the
contrary herein or in any other Loan Document, upon the occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, the
Administrative Agent and the Company may amend this Agreement to replace LIBOR
with a Benchmark Replacement. Any such amendment with respect to a Benchmark
Transition Event will become effective at 5:00 p.m. (New York time) on the fifth
(5th) Business Day after the Administrative Agent has posted such proposed
amendment to all Lenders and the Company so long as the Administrative Agent has
not received, by such time, written notice of objection to such amendment from
Lenders comprising the Required Lenders. Any such amendment with respect to an
Early Opt-in Election will become effective on the date that Lenders comprising
the Required Lenders have delivered to the Administrative Agent written notice
that such Required Lenders accept such amendment. No replacement of LIBOR with a
Benchmark Replacement pursuant to this Section 2.9 will occur prior to the
applicable Benchmark Transition Start Date.
(b)    In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.
(c)    The Administrative Agent will promptly notify the Company and the Lenders
of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, and its related Benchmark Replacement Date and
Benchmark Transition Start Date, (ii) the implementation of any Benchmark
Replacement, (iii) the effectiveness of any Benchmark Replacement Conforming
Changes and (iv) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by the
Administrative Agent or Lenders pursuant to this Section 2.9 including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 2.9.





--------------------------------------------------------------------------------





(d)    Upon the Company’s receipt of notice of the commencement of a Benchmark
Unavailability Period, the Company may revoke any request for a Libor Loan or,
conversion to or continuation of Libor Loan to be made, converted or continued
during any Benchmark Unavailability Period and, failing that, the Company will
be deemed to have converted any such request into a request for a Loan of or
conversion to ABR Loans. During any Benchmark Unavailability Period, the
component of ABR based upon LIBOR will not be used in any determination of ABR.

2.10    Increased Costs. (a)  If any Change in Law shall:
(1)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Libor Rate) or the Issuing Bank; or
(2)    impose on any Lender or the Issuing Bank or the London interbank market
any other condition affecting this Agreement or Libor Loans made by such Lender
or any Letter of Credit or participation therein; or
(3)    subject any Recipient to any Taxes (other than Excluded Taxes) on its
loans, letters of credit, commitments, or other obligations, or its deposits,
reserves, other liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Libor Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or the Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or the Issuing Bank (whether of principal, interest or otherwise),
then the Borrower will pay to such Lender or the Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.
(b)    If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy and liquidity, and provided such Change in Law
has or would have a similar effect on Lender as a consequence of other similarly
situated credits of Lender), then from time to time the Borrowers will pay to
such Lender or the Issuing Bank, as the





--------------------------------------------------------------------------------





case may be, such additional amount or amounts as will compensate such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any
such reduction suffered.
(c)    A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section 2.10 shall be delivered to the Company and shall be conclusive absent
manifest error. The Borrowers shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten (10)
days after receipt thereof.
(d)    Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

2.11    Taxes. If any Taxes shall be payable, or ruled to be payable, by or to
any Governmental Authority, by, or in respect of any amount owing to, any Lender
which has complied with Section 10.18 of this Agreement, relating to any of the
transactions contemplated by this Agreement (including, but not limited to,
execution, delivery, performance, enforcement, or payment of principal or
interest of or under the Notes or the making of any Libor Loan), by reason of
any now existing or hereafter enacted statute, rule, regulation or other
determination, the Borrowers will:
(a)    pay on written request therefor all such Taxes to the relevant
Governmental Authority in accordance with applicable laws,
(b)    promptly furnish the Administrative Agent and the Lenders with evidence
of any such payment, and
(c)    indemnify and hold the Administrative Agent and the Lenders and any
holder or holders of the Notes harmless and indemnified against any liability or
liabilities with respect to any Indemnified Taxes or Other Taxes withheld or
deducted by the Borrowers or the Administrative Agent or paid by the
Administrative Agent or the Lenders, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto.





--------------------------------------------------------------------------------





Without prejudice to the survival of any other agreement of the Borrowers under
this Agreement, the agreement and obligations of the Borrowers contained in this
Section 2.11 shall survive the termination of this Agreement.



2.12    Commitment Fee. For each day during (i) the period beginning on the date
of this Agreement and ending December 31, 2019, (ii) each full calendar quarter
thereafter during the term of this Agreement and (iii) the period beginning on
the first day of the calendar quarter containing the Revolving Credit Maturity
Date and ending on the day before the Revolving Credit Maturity Date, the
Borrowers shall pay, on demand, following each such calendar quarter or other
time period, to the Administrative Agent for the account of each Lender a fee
equal to the Applicable Commitment Fee Rate times the actual daily amount by
which the Total Commitment on such day exceeds the sum of (x) the Dollar
Equivalent of the outstanding amount of Loans and (y) the outstanding amount of
the aggregate Dollar Equivalent of the total LC Exposure of the Lenders
multiplied by 1/360. For the avoidance of doubt, the outstanding amount of
Swingline Loans shall not be counted towards or considered usage of the
Revolving Loan Facility for purposes of determining the commitment fee.

2.13    Revolving Loan Commitment Termination and Reduction. (a) Unless
previously terminated, the Commitment shall terminate on the Revolving Credit
Maturity Date.
(b)    The Company may, at any time by three (3) Business Days prior written
notice from the Company to the Administrative Agent, state the Company’s desire
to reduce the Maximum Limit to any amount which is not less than the aggregate
of the then outstanding principal amount of Revolving Loans, Alternative
Currency Loans, Swingline Loans and the face amount of outstanding undrawn
Letters of Credit, if any. Any reductions of the Maximum Limit shall not be
reinstated at any future date and any partial reduction shall be in the amount
of $2,000,000 and in incremental multiples of $1,000,000 thereafter. Two (2)
Business Days after receipt of such reduction notice, the obligation of the
Lenders to make Revolving Loans or Alternative Currency Loans hereunder or
purchase participations in Swingline Loans or Alternative Currency Loans or
Letters of Credit hereunder shall be limited to the Maximum Limit as reduced
pursuant to said notice. Any such reduction of the Commitment shall be
accompanied by payment of any applicable Breakage Fees.

2.14    Payments. (a) All payments of interest, principal, fees and other
expenses by the Borrowers under this Agreement unless otherwise specified shall
be made (i) in lawful currency of the United States of America or (ii) in the
case of amounts denominated in an Alternative Currency, in such Alternative
Currency, and in immediately available funds without counterclaim or setoff.
(b)    Any and all payments by or on account of any obligation of the Borrowers
hereunder shall to the extent permitted by applicable laws be made free and
clear of and without deduction or withholding for any Taxes. If, however,
applicable laws require the Borrowers or the Administrative Agent to withhold or
deduct any Tax, such Tax shall be withheld or deducted in





--------------------------------------------------------------------------------





accordance with such laws as determined by the Company or the Administrative
Agent, as the case may be, upon the basis of the information and documentation
to be delivered pursuant to Section 10.18 of this Agreement.
(c)    If any Borrower or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes from any payment, then (i) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to Section 10.18 of this Agreement, (ii) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant governmental authority in accordance with the Code, and (iii) to
the extent that the withholding or deduction is made on account of Indemnified
Taxes or Other Taxes, the sum payable by the Borrowers shall be increased as
necessary so that after any required withholding or the making of all required
deductions the Administrative Agent or Lender receives an amount equal to the
sum it would have received had no such withholding or deduction been made.
(d)     All payments shall be made not later than 12:00 Noon on the due date at
the Administrative Agent’s office or such other office designated by the
Administrative Agent in the case of payments made in an Alternative Currency.
All payments (unless stated herein otherwise) shall be applied first to the
payment of all fees, expenses and other amounts due to the Lenders (excluding
principal and interest), then to accrued interest, and the balance on account of
outstanding principal; provided, however, that after a Default or an Event of
Default, payments will be applied to the obligations of Borrowers to the Lenders
as the applicable Lender determines in its sole discretion.

2.15    Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(a)     No payments of principal, interest or fees delivered to the
Administrative Agent for the account of any Defaulting Lender shall be delivered
by the Administrative Agent to such Defaulting Lender. Instead, such payments
shall, for so long as such Defaulting Lender shall be a Defaulting Lender, be
held by the Administrative Agent, and the Administrative Agent is hereby
authorized and directed by all parties hereto to hold such funds in escrow and
apply such funds as follows:
(i)    First, if applicable, to any payments due to the Issuing Bank pursuant to
Section 2.4(e) of this Agreement or the Administrative Agent, in its capacity as
Administrative Agent or Swingline Lender, as applicable, under Section 2.1(d),
Section 2.3 or Section 2.5 of this Agreement; and
(ii)    Second, to Loans required to be made by such Defaulting Lender on any
borrowing date to the extent such Defaulting Lender fails to make such Loans;
and





--------------------------------------------------------------------------------





(iii)     Third, to the payment of any amounts owing to the Borrowers, the
Lenders, the Issuing Bank or the Administrative Agent as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Bank or the Administrative Agent against such defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; and
(iv)    Fourth, to the payment of any amount due to the Borrowers under
Section 2.5(b) of this Agreement.
(b)    Notwithstanding the foregoing, upon the termination of the Commitments
and the payment and performance of all of the Indebtedness and other obligations
of the Borrowers under this Agreement (other than those owing to a Defaulting
Lender), any funds then held in escrow by the Administrative Agent pursuant to
the preceding sentence shall be distributed to each Defaulting Lender, pro rata
in proportion to amounts that would be due to each Defaulting Lender but for the
fact that it is a Defaulting Lender.
(c)    If the Company, the Administrative Agent, the Swingline Lender and the
Issuer Bank agree in writing that a Lender should no longer be deemed a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash collateral), that Lender will, to the extent applicable, take such actions
as the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit to be held on a pro rata
basis by Lenders in accordance with their Commitments, whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

2.16    Intentionally Omitted.

2.17    Administrative Agent Fees. The Company shall pay to the Administrative
Agent for its own account the fees in the amounts and on the dates previously
agreed to in writing in the Fee Letter.

2.18    Substitution of Lender. If (a) the obligation of any Lender to make or
maintain Libor Loans has been suspended pursuant to Section 2.10 of this
Agreement when not all Lenders’ obligations to do so have been suspended, (b)
any Lender has demanded compensation under Section 2.10 of this Agreement, when
all Lenders have not done so, (c) any Lender is a Defaulting Lender, (d) any
payment of Taxes by the Borrowers is required under Section 2.11 hereof, (e) in
connection with any proposed amendment, waiver or consent requiring the consent
of “each Lender” or “each Lender directly affected thereby”, the consent of the
Required Lenders is obtained,





--------------------------------------------------------------------------------





but the consent of any other necessary Lender is not obtained, or (f) it is or
has become unlawful for a Lender to make Loans to or participate in Letters of
Credit for the account of a Foreign Borrower when it is not unlawful for all of
the Lenders to do so or a Lender is prohibited by the terms of its
organizational documents to make such Loans or participate in such Letters of
Credit, the Company shall have the right, if no Default then exists, to replace
such Lender (a “Replaced Lender”) with one or more other lenders (each, a
“Replacement Lender”) reasonably acceptable to the Administrative Agent,
provided that (i) at the time of any replacement pursuant to this Section 2.18,
each Replacement Lender shall enter into one or more Assignment and Assumptions
pursuant to which the Replacement Lender shall acquire the Commitments and
outstanding Loans and other obligations of the Replaced Lender and, in
connection therewith, shall pay to the Replaced Lender in respect thereof an
amount equal to the sum of (A) the amount of principal of, and all accrued
interest on, all outstanding Loans of the Replaced Lender, (B) the amount of all
accrued, but theretofore unpaid, fees and expenses, if applicable, owing to the
Replaced Lender hereunder and (C) the amount which would be payable by the
Borrowers to the Replaced Lender pursuant to Section 2.7(a)(ii) of this
Agreement, if any, if the Borrowers prepaid at the time of such replacement all
of the Loans of such Replaced Lender outstanding at such time and (ii) all
obligations of the Borrowers under this Agreement and the other Loan Documents
then owing to the Replaced Lender (other than those specifically described in
clause (i) above in respect of which the assignment purchase price has been, or
is concurrently being, paid) shall be paid in full by the Borrowers to such
Replaced Lender concurrently with such replacement. Upon the execution of the
respective Assignment and Assumption, the payment of amounts referred to in
clauses (i) and (ii) above and, if so requested by the Replacement Lender,
delivery to the Replacement Lender of the appropriate Note or Notes executed by
the Borrowers, the Replacement Lender shall become a Lender hereunder and the
Replaced Lender shall cease to constitute a Lender hereunder. The provisions of
this Agreement shall continue to govern the rights and obligations of a Replaced
Lender with respect to any Loans made or any other actions taken by such
Replaced Lender while it was a Lender. Nothing herein shall release any
Defaulting Lender from any obligation it may have to the Borrowers, the
Administrative Agent, the Issuing Bank, Swingline Lender or any other Lender. In
the case of an assignment by a Lender of a Libor Loan other than on the last day
of the Interest Period applicable thereto as a result of the replacement of such
Lender pursuant to this Section, the Company will pay such Lender any applicable
Breakage Fee with respect to such Libor Loan.

2.19    Lender Statements; Survival of Indemnity. To the extent reasonably
possible, each Lender shall designate an alternate office, branch or Affiliate
with respect to its Libor Loans to reduce any liability of Borrowers to such
Lender under Sections 2.9, 2.10 and 2.11 of this Agreement, so long as such
designation is not disadvantageous to such Lender in any material respect. Each
Lender shall deliver a written statement of such Lender to the Company (with a
copy to the Administrative Agent) as to the amount due, if any, under Section
2.9, 2.10 or 2.11 of this Agreement. Such written statement shall set forth in
reasonable detail the calculations upon which such Lender determined such amount
and shall state that amounts determined in accordance with such procedures are
being charged by such Lender to other borrowers with credit facilities similar
to this Agreement and credit characteristics comparable to the Company as
determined by such





--------------------------------------------------------------------------------





Lender and shall be final, conclusive and binding on the Borrowers in the
absence of manifest error. Determination of amounts payable under such sections
in connection with a Libor Loan shall be calculated as though each Lender funded
such Loan through the purchase of a deposit of the type and maturity
corresponding to the deposit used as a reference in determining the interest
rate applicable to such Loan, whether in fact that is the case or not. Unless
otherwise provided herein, the amount specified in the written statement of any
Lender shall be payable on demand after receipt by the Company of such written
statement. The obligations of the Borrowers under Sections 2.9, 2.10 and 2.11 of
this Agreement shall survive payment of the Indebtedness under this Agreement
and termination of this Agreement. The Borrowers shall have no obligation to
compensate any Lender with respect to amounts provided in Section 2.10 of this
Agreement with respect to any period prior to the date which is one hundred
eighty (180) days prior to the date such Lender delivers its written statement
hereunder requesting compensation.

2.20    Returned Payments. If after receipt of any payment which is applied to
the payment of all or any part of the obligations of Borrowers under this
Agreement, the Administrative Agent or any Lender is for any reason compelled to
surrender such payment or proceeds to any Person because such payment or
application of proceeds is invalidated, declared fraudulent, set aside,
determined to be void or voidable as a preference, impermissible setoff, or a
diversion of trust funds, or for any other reason, then the obligations or part
thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Administrative Agent or such Lender. The provisions of this
Section 2.20 shall be and remain effective notwithstanding any contrary action
which may have been taken by the Administrative Agent or any Lender in reliance
upon such payment or application of proceeds. The provisions of this Section
2.20 shall survive the termination of this Agreement.

2.21    Expansion Option.
(a)    Request for Increase. Provided (i) there exists no Event of Default, and
no Event of Default would be caused thereby, and (ii) the Total Commitment has
not been previously reduced in accordance with Section 2.13 hereof, the Company
may request upon notice to the Administrative Agent and the Lenders, an increase
in the Total Commitment in minimum amounts of $50,000,000 and whole multiples of
$10,000,000 for amounts in excess of such minimum amount so long as, after
giving effect thereto, the Total Commitment does not exceed $1,500,000,000. In
the event the Increasing Lenders do not commit the full increase requested,
Company may select, in consultation with the Administrative Agent, such increase
to be provided by one or more Lenders (each Lender so agreeing to an increase in
its Commitment an “Increasing Lender”) one or more new banks, financial
institutions or other entities (each such new bank, financial institution or
other entity, an “Augmenting Lender”), to extend a Commitment; provided that
each Augmenting Lender shall be subject to the reasonable approval of the
Administrative Agent and the approval of the Company, and provided further that
each Increasing Lender and each Augmenting Lender executes documentation in form
and content satisfactory to the Administrative Agent to either become a party to
this Agreement or reflect the increase of such Lender’s Commitment under this
Agreement. At the time of sending a notice requesting an increase in the





--------------------------------------------------------------------------------





Commitments, the Administrative Agent shall specify the time period within which
each Lender is requested to respond which shall in no event be less than ten
(10) Business Days from the date of delivery of such notice to the Lenders
(“Notice Period”).
(b)    Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within the Notice Period whether or not it agrees to increase its
Commitment and the amount thereof, which decision shall be made in such Lender’s
sole discretion. Any Lender not responding within the Notice Period shall be
deemed to have declined to increase its Commitment (any Lender declining to
increase its Commitment a “Non Increasing Lender”).
(c)    Notifications by Agent and Borrower. The Administrative Agent shall
notify the Company and each Lender of the Lenders’ responses to each request
made hereunder. The Administrative Agent shall notify the Company and the
Lenders of the name of each Augmenting Lender and the applicable Commitment of
such Lender.
(d)    Effective Date and Allocations. If the Commitments are increased as
provided in this Section, the Administrative Agent and the Company shall
determine the effective date (“Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Lenders of the final allocation of such increase and the Increase Effective
Date.
(e)    Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Company shall deliver to the Administrative Agent a satisfactory
opinion of counsel to the Borrowers addressed to each Lender and counsel to the
Administrative Agent, and in form and content satisfactory to the Administrative
Agent and substantially in the form issued in connection with this Agreement,
together with a certificate dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of Company
(i) certifying and attaching the resolutions adopted by Borrowers approving or
consenting to such increase, (ii) certifying that, before and after giving
effect to such increase, (A) the representations and warranties contained in
Article IV and the other Loan Documents are true and correct on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.21, the representations and warranties contained in Section 4.6 shall
be deemed to refer to the most recent statements furnished pursuant to clauses
(a) and (b), respectively, of Section 5.2, and (B) no Event of Default or
Default exists, and (iii) attaching updated financial projections in form and
substance satisfactory to the Administrative Agent demonstrating that, before
and after giving effect to such increase on a pro forma basis, the Company will
be in compliance with the financial covenants in Sections 6.1 and 6.2.
(f)    Commitment Adjustments. Each of the parties hereto agrees that the
Administrative Agent may, in consultation with Company, take any and all actions
as may be reasonably necessary to ensure that after giving effect to any
increase in the Commitments pursuant to this Section, the outstanding Revolving
Loans (if any) are held by the Lenders with Commitments





--------------------------------------------------------------------------------





in accordance with their new Applicable Percentages as shown on an updated
Schedule 2.1 which will be attached to this Agreement. This may be accomplished
at the discretion of the Administrative Agent, as applicable: (i) by requiring
the outstanding Revolving Loans to be prepaid with the proceeds of the new
Revolving Loans; (ii) by causing the Non Increasing Lenders to assign portions
of their outstanding Revolving Loans to Increasing Lenders and Augmenting
Lenders; (iii) by permitting the Revolving Loans outstanding at the time of any
increase in the Commitment pursuant to this Section 2.21 to remain outstanding
until the last days of the respective Interest Periods, therefor, even though
the Lenders would hold such Revolving Loans other than in accordance with their
new Applicable Percentages; or (iv) by any combination of the foregoing.

2.22    Designated Borrowers.    
(a)    A Designated Borrower hereunder may receive Loans and Letters of Credit
for its account on the terms and conditions set forth in this Agreement. Prior
to the addition of the first Designated Borrower in accordance with subsection
(b) hereof, the Company and Guarantors shall execute and deliver any
modification and amendments to the Loan Documents as may be reasonably requested
by the Administrative Agent to ensure that all obligations evidenced, guaranteed
or secured thereby specifically include the obligations of Designated Borrowers
under this Agreement.
(b)    The Company may at any time, upon not less than 15 Business Days’ notice
from the Company to the Administrative Agent (or such shorter period as may be
agreed by the Administrative Agent in its sole discretion), designate any direct
or indirect wholly-owned Subsidiary of the Company (other than a Securitization
Subsidiary) organized in any jurisdiction reasonably acceptable to
Administrative Agent (an “Applicant Borrower”) as a Designated Borrower to
receive Loans and Letters of Credit for its account hereunder by delivering to
the Administrative Agent (and the Administrative Agent shall promptly deliver
copies thereof to each Lender) a duly executed notice and agreement in
substantially the form of Exhibit G (a “Designated Borrower Request and
Assumption Agreement”). The parties hereto acknowledge and agree that prior to
any Applicant Borrower becoming entitled to utilize the credit facilities
provided for herein, the Administrative Agent and the Lenders shall have
received such supporting resolutions, incumbency certificates, opinions of
counsel (if requested by Administrative Agent) and other documents or
information, in form, content and scope reasonably satisfactory to the
Administrative Agent, as may be required by the Administrative Agent, and Notes
signed by such new Borrower, including without limitation other information and
documentation that is required with respect to “Know Your Customer” and
anti-money laundering rules and regulations, including OFAC and the PATRIOT Act,
or the Beneficial Ownership Regulation. The Company shall also confirm that such
Applicant Borrower is a Guarantor and has provided security in accordance with
Section 5.11 hereof, unless such Applicant Borrower is a Foreign Subsidiary and
to do so would subject Borrower to liability for any potential additional United
States income taxes by virtue of Section 956 of the Code, determined without
regard to the availability of foreign tax credits, in which case (but only if
such Foreign Subsidiary is directly owned by the Company or a Guarantor) the
Company shall confirm





--------------------------------------------------------------------------------





that 65% of the Equity Interests in such Foreign Subsidiary have been pledged to
the Administrative Agent for the benefit of the Secured Facility Parties. If
such Applicant Borrower is a Foreign Subsidiary which is not directly owned by
the Company or a Guarantor, the Company shall, if requested by Administrative
Agent, confirm that the Equity Interests in such Foreign Subsidiary are subject
to a negative pledge acceptable to Administrative Agent. If the Administrative
Agent agrees that an Applicant Borrower shall be entitled to receive Loans and
Letters of Credit for its account hereunder, and no Lender has notified the
Administrative Agent that it is unlawful (at such time) for such Lender to make
Loans to such Applicant Borrower (it being understood that the condition
precedent to any Applicant Borrower becoming a Designated Borrower is no Lender
having provided any such notice with respect to unlawfulness), then promptly
following receipt of all such requested resolutions, incumbency certificates,
opinions of counsel (if requested by Administrative Agent) and other documents
or information, but not less than 5 days after the Administrative Agent has
delivered copies of the Designated Borrower Request and Assumption Agreement to
the Lenders, the Administrative Agent shall send a notice in substantially the
form of Exhibit H (a “Designated Borrower Notice”) to the Company and the
Lenders specifying the effective date upon which the Applicant Borrower shall
constitute a Designated Borrower for purposes hereof, whereupon each of the
Lenders agrees to permit such Designated Borrower to receive Loans and Letters
of Credit for its account hereunder, on the terms and conditions set forth
herein, and each of the parties agrees that such Designated Borrower otherwise
shall be a Borrower for all purposes of this Agreement; provided that no Request
Certificate or Letter of Credit application may be submitted by or on behalf of
such Designated Borrower until the date five Business Days after such effective
date.
(c)    The obligations of the Company and each Designated Borrower that is a
Domestic Subsidiary hereunder shall be joint and several in nature, and the
Company and each Domestic Subsidiary that is a Designated Borrower shall be
jointly and severally liable with respect to all Loans, LC Disbursements,
interest, fees, charges and indemnification and other obligations, in each case
arising under this Agreement, whether any of the foregoing obligations are those
of the Company, a Domestic Subsidiary or a Foreign Subsidiary. The obligations
of any Designated Borrower that is a Foreign Subsidiary shall be several in
nature; and such Foreign Borrower shall only be liable for (i) the Loans
specifically made to such Foreign Borrower, (ii) any LC Disbursements with
respect to Letters of Credit issued specifically for the account of such Foreign
Borrower, and (iii) all interest, fees, other charges and indemnification and
other obligations, in each case specifically and solely to the extent arising
with respect to such Loans and LC Disbursements. THE FOREGOING LIMITATION ON THE
LIABILITY OF A FOREIGN BORROWER SHALL APPLY NOTWITHSTANDING ANY OTHER PROVISION
OF THE LOAN DOCUMENTS, EVEN IF ANY SUCH PROVISION DOES NOT EXPRESSLY STATE SUCH
LIMITATION, MAY BE CONSTRUED TO CREATE A BROADER OBLIGATION OR DESCRIBES ANY
OBLIGATION AS AN OBLIGATION OF THE ‘BORROWERS’.
(d)    Each Borrower’s obligations under this Agreement shall, to the fullest
extent permitted by law, be unconditional irrespective of (i) the validity or
enforceability, avoidance, or subordination of the obligations of any other
Borrower or the validity or enforceability, against





--------------------------------------------------------------------------------





any other Borrower, of any promissory note or other document evidencing all or
any part of the obligations of any other Borrower, (ii) the absence of any
attempt to collect the obligations from any other Borrower, or any other
security therefor, or the absence of any other action to enforce the same, (iii)
the waiver, consent, extension, forbearance, or granting of any indulgence by
the Administrative Agent or the Lenders with respect to any provision of any
instrument evidencing the obligations of any other Borrower or any part thereof,
or any other agreement now or hereafter executed by any other Borrower and
delivered to the Administrative Agent or the Lenders, or (iv) any other
circumstances which might constitute a legal or equitable discharge or defense
of a guarantor, or surety or of any other Borrower (other than actual
indefeasible payment in full in cash). With respect to any Borrower’s
obligations arising as a result of the joint and several liability of Borrowers
hereunder with respect to advances of the Loans made to or for any of the other
Borrowers hereunder, such Borrower waives, until the obligations shall have been
indefeasibly paid in full in cash, and this Agreement shall have been
terminated, any right to enforce any right of subrogation or any remedy which
the Administrative Agent or the Lenders now have or may hereafter have against
any other Borrower, or any endorser of all or any part of the obligations.
During the existence of any Event of Default, the Administrative Agent and the
Lenders may proceed directly and at once, without notice, against any Borrower
to collect and recover the full amount, or any portion of the obligations,
without first proceeding against any other Borrower or any other Person.
(e)    Each Subsidiary of the Company that is or becomes a Designated Borrower
pursuant to this Section 2.22 hereby irrevocably appoints the Company as its
agent for all purposes relevant to this Agreement and each of the other Loan
Documents, including (i) the giving and receipt of notices, (ii) the execution
and delivery of all documents, instruments and certificates contemplated herein
and all modifications hereto, and (iii) the receipt of the proceeds of any Loans
made by the Lenders to any such Designated Borrower hereunder. Any
acknowledgment, consent, direction, certification or other action which might
otherwise be valid or effective only if given or taken by all Borrowers, or by
each Borrower acting singly, shall be valid and effective if given or taken only
by the Company, whether or not any such other Borrower joins therein. Any
notice, demand, consent, acknowledgement, direction, certification or other
communication delivered to the Company in accordance with the terms of this
Agreement shall be deemed to have been delivered to each Designated Borrower.
(f)    The Company may from time to time, upon not less than 15 Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), terminate a
Designated Borrower’s status as such, provided that (i) there are no outstanding
Loans payable by such Designated Borrower or Letters of Credit outstanding for
the account of such Designated Borrower, or other amounts payable by such
Designated Borrower on account of any Loans made to it or Letters of Credit
issued for its account, as of the effective date of such termination, (ii) there
exists no Default or Event of Default at such time, and (iii) such Designated
Borrower is a Non-Material Subsidiary or a Foreign Subsidiary or all of the
Equity Interests owned directly or indirectly by the Company in such Designated
Borrower are sold in a Permitted Disposition or such Designated Borrower has
been merged, consolidated or amalgamated as permitted under Section 7.8(a) this
Agreement. The





--------------------------------------------------------------------------------





Administrative Agent will promptly notify the Lenders of any such termination of
a Designated Borrower’s status and will deliver such documents as may be
reasonably requested by the Company to evidence such termination and the release
of such Designated Borrower from its obligations under this Agreement and the
other Loan Documents.

ARTICLE III.     CONDITIONS TO THE CREDIT
The Lenders’ agreement to lend, contained in this Agreement, shall be effective
only upon fulfillment of the following conditions at or prior to the date
specifically set forth herein.

3.1    No Default. (i) There not existing at the time such Loan is to be made
any Event of Default or Default and (ii) such Lender not reasonably believing
that any Event of Default or Default so exists or, if such Loan is made, will
occur or exist.

3.2    Representations and Warranties. (i) Each representation and warranty made
in this Agreement being true and correct in all material respects as of the date
of this Agreement and, except to the extent updated in a certificate executed by
a Responsible Officer of Company and received by each Lender before the time
such Loan is to be made, as of such time, (ii) each other representation and
warranty made to any Lender by or on behalf of the Borrowers pursuant to any
Loan Document before the time such Loan is to be made being true and correct in
all material respects as of the date thereof, (iii) each financial statement
provided to any Lender by or on behalf of the Borrowers pursuant to any Loan
Document before the time such Loan is to be made having fairly presented the
financial information it purports to reflect as of the date thereof and (iv)
such Lender not reasonably believing that (A) any such representation or
warranty, except to the extent so updated, was or is other than true and correct
in all material respects as of any date or time of determination of the truth or
correctness thereof, (B) any event or condition the occurrence, non-occurrence,
existence or non-existence of which is a subject of any such representation or
warranty would have any Material Adverse Effect or (C) any such financial
statement did not so fairly present such information as of the date thereof.

3.3    Proceedings. Such Lender being satisfied as to each corporate or other
proceeding of the Company or any Subsidiary in connection with any transaction
contemplated by this Agreement.

3.4    Closing Conditions. The receipt on the date of this Agreement, by the
Administrative Agent, unless otherwise indicated, of the following, in form and
substance satisfactory to the Administrative Agent and each of the Lenders:
(a)    A Revolving Note payable to the order of each Lender, appropriately
completed and duly executed by the Company;
(b)    A request for the Revolving Loan determined by the Administrative Agent
to meet the requirements for such a request set forth in Section 2.1 of this
Agreement;





--------------------------------------------------------------------------------





(c)    An Alternative Currency Note payable to the order of each Lender
appropriately completed and duly executed by the Company;
(d)    A Swingline Note payable to the order of the Swingline Lender
appropriately completed and duly executed by the Company;
(e)    A Reaffirmation of the Continuing, Absolute and Unconditional Guaranty
Agreement, as previously amended or supplemented, in favor of the Administrative
Agent appropriately completed and duly executed by each Domestic Subsidiary,
unlimited as to amount;
(f)    (i) A Reaffirmation of the General Security Agreements, as previously
amended or supplemented, in favor of the Administrative Agent, appropriately
completed and duly executed by the Company and each Domestic Subsidiary,
covering, together with all other personal property and fixtures of such Person,
all of the issued and outstanding shares of each class of stock and other
ownership interests of the Company and each Guarantor in any of their respective
Domestic Subsidiaries, and 65% of the issued and outstanding Equity Interests of
the Company in Moog Europe Holdings Luxembourg SCS, and of the Company and each
Guarantor in each other Directly-Owned Foreign Subsidiary, together with each
agreement, instrument and other writing evidencing any security covered thereby,
and (ii) a Reaffirmation of the negative pledge agreements, as previously
amended, appropriately completed and duly executed by Moog Europe Holdings
Luxembourg SCS, Moog Holding GmbH & Co. KG and Moog Luxembourg Finance S.A.R.L.,
respectively, pledging not to make any sale, assignment, contribution, transfer
or other disposition of the Equity Interests of any of their direct or indirect
subsidiaries except as otherwise permitted under this Agreement, and pledging
not to consent to or permit the creation of any Lien upon their Equity Interests
in any of their direct subsidiaries or consent to or permit the creation of any
Lien upon the Equity Interests of any of their indirect subsidiaries except as
otherwise permitted under this Agreement;
(g)    A Reaffirmation of (i) the Patent and Trademark Security Agreements, as
previously amended, in favor of the Administrative Agent, appropriately
completed and duly executed by the Company and each Domestic Subsidiary, and
(ii) the Copyright Security Agreement in favor of the Administrative Agent,
appropriately completed and duly executed by the Company;
(h)    A certificate of its Secretary or a Person having similar functions
attaching a true and complete copy of the certificates or articles of
incorporation or organization, by-laws, operating agreement or partnership
agreement or other charger or organization documents of each of the Company and
all Domestic Subsidiaries and the name, title and true signature of each Person
authorized to execute this Agreement and other Loan Documents;
(i)    An opinion of Hodgson Russ LLP, counsel to the Company, addressed to each
Lender and counsel to the Administrative Agent, and in form and content
satisfactory to the





--------------------------------------------------------------------------------





Administrative Agent, substantially in the form of the opinion issued in
connection with the 2013 Agreement;
(j)    Evidence that each of the Company and all Domestic Subsidiaries are (i)
in good standing under the Law of the jurisdiction in which it is organized and
(ii) duly qualified and in good standing as a foreign Person of its type
authorized to do business in each jurisdiction in which such qualification is
necessary except where the failure to so qualify would not have any Material
Adverse Effect;
(k)    Intentionally Omitted;
(l)    Evidence of the taking and the continuation in full force and effect of
each corporate or other action of the Company or any other Person necessary to
authorize the obtaining of all Loans by the Company, the execution, delivery and
performance of each Loan Document by each Person other than any Lender and the
imposition or creation of each security interest, mortgage and other lien and
encumbrance imposed or created pursuant to any Loan Document;
(m)    Evidence (i) that no asset subject to any mortgage, security interest or
other lien or encumbrance pursuant to any Security Document is subject to any
other security interest, mortgage or other lien or encumbrance, except for
Permitted Encumbrances, and (ii) of the making of each recording and filing, and
of the taking of each other action, deemed necessary or desirable by the
Administrative Agent at the sole option of the Administrative Agent to perfect
or otherwise establish, preserve or protect the priority of any such security
interest, mortgage or other lien or encumbrance;
(n)    Evidence that each requirement contained in any Loan Document with
respect to insurance is being met;
(o)    Each additional agreement, instrument and other writing (including, but
not limited to, each agreement, instrument and other writing intended to be
filed or recorded with any Governmental Authority) to perfect or otherwise
establish, preserve or protect the priority of any security interest, mortgage
or other lien or encumbrance created or imposed pursuant to any Loan Document;
and
(p)     Payment of all costs and expenses incurred as of the Closing Date by the
Administrative Agent and payable pursuant to Section 9.1 of this Agreement.



3.5    Conditions to Subsequent Borrowing and Issuance. The obligation of the
appropriate Lender to make a Loan to a Borrower or issue or renew a Letter of
Credit (collectively, “Issuance”) and the right of the Company to request a Loan
or Issuance after the date of this Agreement, whether for itself or on behalf of
a Designated Borrower shall each be subject to the further conditions that on
the date of the making of such Loan or such Issuance:





--------------------------------------------------------------------------------





(a)    Each of the conditions listed in Section 3.4 shall have been satisfied or
waived in accordance with this Agreement.
(b)    The following statements shall be true and the Administrative Agent shall
have received a Request Certificate signed by a Responsible Officer of Company
dated the date of such Loan or Issuance stating that:
(i)    there does not exist at the time such Loan or Issuance is to be made any
Event of Default, Default or Material Adverse Effect;


(ii)    each representation and warranty made in this Agreement and any Loan
Document to which any Borrower is a party and in any certificate, document or
financial or other statement furnished at any time thereunder is true, correct
and complete in all material respects with the same effect as though such
representations and warranties had been made as of the time such Loan or
Issuance is to be made, except to the extent any such representation and
warranty relates solely to an earlier date, or to the extent any such
representation and warranty has been updated in a certificate executed by a
Responsible Officer and received by the Administrative Agent before the time
such Loan or Issuance is to be made;


(iii)    the incurrence of such Loan or Issuance is permitted by the terms of
the Current Indenture and will constitute Permitted Debt under, and as defined
in, the Current Indenture; and


(c)    The Administrative Agent shall have received such other approvals,
opinions or documents as the Administrative Agent may reasonably, in both time
and scope, request, and all legal matters incident to such Loan or Issuance
shall be satisfactory to counsel to the Administrative Agent.





3.6    Subsequent Extensions of Credit. Subsequent to the satisfaction of the
conditions set forth herein, each request to the Administrative Agent for a
Revolving Loan, Alternative Currency Loan, Swingline Loan or Letter of Credit
after the date hereof shall constitute confirmation by the Company of all the
factual matters set forth in the form of Compliance Certificate as of the date
of such request in the same manner as if a written Compliance Certificate had
been delivered, and such factual matters shall be true in all material respects
on the date such Revolving Loan, Swingline Loan, Alternative Currency Loan or
Letter of Credit is made or issued. No Revolving Loan, Swingline Loan,
Alternative Currency Loan or Letter of Credit shall be made if such
certification is not made without qualification.

ARTICLE IV.     REPRESENTATIONS AND WARRANTIES
The Company makes the following representations and warranties and each
Designated Borrower joins in such representations and warranties solely on its
own behalf with





--------------------------------------------------------------------------------





respect to such Designated Borrower as a Borrower hereunder with respect to such
Designated Borrower only:



4.1    Corporate Status. Each Borrower, each Guarantor and each other Subsidiary
is a duly organized or formed and validly existing corporation, partnership or
limited liability company, as the case may be, and in good standing or in full
force and effect under the laws of its jurisdiction of organization; has powers
and authority to transact the business in which it is engaged; is duly licensed
or qualified and in good standing in each jurisdiction in which the conduct of
such business requires such licensing or such qualification except where the
failure to do so has not had or will not have a Material Adverse Effect; and has
all necessary power and authority to enter into this Agreement and to execute,
deliver and perform this Agreement, the Notes, the other Loan Documents and any
other document executed in connection with this Agreement to which it is a
party, all of which have been duly authorized by all proper and necessary entity
and shareholder action. Schedule 4.1 hereto lists, as of the Closing Date, each
Subsidiary and the direct and indirect ownership interests of the Company
therein.

4.2    Valid and Binding Obligation. This Agreement, the Notes, the Loan
Documents, and any other document executed in connection herewith to which any
Borrower, any Guarantor or other Subsidiary is a party, constitutes the legal,
valid and binding obligations of such Borrower, such Guarantor or other
Subsidiary a party thereto, enforceable in accordance with their respective
terms, except as enforceability (i) may be limited by state, provincial or
federal bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the rights of creditors generally and (ii) may be subject to equity
principles in the event equitable remedies are sought.

4.3    No Pending Litigation. Except as set forth on Schedule 4.3 of this
Agreement, there are not any actions, suits, proceedings (whether or not
purportedly on behalf of any Borrower, any Guarantor or any other Subsidiary) or
investigations pending or, to the knowledge of such Borrower, such Guarantor or
any other Subsidiary, threatened against such Borrower, such Guarantor or any
Subsidiary or any basis therefore, which, in any case or in the aggregate, have
had or will have a Material Adverse Effect, or which question the validity of
this Agreement, the Notes, any other Loan Documents, or any other documents
required by this Agreement, or any action taken or to be taken pursuant to any
of the foregoing.

4.4    No Consent or Filing. No consent, license, approval or authorization of,
or registration, declaration or filing with, any court, Governmental Authority
or other Person or entity is required in connection with the valid execution,
delivery or performance of this Agreement, the Notes, any other Loan Documents,
or any other documents required by this Agreement to which any Borrower or any
Subsidiary is a party, or in connection with any of the transactions
contemplated thereby other than the filing of financing statements and the
recording of mortgages or deeds of trust on any Collateral which filings and
recordings were made prior to the Closing Date.





--------------------------------------------------------------------------------






4.5    No Violations. The execution and delivery of, and to the best of each
Borrower’s knowledge, the performance of the Loan Documents to which it is a
party, will not violate any term of its certificate of incorporation, by-laws,
or of any mortgage, borrowing agreement or other material instrument or
agreement pertaining to Indebtedness for borrowed money, the violation of which
has had or will have a Material Adverse Effect, and will not result in the
creation of any Lien upon any properties or assets except in favor of
Administrative Agent and the Lenders, except for such Lien that has not had or
will not have a Material Adverse Effect. The execution, delivery, and to the
best of Company’s knowledge, the performance of the other Loan Documents to
which each Guarantor or Subsidiary is a party will not violate any term of its
certificate of incorporation, partnership, articles of association, operating
agreement or by-laws, or of any mortgage, borrowing agreement or other material
instrument or agreement pertaining to Indebtedness for borrowed money, the
violation of which has had or will have a Material Adverse Effect. To the best
of Company’s knowledge, neither any Borrower, any Guarantor nor any Subsidiary
is in violation of any term of any other indenture, instrument or agreement to
which it is a party or by which it may be bound, the violation of which has had
or will have a Material Adverse Effect. Neither any Borrower, any Guarantor nor
any Subsidiary is in violation of any order, writ, judgment, injunction or
decree of any court of competent jurisdiction or, of any statute, rule or
regulation of any competent governmental authority, the violation of which has
had or will have a Material Adverse Effect.

4.6    Financial Statements. Company has furnished to the Administrative Agent
and the Lenders Company’s quarterly report on Form 10‑Q dated June 29, 2019 as
filed with the SEC (“Form 10‑Q”) showing the financial condition of Company as
of such date, which document presents fairly the financial position of Company
and its Subsidiaries as of such date and the results of its operations and
changes in its financial position for such period then ended and has been
prepared in conformity with GAAP applied on a basis consistent with that of
similar periods for preceding years.

4.7    No Material Adverse Change. Since June 29, 2019, there has been no change
in the financial or other condition, business affairs or prospects of Company
and Company’s Subsidiaries taken as a whole, or their properties and assets
considered as an entirety, except for changes none of which, individually or in
the aggregate, has had or will have, a Material Adverse Effect.

4.8    Tax Returns and Payments. The Borrowers and the Subsidiaries have filed
all federal income tax returns. The Borrowers and the Subsidiaries have filed
all other tax returns, domestic and foreign, required to be filed by them and
have paid all taxes and assessments payable by them that have become due, other
than those not yet delinquent and except for those contested in good faith and
except where the failure to so file has not had or will not have a Material
Adverse Effect. The Borrowers and the Subsidiaries have established on their
books such charges, accruals and reserves in respect of taxes, assessments, fees
and other governmental charges for all fiscal periods as are required by GAAP.
Neither any Borrower nor any Subsidiary knows of any proposed assessment for
additional federal, foreign or state taxes for any period, or of any basis
therefor,





--------------------------------------------------------------------------------





which, individually or in the aggregate, taking into account such charges,
accruals and reserves in respect thereof as any Borrower and any Subsidiary has
made, has had or will have a Material Adverse Effect.

4.9    Title to Properties, etc. The Borrowers and the Subsidiaries have good
and marketable title, in the case of real property, and good title (or valid
leaseholds, in the case of any leased property), in the case of all other
property, to all of their respective properties and assets free and clear of
Liens other than Permitted Encumbrances. The interests of the Company and any
Subsidiary in the properties reflected in the most recent balance sheet referred
to in Section 4.7, taken as a whole, were sufficient, in the judgment of the
Company, as of the date of such balance sheet for purposes of the ownership and
operation of the businesses conducted by the Company and any Subsidiary.

4.10    Lawful Operations, etc. The Borrowers and the Subsidiaries: (i) hold all
necessary foreign, federal, state, local and other governmental licenses,
registrations, certifications, permits and authorizations necessary to conduct
its business, except to the extent the failure to so hold has not and will not
have a Material Adverse Effect; and (ii) are in full compliance with all
requirements imposed by law, regulation or rule, whether foreign, federal, state
or local, that are applicable to it, its operations, or its properties and
assets, including, without limitation, applicable requirements of Environmental
Laws, except for any failure to obtain and maintain in effect, or noncompliance
that, individually or in the aggregate, has had or will have a Material Adverse
Effect.

4.11    Environmental Matters. (a) The Borrowers and the Subsidiaries are in
compliance with all Environmental Laws, except to the extent that any such
failure to comply (together with any resulting penalties, fines or forfeitures)
have not had or will not have a Material Adverse Effect. All licenses, permits,
registrations or approvals required for the conduct of the business of the
Borrowers and any Subsidiary under any Environmental Law have been secured and
the Borrowers and the Subsidiaries are in substantial compliance therewith,
except for such licenses, permits, registrations or approvals the failure to
secure or to comply therewith has not had or will not have a Material Adverse
Effect. Neither any Borrower nor any Subsidiary has received written notice, or
otherwise knows, that it is in any respect in noncompliance with, breach of or
default under any applicable writ, order judgment, injunction, or decree to
which each Borrower or such Subsidiary is a party or that would affect the
ability of such Borrower or such Subsidiary to operate any real property and no
event has occurred and is continuing that, with the passage of time or the
giving of notice or both, would constitute noncompliance, breach of or default
thereunder, except in each such case, such noncompliance, breaches or defaults,
in the aggregate, have not had or will not have a Material Adverse Effect. There
are no claims under any Environmental Laws (“Environmental Claim”) pending or to
the knowledge of Borrower, threatened which have had or will have a Material
Adverse Effect. There are no facts, circumstances, conditions or occurrences on
any real property now or at any time owned, leased or operated by any Borrower
or any Subsidiary or on any property adjacent to any such real property, that
are known by the Borrower or as to which any such Borrower or any such
Subsidiary has received written notice, that could reasonably be expected:
(i) to form the basis of any Environmental Claim against any Borrower or any
Subsidiary





--------------------------------------------------------------------------------





or any real property of the Borrower or any Subsidiary; or (ii) to cause such
real property to be subject to any restrictions on the ownership, occupancy, use
or transferability of such real property under any Environmental Law, except in
each such case, such Environmental Claims or restrictions that individually or
in the aggregate have not had and will not have a Material Adverse Effect.
(b)    Hazardous Substances have not at any time been (i) generated, used,
treated or stored on, or transported to and from any real property of the
Borrower or any Subsidiary or (ii) released on any such real property, in each
case where such occurrence or event is not in compliance with Environmental Laws
and has had or will have a Material Adverse Effect.

4.12    Compliance with ERISA. Compliance by the Borrowers with the provisions
hereof and in the incurrence of the Indebtedness under this Agreement will not
involve any prohibited transaction within the meaning of ERISA or Section 4975
of the Code. The Borrowers and the Subsidiaries (i) have fulfilled all
obligations under minimum funding standards of ERISA and the Code with respect
to each Pension Plan, (ii) have satisfied all respective contribution
obligations in respect of each Multiemployer Plan and each Multiple Employer
Plan, (iii) are in compliance with all other applicable provisions of ERISA and
the Code with respect to each Pension Plan, each Multiemployer Plan and each
Multiple Employer Plan, except to the extent failure to comply has not had, and
will not have, a Material Adverse Effect and (iv) have not incurred any
liability under the Title IV of ERISA to the PBGC with respect to any Pension
Plan, any Multiemployer Plan, any Multiple Employer Plan, or any trust
established thereunder. No Pension Plan or trust created thereunder has been
terminated. There has been no Reportable Event with respect to any Pension Plan
or trust created thereunder or with respect to any Multiemployer Plan or
Multiple Employer Plan, which Reportable Event will or could result in the
termination of such Pension Plan, Multiemployer Plan or Multiple Employer Plan
and give rise to a material liability of the Borrowers or any ERISA Affiliate in
respect thereof. Neither any Borrower nor any ERISA Affiliate is at the date of
this Agreement, or has been at any time within the two years preceding the date
of this Agreement, an employer required to contribute to any Multiemployer Plan
or Multiple Employer Plan, or a “contributing sponsor” (as such term is defined
in Section 4001 of ERISA) in any Multiemployer Plan or Multiple Employer Plan.
Neither any Borrower nor any ERISA Affiliate has any contingent liability with
respect to any post-retirement “welfare benefit plan” (as such term is defined
in ERISA) except as has been disclosed in accordance with GAAP in the financial
statements delivered to the Lenders in accordance with this Agreement. The
Company represents and warrants that the Borrowers are not and will not be using
“plan assets” (within the meaning of 29 CFR § 2510.3-101, as modified by Section
3(42) of ERISA) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments.

4.13    Investment Company Act, etc. Neither any Borrower nor any Subsidiary is
subject to regulation with respect to the creation or incurrence of Indebtedness
under the Investment Company Act of 1940, as amended, the Interstate Commerce
Act, as amended, the Federal Power Act, as amended, the Energy Policy Act of
2005, as amended, or any applicable state public utility law.





--------------------------------------------------------------------------------






4.14    Insurance. The Borrowers and the Subsidiaries maintain insurance
coverage by such insurers and in such forms and amounts and against such risks
as are generally consistent with industry standards and in each case in
compliance with the terms of the Loan Documents.

4.15    Burdensome Contracts; Labor Relations. Neither any Borrower nor any
Subsidiary (a) is subject to any burdensome contract, agreement, corporate
restriction, judgment, decree or order, (b) is a party to any labor dispute
affecting any bargaining unit or other group of employees generally, (c) is
subject to any strike, slowdown, walk out or other concerted interruptions of
operations by employees of any Borrower or any Subsidiary, whether or not
relating to any labor contracts, (d) is subject to any pending or, to the
knowledge of the Borrower, threatened, unfair labor practice complaint, before
the National Labor Relations Board, (e) is subject to any pending or, to the
knowledge of the Borrower, threatened grievance or arbitration proceeding
arising out of or under any collective bargaining agreement, (f) is subject to
any significant pending or, to the knowledge of the Borrower, threatened strike,
labor dispute, slowdown or stoppage, or (g) is, to the knowledge of the
Borrower, involved or subject to any union representation organizing or
certification matter with respect to the employees of any Borrower or any
Subsidiary, except (with respect to any matter specified in any of the above
clauses) for such matters as, individually or in the aggregate, which have not
had or will not have a Material Adverse Effect.

4.16    Liens. Once executed and delivered, each of the Security Documents
creates, as security for the Secured Obligations or the obligations of the
Guarantors under their respective Guaranties, a valid and enforceable, and upon
making the filings and recordings referenced in the next sentence, perfected
Lien on all of the Collateral subject thereto from time to time, in favor of the
Administrative Agent for the benefit of the Secured Facility Parties, superior
to and prior to the rights of all third persons and subject to no other Liens,
except that the Collateral under the Security Documents may be subject to
Permitted Encumbrances. No filings or recordings are required under any Law of
the United States of any state or territory thereof in order to perfect the
Liens created under any Security Document except for filings or recordings
required in connection with any such Security Document that shall have been
made, or for which satisfactory arrangements have been made, upon or prior to
the execution and delivery thereof. All recording, stamp, intangible or other
similar taxes required to be paid by any Person under applicable legal
requirements or other laws applicable to the property encumbered by the Security
Documents in connection with the execution, delivery, recordation, filing,
registration, perfection or enforcement thereof have been paid.

4.17    Defaults. No Default or Event of Default exists as of the Closing Date
hereunder, nor will any Default or Event of Default begin to exist immediately
after the execution and delivery hereof.

4.18    Anti-Terrorism Law Compliance. (a) Neither any Borrower nor any
Subsidiary, nor to the knowledge of the Borrowers, any officer, director,
employee, agent, affiliate or representative thereof, is subject to or in
violation of any law, regulation, or list of any governmental agency (including,
without limitation, the U.S. Office of Foreign Asset Control list, Executive
Order No. 13224 or the USA Patriot Act) that prohibits or limits the conduct of
business





--------------------------------------------------------------------------------





with or the receiving of funds, goods or services to or for the benefit of
certain Persons specified therein or that prohibits or limits any Lender or the
Issuing Bank from making any advance or extension of credit to any Borrower or
from otherwise conducting business with any Borrower. None of the Borrowers, any
Subsidiaries, any director or officer, or any employee, agent, or Affiliate, of
the Borrowers or the Subsidiaries is a Person that is, or is owned or controlled
by Persons that are, (i) the subject of any sanctions administered or enforced
by the US Department of the Treasury’s Office of Foreign Assets Control
("OFAC"), the US Department of State, the United Nations Security Council, the
European Union, Her Majesty’s Treasury or the Hong Kong Monetary Authority
(collectively, "Sanctions"), or (ii) located , organized or resident in a
country or territory that is, or whose government is, the subject of Sanctions,
including, without limitation, currently, the Crimea Region of Ukraine, Cuba,
Iran, North Korea, Sudan and Syria.
(b) None of the Borrowers, the Guarantors or other Subsidiaries, nor to the
knowledge of the Borrowers, any officer, director, employee, agent, affiliate or
other person acting on behalf of any Borrower, any Guarantor or any other
Subsidiary is aware of or has taken action, directly or indirectly, that would
result in a violation by such Persons of any applicable anti-bribery law,
including but not limited to, the United Kingdom Bribery Act 2010 (the “UK
Bribery Act”), and the US Foreign Corrupt Practices Act of 1977 (the “FCPA”).
Furthermore, the Borrowers, and to the knowledge of the Borrowers, the
Guarantors, the other Subsidiaries and their Affiliates have conducted their
businesses in compliance with the UK Bribery Act, the FCPA and similar laws,
rules or regulations and have instituted and maintained policies and procedures
designed to ensure, and which are reasonably expected to continue to ensure,
continued compliance therewith.

4.19    Intellectual Property. Each of the Borrowers, the Guarantors and other
Subsidiaries owns, or is licensed to use, all trademarks, tradenames, service
marks, copyrights, technology, know-how and process necessary for the conduct of
its business as currently conducted (collectively, the “Intellectual Property”)
except for those the failure to own or license which has not had or will not
have a Material Adverse Effect. No claim has been asserted and is pending by any
person challenging or questioning the use by any Borrower, any Guarantor or any
other Subsidiaries of any such Intellectual Property or the validity or
effectiveness of any such Intellectual Property, nor does any Borrower, any
Guarantor or any other Subsidiaries know of any valid basis for any such claim,
to the knowledge of the Borrower the use of such Intellectual Property by any
Borrower, any Guarantors and any other Subsidiaries does not infringe on the
rights of any Person, and, to the knowledge of the Borrower, no such
Intellectual Property of any Borrower, any Guarantor and any other Subsidiaries
has been infringed, misappropriated or diluted by any other Person except for
such claims, infringements, misappropriation and dissolution that, in the
aggregate, has not had or will not have a Material Adverse Effect.

4.20    Accuracy of Information, etc. No statement or information contained in
this Agreement, any other Loan Document, the Confidential Information Materials
or any other certificate furnished by or on behalf of Borrowers or the
Guarantors to the Administrative Agent or the Lenders, or any of them, for use
in connection with the transactions contemplated by this Agreement or the other
Loan Documents, contained as of the date such statement, information or





--------------------------------------------------------------------------------





certificate was so furnished (or, in the case of the Confidential Information
Materials, as of the date of this Agreement), any untrue statement of a material
fact or omitted to state a material fact necessary to make the statements
contained herein or therein not misleading in any material respect. The
financial statements contained in the materials referenced above, in conformity
with GAAP, require management to make estimates and assumptions that affect the
reported amounts of assets and liabilities and disclosure of contingent
liabilities at the date of the financial statements and the reported amounts of
revenues and expenses during the reporting periods. In addition, the projections
and pro forma financial information contained in the materials referenced above
are not guarantees of future performance and are subject to factors, risks and
uncertainties, the impact or occurrence of which could cause actual results to
differ materially from the expected results described in the projections and pro
forma financial information. Certain of those factors, risks and uncertainties
are referred to in Company’s Form 10‑Q, filed for the period ending June 30,
2019.

4.21    Other Indebtedness. This Agreement constitutes the “Credit Agreement”,
and the Indebtedness under this Agreement constitutes “Permitted Debt” under,
and as defined in, the Current Indenture.

4.22    Eligible Contract Party. Each Borrower and each Guarantor is an Eligible
Contract Participant.

4.23    Representations as to Foreign Borrowers. Each of the Company and each
Foreign Borrower represents and warrants to the Administrative Agent and the
Lenders that:
(a)    Such Foreign Borrower is subject to civil and commercial Laws with
respect to its obligations under this Agreement and the other Loan Documents to
which it is a party (collectively as to such Foreign Borrower, the “Applicable
Foreign Borrower Documents”), and the execution, delivery and performance by
such Foreign Borrower of the Applicable Foreign Borrower Documents constitute
and will constitute private and commercial acts and not public or governmental
acts. Neither such Foreign Borrower nor any of its property has any immunity
from jurisdiction of any court or from any legal process (whether through
service or notice, attachment prior to judgment, attached in aid of execution,
execution or otherwise) under the laws of the jurisdiction in which such Foreign
Borrower is organized and existing in respect of its obligations under the
Applicable Foreign Borrower Documents.
(b)    The Applicable Foreign Borrower Documents are in proper legal form under
the Laws of the jurisdiction in which such Foreign Borrower is organized and
existing for the enforcement thereof against such Foreign Borrower under the
Laws of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Borrower
Documents. It is not necessary to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Borrower
Documents that the Applicable Foreign Borrower Documents be filed, registered or
recorded with, or executed or notarized before, any court or other authority in
the jurisdiction in which such Foreign Borrower is organized and existing or
that any registration charge or stamp or similar tax be paid on or in





--------------------------------------------------------------------------------





respect of the Applicable Foreign Borrower Documents or any other document,
except for (i) any such filing, registration, recording, execution or
notarization as has been made or is not required to be made until the Applicable
Foreign Borrower Documents or any other document is sought to be enforced and
(ii) any charge or tax as has been timely paid.
(c)    There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which such Foreign Borrower
is organized and existing either (i) on or by virtue of the execution or
delivery of the Applicable Foreign Borrower Documents or (ii) on any payment to
be made by such Foreign Borrower pursuant to the Applicable Foreign Borrower
Documents, except as has been disclosed to the Administrative Agent and the
Lenders.
(d)    The execution, delivery and performance of the Applicable Foreign
Borrower Documents executed by such Foreign Borrower are, under applicable
foreign exchange control regulations of the jurisdiction in which such Foreign
Borrower is organized and existing, not subject to any notification or
authorization except (i) such as have been made or obtained or (ii) such as
cannot be made or obtained until a later date (provided that any notification or
authorization described in clause (ii) shall be made or obtained as soon as is
reasonably practicable).

4.24    EEA Financial Institution. Neither any Borrower nor any Guarantor is an
EEA Financial Institution.

4.25    Beneficial Ownership Certification. The information included in the
Beneficial Ownership Certification, if applicable, is true and correct in all
respects.

ARTICLE V.     AFFIRMATIVE COVENANTS
During the term of this Agreement, and so long thereafter as any Indebtedness of
any Borrower to the Administrative Agent or the Lenders shall remain unpaid,
including any Indebtedness for fees and expenses, Company will and shall cause
each of its Subsidiaries to:



5.1    Payments. Duly and punctually pay the principal of, interest on, and all
fees, expenses and charges on, all Indebtedness incurred by Borrowers pursuant
to this Agreement in the manner set forth in this Agreement, and duly and
punctually pay to the Administrative Agent the arrangement fee and annual agency
fee as and when due under the terms of the Fee Letter.

5.2    Reporting Requirements. Furnish to the Administrative Agent:
(a)    Annual Financial Statements. As soon as available and in any event within
ninety (90) days after the end of each fiscal year of Company, (i) audited
Consolidated financial statements of Company and Company’s Subsidiaries as of
the end of such year, fairly presenting Company’s financial position, which
statements shall consist of a balance sheet and related statements of income,
stockholders’ equity, and cash flow covering the period of Company’s immediately
preceding fiscal year, in each case setting forth comparative figures for the
preceding





--------------------------------------------------------------------------------





fiscal year, all in reasonable detail and prepared in accordance with GAAP, and
such audited Consolidated financial statements to be accompanied by (a) a report
and opinion of a Registered Public Accounting Firm of nationally recognized
standing reasonably acceptable to the Administrative Agent, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and applicable Securities Laws and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit or with respect to the absence of any material
misstatement and (b) an opinion of such Registered Public Accounting Firm
independently assessing the Company’s internal controls over financial reporting
in accordance with Item 308 of SEC Regulation S-K, Public Company Accounting
Oversight Board Auditing Standard No. 2, and Section 404 of the Sarbanes-Oxley
Act of 2002 expressing a conclusion that contains no statement that there is a
material weakness in such internal controls, except for such material weaknesses
as to which the Administrative Agent does not object, and such financial
statements to be certified by the chief executive officer, chief financial
officer, treasurer or controller of the Company to the effect that such
statements are fairly stated in all material respects when considered in
relation to the Consolidated financial statements of the Company and its
Subsidiaries; and (ii) upon request by the Administrative Agent, internally
prepared Consolidating financial statements of Company and Company’s
Subsidiaries as of the end of such year which statements shall consist of a
balance sheet and related statements of income covering the period of Company’s
immediately preceding fiscal year, all in reasonable detail.
(b)    Quarterly Financial Statements. As soon as available and in any event
within forty-five (45) days after the close of the first three fiscal quarters
in each fiscal year of Company, the unaudited Consolidated balance sheets of
Company and Company’s Consolidated Subsidiaries as at the end of such quarterly
period and the related unaudited Consolidated statements of income and of cash
flows for such quarterly period and/or for the fiscal year to date, and setting
forth, in the case of such unaudited Consolidated statements of income,
comparative figures for the related periods in the prior fiscal year, to be
certified by a Financial Officer of Company, on behalf of Company, to be in
accordance with the records of Company and each Subsidiary and to present fairly
taken as a whole the results of the operations of Company and all Subsidiaries
for, as applicable, such fiscal quarter, and the financial position of Company
and all Subsidiaries as of the end of such fiscal quarter, subject to changes
resulting from normal year-end audit adjustments.
(c)    Officer’s Compliance Certificates. At the time of the delivery of the
financial statements provided for in Sections 5.2(a) and (b), a certificate
(“Compliance Certificate”), in substantially the form attached hereto as
Exhibit E, on behalf of Company by a Financial Officer to the effect that (i) no
Default or Event of Default exists or, if any Default or Event of Default does
exist, specifying the nature and extent thereof and the actions the Company
propose to take with respect thereto, and (ii) the representations and
warranties of the Company are true and correct in all material respects, except
to the extent that any relate to an earlier specified date, in which case, such
representations shall be true and correct in all material respects as the date
made, which certificate shall set forth the calculations required to establish
compliance with the provisions of Sections 6.1 and 6.2.





--------------------------------------------------------------------------------





(d)    Intentionally Omitted.
(e)    Notices. Promptly, and in any event within three (3) Business Days after
Company or any Subsidiary obtains knowledge thereof, notice of:
(i)    the occurrence of any event that constitutes a Default or Event of
Default, which notice shall specify the nature thereof, the period of existence
thereof and what action the Company proposes to take with respect thereto; or
(ii)    the commencement of, or any other material development concerning any
litigation or governmental or regulatory proceeding pending against the Company
or any Subsidiary or the occurrence of any other event, if the same has had or
will have a Material Adverse Effect.
(f)    ERISA. Promptly, and in any event within ten (10) Business Days after
Company or any Subsidiary knows of the occurrence of any of the following, the
Company will deliver to each of the Lenders a certificate by a Responsible
Officer setting forth the full details as to such occurrence and the action, if
any, that Company or such Subsidiary is required or proposes to take, together
with any notices required or proposed to be given to or filed with or by Company
or the Subsidiary, the PBGC, a Pension Plan participant or the Pension Plan
administrator with respect thereto (i) the occurrence of a Reportable Event with
respect to any Pension Plan, including the failure by the Company or any
Subsidiary to make a minimum required contribution (within the meaning of
Section 412(a)(2)(A) of the Code); (ii) the institution of any steps by Company,
any Subsidiary, the PBGC or any other Person to terminate any Pension Plan;
(iii) the institution of any steps by Company or any Subsidiary to withdraw from
any Pension Plan; (iv) the institution of any steps by Company or any Subsidiary
to withdraw from any Multiemployer Plan or Multiple Employer Plan, if such
withdrawal could result in withdrawal liability (as described in Part 1 of
Subtitle E of Title IV of ERISA) in excess of $25,000,000; (v) the occurrence of
a non-exempt “prohibited transaction” within the meaning of Section 406 of ERISA
in connection with any Pension Plan; or (vi) the taking of any material action
by, or the threatening of the taking of any material action by, the Internal
Revenue Service, the Department of Labor or the PBGC with respect to any of the
foregoing.
(g)    Environmental Matters. Promptly upon, and in any event within ten (10)
Business Days after, an officer of Company or any Subsidiary obtaining knowledge
thereof, notice of one or more of the following environmental matters to the
extent any of the following has had or will have a Material Adverse Effect:
(i) any pending or threatened Environmental Claim against the Company or any
Subsidiary or any real property owned or operated by the Company or any
Subsidiary; (ii) any condition or occurrence on or arising from any real
property owned or operated by the Company or any Subsidiary that (A) results in
noncompliance by the Company or any Subsidiary with any applicable Environmental
Law or (B) would reasonably be expected to form the basis of an Environmental
Claim against the Company or any Subsidiary or any such real property; (iii) any
condition or occurrence on any real property owned, leased or operated by





--------------------------------------------------------------------------------





the Company or any Subsidiary that could reasonably be expected to cause such
real property to be subject to any restrictions on the ownership, occupancy, use
or transferability by the Company or any Subsidiary of such real property under
any Environmental Law; and (iv) the taking of any removal or remedial action in
response to the actual or alleged presence of any Hazardous Material on any real
property owned, leased or operated by the Company or any Subsidiary as required
by any Environmental Law or any governmental or other administrative agency. All
such notices shall describe in reasonable detail the nature of the Environmental
Claim, Company’s or any Subsidiary’s response thereto and the potential exposure
in Dollars of the Company and any Subsidiary with respect thereto.
(h)    SEC Reports and Registration Statements. Promptly after transmission
thereof or other filing with the SEC, copies of all registration statements and
all annual or quarterly reports that Company or any of its Subsidiaries is
required to file with the SEC on Form 10‑K or 10‑Q or 8‑K (or any successor
forms).
(i)    Annual, Quarterly and Other Reports. Promptly after transmission thereof
to its stockholders, copies of each annual, quarterly and other reports and all
proxy statements that Company furnishes to its stockholders generally.
(j)    Other Notices. Promptly after the transmission or receipt thereof, as
applicable, copies of all material notices received or sent by Company or any
Subsidiary to or from a holder of any Material Indebtedness or any trustee with
respect thereto.
(k)    Other Information. Promptly, but in any event within ten (10) days after
a request therefore, such other information or documents (financial or
otherwise) related to the Company or any Subsidiary as the Administrative Agent
or any Lender may reasonably request from time to time, subject to any
applicable Law that restricts, or any applicable agreement with any Person other
than all Subsidiaries and Affiliates that in good faith restricts, the
disclosure of such information.
(l)    Confidential Information. (i) Each Credit Party agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (A) to such Credit Party’s Affiliates and to the respective
partners, directors, officers, employees, agents, advisors and other
representatives of such Credit Party or such Credit Party’s Affiliates (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (B) to the extent requested by any regulatory
authority purporting to have jurisdiction over such Credit Party, (C) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process, (D) to any other party hereto, (E) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (F) subject to an agreement
containing provisions substantially the same as those of this Section 5.2(l), to
(x) any assignee of or Participant in, or any prospective assignee of or
Participant





--------------------------------------------------------------------------------





in, any of its rights or obligations under this Agreement or (y) any actual or
prospective counterparty (or its advisors) to any Hedge Agreement, (G) to Gold
Sheets and other similar bank trade publications, such information to consist of
deal terms and other information customarily found in such publications,
(H) with the consent of the Company or (I) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section 5.2(l) or (y) becomes available to any Credit Party or any of their
respective Affiliates on a non-confidential basis from a source other than the
Company or the Company’s Subsidiaries.
(ii)    For purposes of this Section 5.2(l), “Information” means all information
received from the Company or any of its Subsidiaries relating to the Company or
any of its Subsidiaries or any of their respective businesses, other than any
such information that is available to the Administrative Agent or any other
Credit Party on a non-confidential basis prior to disclosure by the Company or
any Subsidiary.
(m)    Electronic Delivery.     Documents required to be delivered pursuant to
this Section 5.2 (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at moog.com; or (ii) on which such documents are posted
on the Company’s behalf on an Internet or intranet website, if any, to which
each Lender, the Issuing Bank and the Administrative Agent has access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Company shall deliver paper copies of such
documents to the Administrative Agent, Issuing Bank or any Lender that requests
in writing that the Company deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent, Issuing Bank
or such Lender and (ii) the Company shall notify the Administrative Agent (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. The Administrative Agent shall have no obligation to
request the delivery or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Company with any such request for delivery, and the Lender and the Issuing
Bank shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.
The Company hereby acknowledges that (i) the Administrative Agent and/or the
Arranger will make available to the Lenders and the Issuing Bank materials
and/or information provided by or on behalf of the Company hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and
(ii) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the Company
or its securities) (each, a “Public Lender”); provided, however, that each
Public Lender shall identify at least one employee who may receive material
non-public information with respect to the Company or its securities. The
Company hereby agrees that (A) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
by the Company which, at a minimum, shall mean





--------------------------------------------------------------------------------





that the word “PUBLIC” shall appear prominently on the first page thereof;
(B) by marking Borrower Materials “PUBLIC,” the Company shall be deemed to have
authorized the Administrative Agent, the Arranger, the Issuing Bank and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Company or its securities for
purposes of United States Federal and state securities laws; (C) all Borrower
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Investor;” and (D) the Administrative Agent
and the Arranger shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Investor” and the Administrative Agent, the Issuing Bank
and the Lenders agree not to trade securities on the basis of any Borrower
Materials that are posted on the Platform and are not marked “PUBLIC.”
Notwithstanding the foregoing, the Company shall be under no obligation to mark
any Borrower Materials “PUBLIC.”
(n)    Promptly following any request therefor, provide information and
documentation reasonably requested by the Administrative Agent for purpose of
compliance with applicable “know your customer” and anti-money-laundering rules
and regulations, including, without limitation, USA Patriot Act (Title III of
Pub. L. 107‑56) and the Beneficial Ownership Regulation.

5.3    Books, Records and Inspections. Upon the reasonable prior request of the
Administrative Agent or the Required Lenders and subject to (i) any applicable
Law that restricts, or any applicable agreement with any Person other than all
Subsidiaries and Affiliates that in good faith restricts, the disclosure of any
information obtained pursuant to such request and (ii) the maintenance of the
confidentiality of any such information by each Lender in accordance with
Section 5.2(l), promptly permit each officer, employee, accountant, attorney and
other agent of each Lender to, without unreasonably disrupting the business or
operations of the Company or such Domestic Subsidiary, (A) visit and inspect
each of the premises of the Company and each Domestic Subsidiary, (B) subject
to, if reasonably requested by the Company, the execution and delivery of a
confidentiality agreement similar to those generally used in significant
corporate acquisitions and mergers, examine, audit, copy and extract each record
of the Company and each Domestic Subsidiary and (C) discuss the business,
operations, assets, affairs and condition (financial or other) of the Company
and each Domestic Subsidiary with each responsible officer of the Company and
each Domestic Subsidiary and each independent accountant of the Company and each
Domestic Subsidiary.

5.4    Insurance. (a) The Company will, and will cause each Subsidiary to
(i) maintain insurance coverage by such insurers and in such forms and amounts
and against such risks as are generally consistent with industry standards, and
(ii) forthwith upon the Administrative Agent’s or any Lender’s written request,
furnish to the Administrative Agent or such Lender such information about such
insurance as the Administrative Agent or such Lender may from time to time
reasonably request, which information shall be prepared in form and detail
satisfactory to the Administrative Agent or such Lender and certified by a
Responsible Officer.





--------------------------------------------------------------------------------





(b)    The Company will, and will cause each of the Guarantors to, at all times
keep their respective property that is subject to the Lien of any of the Loan
Documents insured in favor of the Administrative Agent, and all policies or
certificates (or certified copies thereof) with respect to each insurance (and
any other insurance maintained by the Company or any such Subsidiary) shall be
endorsed to the Administrative Agent’s reasonable satisfaction for the benefit
of the Administrative Agent (including, without limitation, by naming the
Administrative Agent as a lender’s loss payee and mortgagee (with respect to
Collateral) or, to the extent permitted by applicable law, as an additional
insured as its interests may appear). The Company shall deliver to the
Administrative Agent contemporaneously with the expiration or replacement of any
policy of insurance required to be maintained by this Agreement a certificate as
to the new or renewal policy. The Company shall advise the Administrative Agent
promptly upon the cancellation, material reduction or material amendment of any
policy. If requested to do so by the Administrative Agent at any time, the
Company shall deliver copies of all insurance policies maintained by the Company
as required by this Agreement. The Administrative Agent shall deliver copies of
any certificates of insurance to a Lender upon such Lender’s reasonable request.
(c)    If the Company or any Guarantor shall fail to maintain any insurance in
accordance with this Section, or if Company or any Guarantor shall fail to so
endorse and deliver or deposit all endorsements or certificates with respect
thereto, the Administrative Agent shall have the right (but shall be under no
obligation), upon prior written notice to the Company to procure such insurance
and the Company agree to reimburse the Administrative Agent on demand for all
costs and expenses of procuring such insurance.

5.5    Payment of Taxes and Claims. The Company will pay and discharge, and will
cause each Subsidiary to pay and discharge, all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any properties belonging to it, prior to the date on which penalties attach
thereto, and all lawful claims that, if unpaid, will become a Lien or charge
upon any properties of the Company or any Subsidiary; provided, however, that
neither the Company nor any Subsidiary shall be required to pay any such tax,
assessment, charge, levy or claim that is being contested in good faith and by
proper proceedings if it has maintained adequate reserves with respect thereto
in accordance with GAAP. Without limiting the generality of the foregoing, the
Company will, and will cause each Subsidiary to, pay in full all of its wage
obligations to its employees in accordance with the Fair Labor Standards Act
(29 U.S.C. Sections 206-207) and any comparable provisions of applicable law,
except where the failure to do so has not had and will not have a Material
Adverse Effect.

5.6    Corporate Franchises. The Company will do, and will cause each Subsidiary
to do, or cause to be done, all things necessary to preserve and keep in full
force and effect its corporate, partnership or limited liability company
existence, rights and authority; provided, however, that nothing in this Section
shall be deemed to prohibit any transaction permitted by Section 7.8.





--------------------------------------------------------------------------------






5.7    Good Repair. The Company will, and will cause each Subsidiary to, ensure
that its material properties and equipment are used or useful in its business in
whomsoever’s possession they may be, are kept in good repair, working order and
condition, normal wear and tear expected, and that from time to time there are
made in such properties and equipment all needful and proper repairs, renewals,
replacements, extensions, additions, betterments and improvements thereto, to
the extent and in the manner customary for companies in similar businesses.

5.8    Compliance with Law. The Company will, and will cause each Subsidiary to,
comply with all applicable statutes, regulations and orders of, and all
applicable restrictions imposed by, all Governmental Authorities in respect of
the conduct of its business and the ownership of its property, other than those
the noncompliance with which has not had or will not have a Material Adverse
Effect.

5.9    Compliance with Environmental Laws. Without limitation of the covenants
contained in Section 5.8:
(a)    The Company will comply, and will cause each of its Subsidiaries to
comply, with all Environmental Laws applicable to the ownership, lease or use of
all real property now or hereafter owned, leased or operated by the Company or
any Subsidiary, and will promptly pay or cause to be paid all costs and expenses
incurred in connection with such compliance, except to the extent that such
compliance with Environmental Laws is being contested in good faith and by
appropriate proceedings and for which adequate reserves have been established to
the extent required by GAAP and except to the extent that failure to comply with
such Environmental Laws, has not had, and will not have a Material Adverse
Effect.
(b)    The Company will keep or cause to be kept, and will cause each Subsidiary
to keep or cause to be kept, all such real property free and clear of any Liens
imposed pursuant to such Environmental Laws other than Permitted Encumbrances or
such Liens that will not and have not had a Material Adverse Effect.
(c)    Neither the Company nor any Subsidiary will generate, use, treat, store,
release or dispose of, or permit the generation, use, treatment, storage,
release or disposal of, Hazardous Materials on any real property now or
hereafter owned, leased or operated by the Company or any Subsidiary or
transport or permit the transportation of Hazardous Substances to or from any
such real property other than in compliance with applicable Environmental Laws,
except for such noncompliance as has not had and will not have a Material
Adverse Effect.
(d)    If required to do so under any applicable order of any Governmental
Authority, the Company will undertake, and cause each Subsidiary to undertake,
any clean up, removal, remedial or other action necessary to remove and clean up
any Hazardous Substances from any real property owned, leased or operated by the
Company or any Subsidiary in accordance with, in all material respects, such
orders of all Governmental Authorities, except to the extent that





--------------------------------------------------------------------------------





such Company or such Subsidiary is contesting such order in good faith and by
appropriate proceedings and for which adequate reserves have been established to
the extent required by GAAP.
(e)    At the written request of the Administrative Agent or the Required
Lenders, which request shall specify in reasonable detail the basis therefor, at
any time and from time to time after the Lenders receive notice under Section
5.1(f) for any claimed violation of any Environmental Law involving potential
expenditures by Company or any Subsidiary in excess of $25,000,000 in the
aggregate for any real property, the Company will provide, at Company’s sole
cost and expense, an environmental site assessment report concerning any such
real property now or hereafter owned, leased or operated by Company or any
Subsidiary, prepared by an environmental consulting firm reasonably acceptable
to the Administrative Agent, indicating the presence or absence of Hazardous
Substances and the potential cost of any removal or a remedial action in
connection with any Hazardous Substances on such real property. If the Company
fails to provide the same within ninety (90) days after such request was made,
the Administrative Agent may order the same, and Company shall grant and hereby
grants, to the Administrative Agent and the Lenders and their agents, access to
such real property and specifically grants the Administrative Agent and the
Lenders and their agents, access to such real property and specifically grants
the Administrative Agent and the Lenders and irrevocable non-exclusive license,
subject to the rights of tenants, to undertake such assessment, all at the
Company’s expense.

5.10    Certain Subsidiaries to Become Guarantors. In the event that at any time
after the Closing Date Company creates, holds, acquires or at any time has any
Subsidiary (other than Non-Material Subsidiaries, Foreign Subsidiaries as to
which Section 5.11(b) applies, and any Securitization Subsidiary formed in
connection with a Securitization Transaction permitted under Section 7.1(e))
that is not a Guarantor, Company will immediately, but in any event within five
(5) Business Days, notify the Administrative Agent in writing of such event,
identifying the Subsidiary in question and referring specifically to the rights
of the Administrative Agent and the Lenders under this Section. Company will,
within fifteen (15) days following request therefor from the Administrative
Agent (who may give such request on its own initiative or upon request by the
Required Lenders), cause such Subsidiary to deliver to the Administrative Agent,
in sufficient quantities for the Lenders, (i) a Guaranty duly executed by such
Subsidiary, and (ii) if such Subsidiary is a corporation, resolutions of the
Board of Directors of such Subsidiary, certified by the Secretary or an
Assistant Secretary of such Subsidiary as duly adopted and in full force and
effect, authorizing the execution and delivery of such Guaranty, or if such
Subsidiary is not a corporation, such other evidence of the authority of such
Subsidiary to execute such a Guaranty as the Administrative Agent may reasonably
request. If any Subsidiary is required to provide a Security Agreement, whether
pursuant to Section 5.11(a) or otherwise, such Subsidiary shall also be subject
to the requirements of this Section 5.10. The Company may, from time to time,
designate a Non-Material Subsidiary as a Guarantor hereunder provided Company
shall otherwise comply with the terms and provisions of this Section 5.10 and
Section 5.11.





--------------------------------------------------------------------------------






5.11    Additional Security; Further Assurances.
(a)    Additional Security. Subject to subpart (b) below, if Company or any
Guarantor acquires, owns or holds any personal property that is not at the time
included in the Collateral, the Company will promptly notify the Administrative
Agent in writing of such event, identifying the property or interests in
question and referring specifically to the rights of the Administrative Agent
and the Lenders under this Section, and Company will cause such Subsidiary to,
within 30 days following a request by the Administrative Agent (or such longer
period as the Administrative Agent shall deem reasonable under the
circumstances), grant to the Administrative Agent for the benefit of the Secured
Facility Parties a Lien on such personal property pursuant to the terms of such
security agreements, assignments or other documents as the Administrative Agent
deems appropriate (collectively, the “Additional Security Document”).
Furthermore, the Company shall cause to be delivered to the Administrative Agent
such resolutions and other related documents as may be reasonably requested by
the Administrative Agent in connection with the execution, delivery and
recording of any such Additional Security Document, all of which documents shall
be in form and substance reasonably satisfactory the Administrative Agent.
(b)    Foreign Subsidiaries. Notwithstanding anything in subpart (a) above or
elsewhere in this Agreement to the contrary, neither Company nor any Guarantor
shall be required to pledge (or cause to be pledged) more than 65% of the Equity
Interests in any first tier Foreign Subsidiary of Company or any Guarantor or
any of the Equity Interests in any other Foreign Subsidiary, or to cause any
Foreign Subsidiary to become a Guarantor or execute and deliver a Security
Agreement, if to do so would subject Company or any Guarantor to liability for
any potential additional United States income taxes by virtue of Section 956 of
the Code, determined without regard to the availability of foreign tax credits.
(c)    Further Assurances. Company will, and will cause each Subsidiary, at the
expense of Company, to make, execute, endorse, acknowledge, file and/or deliver
to the Administrative Agent from time to time such conveyances, financing
statements, transfer endorsements, powers of attorney, certificates, and other
assurances or instruments and take such further steps relating to any Collateral
covered by any of the Loan Documents as the Administrative Agent may reasonably
require. If at any time the Administrative Agent determines, based on applicable
law, that all applicable taxes (including, without limitation, mortgage
recording taxes or similar charges) were not paid in connection with the
recordation of any mortgage or deed of trust, the Company shall promptly pay the
same upon demand.

5.12    Accounting; Reserves; Tax Returns. Cause each of the Company and any
Subsidiary at all times to (i) maintain a system of accounting established and
administered in material accordance with GAAP, and (ii) file each tax return it
is required to file except where the failure to so file will not and has not had
a Material Adverse Effect.





--------------------------------------------------------------------------------






5.13    Liens and Encumbrances. Promptly upon acquiring knowledge or reason to
know in the ordinary course of its business that any asset of Company or any
Subsidiary has or may become subject to any Lien other than Permitted
Encumbrances, provide to each Lender a certificate executed by a Responsible
Officer of Company and specifying the nature of such Lien and what action such
Company has taken, is taking or proposes to take with respect thereto.

5.14    Defaults and Material Adverse Effects. Promptly upon acquiring knowledge
or reason to know in the ordinary course of its business of the occurrence or
existence of (i) any Event of Default or Default or (ii) any event or condition
that has had or will have any Material Adverse Effect, provide to each Lender a
certificate executed by a Responsible Officer and specifying the nature of such
Event of Default, Default, event or condition, the date of occurrence or period
of existence thereof and what action the Company has taken, is taking or
proposes to take with respect thereto.

5.15    Further Actions. Promptly upon the request of the Administrative Agent,
execute and deliver or cause to be executed and delivered each writing, and take
or cause to be taken each other action, that the Administrative Agent shall deem
necessary or desirable at the sole option of the Administrative Agent to perfect
or otherwise preserve or protect the priority of any security interest, mortgage
or other lien or encumbrance imposed or created pursuant to any Loan Document or
to correct any error in any Loan Document.

ARTICLE VI.     FINANCIAL COVENANTS
During the term of this Agreement, and so long thereafter as any of the
Indebtedness of any Borrower to the Administrative Agent or the Lenders,
including any Indebtedness for fees and expenses, shall remain unpaid, Company
will:



6.1    Interest Coverage Ratio. Assure that as of the end of each fiscal quarter
of Company ending after the date of this Agreement, the Interest Coverage Ratio
is not less than 3.0 to 1.0.

6.2    Leverage Ratio. Assure that as of the end of each fiscal quarter of
Company ending after the date of this Agreement, the Leverage Ratio does not
exceed 4.0 to 1.0; provided, however, that if the Company is otherwise not in
default under the terms of this Agreement, the Company may elect, upon written
notice to the Administrative Agent within thirty (30) days after the closing of
a Material Acquisition, to increase the maximum Leverage Ratio to 4.5 to 1.0 (a
“Leverage Ratio Increase”) during the fiscal quarter in which such Material
Acquisition took place and for the next succeeding four (4) fiscal quarters);
provided however, there shall be at least one full fiscal quarter following the
cessation of each such Leverage Ratio Increase during which no Leverage Ratio
Increase shall then be in effect.





--------------------------------------------------------------------------------






ARTICLE VII.     NEGATIVE COVENANTS
During the term of this Agreement and so long thereafter as any of the
Indebtedness of any Borrower to the Administrative Agent or the Lenders,
including any Indebtedness for fees and expenses, shall remain unpaid:



7.1    Indebtedness. The Company will not, and will not permit any of its
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness of the Company or any Subsidiary, except for the following
permitted indebtedness (collectively, the “Permitted Indebtedness”):


(a)    Loan Documents. Indebtedness incurred under this Agreement and the other
Loan Documents and under Hedge Agreements.
(b)    Existing Indebtedness. Indebtedness of the Company and any Subsidiary
including Foreign Subsidiaries (i) existing on the Closing Date or incurred
pursuant to one or more credit facilities existing on the Closing Date, which
Indebtedness or credit facility are either (A) listed on Schedule 7.1 to this
Agreement, or (B) are in an amount of $5,000,000 or less, and (ii) any
refinancing, extension, renewal or refunding of any such Indebtedness not
involving an increase in the principal amount thereof to greater than
$5,000,000.
(c)    Intercompany Advances. Advances or loans made in the ordinary course of
business (including, without limitation, in connection with a Permitted
Acquisition) among the Company and any Subsidiary or among any Subsidiaries.
(d)    [Reserved].
(e)    Securitization Transactions. Indebtedness in respect of Securitization
Transactions provided the initial term and each renewal or extension term of any
Securitization Transaction facility does not exceed three (3) years, and the
aggregate principal amount of all such Indebtedness outstanding at any one time
does not exceed $150,000,000.00.
(f)    Additional Unsecured Indebtedness. Unsecured Subordinated Indebtedness
and Senior Unsecured Notes (in addition to the Indebtedness under the Current
Indenture) on terms and conditions customary in the market for such type of
Indebtedness and provided Company delivers to the Administrative Agent a
certificate signed by a Financial Officer certifying to the extent applicable
that (i) in any indenture or other document pursuant to which any additional
Subordinated Indebtedness is issued, all Indebtedness under and in compliance
with the terms of this Agreement is denominated and defined as “Permitted Debt
and as “Senior Debt” (or terms similar thereto and approved by the
Administrative Agent) and in any indenture or other document pursuant to which
any additional Senior Unsecured Notes are issued, all Indebtedness under and in
compliance with the terms of this Agreement is denominated and defined





--------------------------------------------------------------------------------





“Permitted Debt” as in the Current Indenture (or terms similar thereto and
approved by the Administrative Agent), (ii) the stated maturity date of any such
additional Subordinated Indebtedness or Senior Unsecured Notes does not occur
prior to the Revolving Credit Maturity Date, (iii) no Default or Event of
Default is then in existence or would be caused by the issuance of any such
additional Subordinated Indebtedness or Senior Unsecured Notes and (iv) the
Company and each Subsidiary are and shall be in compliance with the financial
covenant set forth in Section 6.2 both immediately before and after giving pro
forma effect to the incurrence of any such Subordinated Indebtedness or Senior
Unsecured Notes.
(g)    Other Indebtedness. Other secured or unsecured Indebtedness of the
Company and its Subsidiaries to the extent not permitted by any of the foregoing
clauses, provided that (i) no Default or Event of Default shall then exist or
immediately after incurring any of such Indebtedness will exist, (ii) the
Company and any Subsidiary shall be in compliance with the financial covenants
set forth in Sections 6.1 and 6.2 both immediately before and after giving pro
forma effect to the incurrence of such Indebtedness, and (iii) the aggregate
principal amount of all such other Indebtedness outstanding at any time shall
not exceed $250,000,000.
(h)    European Restructuring. Intercompany Indebtedness incurred to effectuate
the European Restructuring so long as the Company shall remain in compliance
with the financial covenants set forth in Sections 6.1 and 6.2 of the Agreement
after giving effect to any such Indebtedness.
(i)    Designated Letters of Credit. Indebtedness incurred in connection with
Designated Letters of Credit.

7.2    Encumbrances. The Company will not, and will not permit any Subsidiary
to, create, incur, assume or suffer to exist any Lien upon or with respect to
any property or assets of any kind (real or personal, tangible or intangible) of
any of the Company or any such Subsidiary whether now owned or hereafter
acquired, or sell any such property or assets subject to an understanding or
agreement, contingent or otherwise, to repurchase such property or assets
(including sales of accounts receivable or notes with or without recourse to
Company or any Subsidiary, other than for purposes of collection or delinquent
accounts in the ordinary course of business) or assign any right to receive
income, or file or permit the filing of any financing statement under the
Uniform Commercial Code or any other similar notice of Lien under any similar
recording or notice statute, except that the foregoing restrictions shall not
apply to the following permitted encumbrances (collectively, the “Permitted
Encumbrances”):


(a)    Existing Liens, etc. Liens granted to the Administrative Agent for the
benefit of the Secured Facility Parties pursuant to any Security Document and
liens (i) in existence on the Closing Date that are listed on Schedule 7.2, or
(ii) arising out of the refinancing, extension, renewal or refunding of any
Indebtedness secured by any such Liens, provided that the





--------------------------------------------------------------------------------





principal amount of the Indebtedness secured by such Liens is not increased and
such Indebtedness is not secured by any additional assets.
(b)    Permitted Indebtedness Liens. Any lien on accounts receivable of the
Company and/or its Subsidiaries that are the subject of a permitted
Securitization Transaction, and any other lien or liens hereafter existing on
the assets of the Company or any Subsidiary to secure other Permitted
Indebtedness.
(c)    Pledges or Deposits. Any pledge or deposit made by the Company or any
Subsidiary in the ordinary course of business in connection with any workers’
compensation, unemployment insurance, social security or similar law or to
secure the payment of any Indebtedness, liability or obligation in connection
with any letter of credit, bid, tender, trade or government contract, lease,
surety, appeal or performance bond or law, or any similar Indebtedness or
obligation not incurred in connection with the borrowing of any money or the
deferral of the payment of the purchase price or lease of any capital asset.
(d)    Statutory Liens. Any statutory lien (i) in favor of a Governmental
Authority for any amount paid to the Company or to any Subsidiary as a progress
payment pursuant to a government contract; (ii) securing the payment of any tax,
fee, charge, fine or penalty imposed by any Governmental Authority upon Company,
any Subsidiary or any of their assets, income and franchises but not yet
required to be paid by Section 5.5 of this Agreement; or (iii) securing the
payment of any claim or demand of any materialman, mechanic, carrier,
warehouseman, garageman or landlord against Company or any Subsidiary but not
yet required to be paid by Section 5.5 of this Agreement.
(e)    Other Liens. Any reservation, exception, encroachment, easement,
right-of-way, covenant, condition, restriction, lease or similar title exception
or encumbrance affecting the title to any real property of the Company or any
Subsidiary but not interfering with the conduct of its business or operations.
(f)    Judgments. Any Lien created by a judgment of a court of competent
jurisdiction in an amount not to exceed $100,000,000.00 as long as the judgment
is being contested diligently and in good faith by appropriate proceedings and
does not result in an Event of Default.

7.3    Investments Including Guaranty Obligations. The Company will not, and
will not permit any of its Subsidiaries to, directly or indirectly, make or
commit to make any Investment, except for the following permitted investments
(collectively, the “Permitted Investments”):


(a)    Investments by Company or any Subsidiary in (i) cash and cash equivalents
including any readily marketable direct obligation of the United States, or with
respect to a Foreign Subsidiary, of any Permitted Investment Foreign
Jurisdiction, maturing within one year





--------------------------------------------------------------------------------





after the date of acquisition thereof, (ii) any time deposit maturing within one
year after the date of acquisition thereof and issued by any banking institution
that is authorized to do a banking business under any statute of the United
States or any state thereof, or with respect to a Foreign Subsidiary is
authorized to do a banking business under any statute of any Permitted
Investment Foreign Jurisdiction, or any political subdivision thereof, and has a
combined capital and surplus of not less than $100,000,000, (iii) any demand or
savings deposit with any such institution, (iv) any Dollar deposits in the
London Interbank Market with such banking institution or any subsidiary of any
such banking institution, (v) any commercial paper rated at least A-1 by
Standard & Poor’s Ratings Group (“S&P”) or P‑1 by Moody’s Investor Services,
Inc. (“Moody’s”), and (vi) any short term money market fund (A) in which the
aggregate investments by the Company and its Subsidiaries do not represent more
than 5% of the total portfolio assets of such money market fund, (B) that has a
credit rating equal to the Minimum Money Market Fund Rating, and (C) that
complies with the criteria set forth in Securities and Exchange Commission Rule
2a- 7 under the Investment Company Act of 1940, if such money market fund is a
US Money Market Fund or if the investment in such money market fund is by the
Company or a Domestic Subsidiary;


(b)    to the extent not permitted by the foregoing, Investments existing as of
the Closing Date and described on Schedule 7.3 hereto;


(c)    intercompany advances or loans among the Company and any Subsidiary, or
among any Subsidiaries, made in the ordinary course of business (including,
without limitation, in connection with a Permitted Acquisition) or Contingent
Obligations incurred by a Subsidiary or by the Company, with respect to the
obligations of the Company or any Subsidiary, entered into in the ordinary
course of business (including, without limitation, in connection with a
Permitted Acquisition); and any other Investment (i) of Company or any
Subsidiary in any Subsidiary existing as of the Closing Date, (ii) of Company in
any Guarantor made after the Closing Date, (iii) of any Guarantor in any
Guarantor made after the Closing Date, or (iv) of a Foreign Subsidiary (which is
not a Guarantor) or a Non-Material Subsidiary (which is not a Guarantor) in any
other Foreign Subsidiary or Non-Material Subsidiary, made in the ordinary course
of business;


(d)    any Investment made by the Company or any trustee in respect of any Moog
Employee Compensation Vehicle;


(e)    any Investment made by the Company or any Subsidiary in an amount
reasonably necessary to effect a Securitization Transaction permitted under
Section 7.1(e) hereof and any guaranty given by the Company or any Subsidiary in
connection with such a Securitization Transaction establishing recourse solely
for customary representations, warranties, covenants and indemnities, none of
which shall cover the collectability of Receivables Assets;


(f)    any Investment made by the Company or any Subsidiary that consists of
non-cash Consideration received in connection with a Permitted Disposition;







--------------------------------------------------------------------------------





(g)    any guaranty by a Foreign Subsidiary given in the ordinary course of
business in connection with discounting a promissory note or other obligation
issued by a customer of such Foreign Subsidiary; and


(h)    any other Investments aggregating not more than $100,000,000 outstanding
at any one time; provided, however, Investments made by the Company or any
Subsidiary in a Subsidiary for the sole purpose of funding the Consideration for
a Permitted Acquisition, whether in one or more series of related transactions,
and the Consideration for any Permitted Acquisition shall not be considered
Investments for the purposes of calculating such amount, but rather shall be
included in the calculation of the amount of total Consideration for such
Permitted Acquisition under Section 7.8(c)(iv) hereof. In addition, in
calculating such Investment basket amount, repayments made by the Moog Inc.
Stock Employee Compensation Trust, or any other comparable trust disclosed to
the Administrative Agent, of loans payable to the Company shall reduce the
outstandings under such Investment basket;


(i)     any other Investments not otherwise permitted by clause (a) through (h)
of this Section 3.3 provided that, with respect to any Investment under this
clause (h), immediately before and after giving pro forma effect to the making
of such Investment and any Indebtedness incurred in connection therewith (i) no
Default or Event of Default shall have occurred and be continuing and (ii) the
Leverage Ratio is less than 3.5 to 1.0 (or 4.0 to 1.0 if a Leverage Ratio
Increase is in effect) based on the financial statements for the most recently
ended fiscal quarter of the Company for which financial statements were
delivered pursuant to Sections 5.2(a) or (b); and


(j)    Intercompany Investments undertaken to effectuate the European
Restructuring so long as (1) if deemed necessary or desirable by the
Administrative Agent, the Company or its Subsidiaries, as applicable, shall have
executed and delivered to the Administrative Agent a guaranty or negative
pledge, or a replacement or reaffirmation thereof, (2) the Company shall remain
in compliance with the financial covenants set forth in Sections 6.1 and 6.2 of
the Agreement after giving effect to any such Investment or other European
Restructuring step, and (3) except as resulting from changes in the ownership of
the equity interests of Subsidiaries of the Company among the Company or
Subsidiaries of the Company, or the dissolution or merger of certain
Subsidiaries of the Company into the Company or Subsidiaries of the Company, or
liquidation of Subsidiaries of the Company, contemplated in connection with the
European Restructuring, no changes in Collateral shall result therefrom.



7.4    Restricted Payments. The Company will not, and will not permit any of
their respective Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except for the following
permitted distributions (collectively, the “Permitted Distributions”):







--------------------------------------------------------------------------------





(a)    Company or any Subsidiary may declare and pay or make distributions that
are payable solely in additional shares of its common stock (or warrants,
options or other rights to acquire additional shares of its common stock);


(b)    (i) any Subsidiary may declare and pay or make Restricted Payments to
Company or any Guarantor, (ii) any Foreign Subsidiary may declare and pay or
make Restricted Payments to any other Foreign Subsidiary or to Company or any
Guarantor, and (iii) any Non-Material Subsidiary may declare and pay or make
Restricted Payments to any other Non-Material Subsidiary;


(c)    Company may make non-cash repurchases or redemptions of stock or other
Equity Interests in exchange for stock or stock options; and


(d)    The Company or any Subsidiary may declare and pay or make cash dividends
with respect to one or more classes of its outstanding shares on a pro rata
basis, provided that (i) no Default or Event of Default shall have occurred and
be continuing or would result therefrom and (ii) before and after giving pro
forma effect to each such cash dividend, the Leverage Ratio is less than 3.5 to
1.0 (or 4.0 to 1.0 if a Leverage Ratio Increase is in effect) based on the
financial statements of the most recently ended fiscal quarter of the Company
for which financial statements were delivered pursuant to Section 5.2 (a) or
(b); and


(e)    The Company or any Subsidiary may declare and pay or make stock
repurchases of its outstanding shares, provided that (i) no Default or Event of
Default shall have occurred and be continuing or would result therefrom and (ii)
before and after giving pro forma effect to each such stock repurchase, the
Leverage Ratio does not exceed 3.5 to 1.0 (or 4.0 to 1.0 if a Leverage Ratio
Increase is in effect) based on the financial statements of the most recently
ended fiscal quarter of the Company for which financial statements were
delivered pursuant to Section 5.2 (a) or (b); and


(f)    The Company or any Subsidiary may declare and pay cash dividends with
respect to one or more classes of its outstanding shares on a pro rata basis or
make stock repurchases not otherwise permitted pursuant to this Section 7.4 in
an aggregate amount not to exceed in any one fiscal year, the Annual Permitted
Distribution Amount for the immediately preceding fiscal year, provided that no
Default or Event of Default shall have occurred and be continuing or would
result therefrom.



7.5    Limitation on Certain Restrictive Agreements. The Company will not, and
will not permit any Subsidiary to, directly or indirectly, enter into, incur or
permit to exist or become effective, any “negative pledge” covenant or other
agreement, restriction or arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of Company or any Subsidiary to create, incur or
suffer to exist any Lien upon any of its property or assets as security for
Indebtedness, or (b) the ability of any such Subsidiary to make dividends or
distributions or any





--------------------------------------------------------------------------------





other interest or participation in its profits owned by the Company or any
Subsidiary, or pay any Indebtedness owed to the Company or a Subsidiary, or to
make loans or advances to the Company or any other Subsidiaries, or transfer any
of its property or assets to the Company or any other Subsidiaries, except for
such restrictions existing under or by reason of (i) applicable law, (ii) this
Agreement and the other Loan Documents, (iii) customary provisions restricting
subletting or assignment of any lease governing a leasehold interest,
(iv) customary provisions restricting assignment of any licensing agreement
entered into in the ordinary course of business, (v) customary provisions
restricting the transfer or further encumbering of assets subject to Liens
permitted under Section 7.2, (vi) customary restrictions affecting only a
Subsidiary under any agreement or instrument governing any of the Indebtedness
of a Subsidiary permitted pursuant to Section 7.1, (vii) restrictions affecting
any Foreign Subsidiary under any agreement or instrument governing any
Indebtedness of such Foreign Subsidiary permitted pursuant to Section 7.1, and
customary restrictions contained in “comfort” letters and guarantees of any such
Indebtedness, (viii) any document relating to Indebtedness secured by a Lien
permitted by Section 7.2, insofar as the provisions thereof limit grants of
liens on the assets securing such Indebtedness, (ix) restrictions contained in
the Current Indenture relating to any Indebtedness permitted under Section
7.1(d), and restrictions contained in any indenture or other document pursuant
to which any additional Indebtedness permitted under Section 7.1(f) is issued,
(x) customary restrictions and documents necessary to effect a Securitization
Transaction permitted under Section 7.1(e), and (xi) any Operating Lease or
Capital Lease, insofar as the provisions thereof limit grants of a security
interest in, or other assignments of, the related leasehold interest to any
other Person.

7.6    Material Indebtedness Agreements.
(a)    Amendments. The Company shall not, and shall not permit any Subsidiary
to, amend, restate, supplement or otherwise modify any Material Indebtedness
without the prior written consent of the Administrative Agent if any such
amendment, restatement, supplement or other modification would materially impact
the rights or remedies of the Administrative Agent and the Lenders hereunder.
(b)    Prepayment and Refinancings of Other Debt, etc. After the Closing Date,
the Company will not, and will not permit any Subsidiary to, make (or give any
notice in respect thereof) any voluntary or optional payment or prepayment or
redemption or acquisition for value of (including, without limitation, by way of
depositing with the trustee with respect thereto money or securities before due
for the purpose of paying when due) or exchange of, or refinance or refund, any
Indebtedness of Company or its Subsidiaries (other than the Indebtedness and
intercompany loans and advances among Company and its Subsidiaries); provided
that Company or any Subsidiary may subject to the limitations of Section 7.1,
(i) refinance or refund any such Indebtedness (or Capitalized Lease Obligation,
in the case of a Capital Lease), (ii) pay or prepay or redeem or acquire for
value any such Indebtedness (including, without limitation, by way of depositing
with the trustee with respect thereto money or securities before due for the
purpose of paying when due) with the net proceeds of the sale of Equity
Interests in Company, (iii) refinance, pay or prepay the Indebtedness of a
Securitization Subsidiary incurred





--------------------------------------------------------------------------------





in connection with a Securitization Transaction permitted under Section 7.1(e),
(iv) pay or prepay the Indebtedness under any Senior Unsecured Notes, provided
that before and after any such payment or prepayment, the Borrowers have at
least $200,000,000 available to borrow under the Revolving Credit, and (v) make
other prepayments of such Indebtedness provided the aggregate amount of all such
prepayments does not exceed $50,000,000 in any one fiscal year.

7.7    Changes in Business. Neither the Company nor any Subsidiary will engage
in any business if, as a result, the general nature of the business, taken on a
Consolidated Basis, which would then be engaged in by the Company and any
Subsidiary, would be substantially changed from the general nature of the
business engaged in by the Company and any Subsidiary on the Closing Date.

7.8    Consolidation, Merger, Acquisitions, Asset Sales, etc. The Company will
not, and will not permit any Subsidiary (including, in each case, pursuant to a
Delaware LLC Division) to, (1) wind up, liquidate or dissolve its affairs,
(2) enter into any transaction of merger or consolidation, (3) make or otherwise
effect any acquisition of all or substantially all of the assets or Equity
Interests of any other Person, or assets constituting all or substantially all
of a division or product line of any other Person, other than Permitted
Acquisitions set forth in Section 7.8(c), (4) sell or otherwise dispose of any
of its property or assets outside the ordinary course of business, or otherwise
make or otherwise effect any Asset Sale, or (5) agree to do any of the foregoing
at any future time, except the following shall be permitted (collectively, the
“Permitted Dispositions”):


(a)    Certain Intercompany Mergers. If no Default or Event of Default shall
have occurred and be continuing or would result therefrom, (i) the merger,
consolidation or amalgamation of any Domestic Subsidiary with or into Company,
provided Company is the surviving or continuing or resulting corporation;
(ii) the merger, consolidation or amalgamation of any Domestic Subsidiary with
or into any Guarantor, provided that the surviving or continuing or resulting
corporation is a Guarantor, and provided if any such Domestic Subsidiary is a
Designated Borrower, the Designated Borrower is the surviving or continuing or
resulting corporation, (iii) the merger, consolidation or amalgamation of any
Foreign Subsidiary with or into any other Foreign Subsidiary and provided if any
such Foreign Subsidiary is a Foreign Borrower, the Foreign Borrower is the
surviving or continuing or resulting corporation; (iv) any Asset Sale by Company
or any Guarantor to Company or any Guarantor, (v) any Asset Sale by any
Subsidiary to Company or any Guarantor; (vi) any Asset Sale by a Non-Material
Subsidiary to any other Non-Material Subsidiary (such status to be determined
both before and after giving effect to such Asset Sale); (vii) any Asset Sale by
any Foreign Subsidiary to any other Foreign Subsidiary; or (viii) any Asset Sale
(other than a Securitization Transaction) consisting of the sale of a note,
account, payment intangible or other receivable by the Company or a Domestic
Subsidiary to a Foreign Subsidiary for fair and reasonable value and consistent
with past business practices.
(b)    Other Dispositions. If no Default or Event of Default shall have occurred
and be continuing or would result therefrom, and no Material Adverse Effect has
occurred





--------------------------------------------------------------------------------





or will result therefrom, the Company or any Subsidiary may consummate (i) any
Asset Sale necessary to effect a Securitization Transaction permitted under
Section 7.1(e), and (ii) any other Asset Sale provided that: (A) the
Consideration for each Asset Sale represents fair value, and for Asset Sales
with total Consideration of $50,000,000 or more, any non cash consideration does
not exceed 25% of the total Consideration for such Asset Sale; (B) the
cumulative aggregate value of the assets sold or transferred does not exceed ten
percent (10%) of Consolidated Total Assets in any one fiscal year; and (C) the
cumulative aggregate value of the assets sold or transferred does not exceed
$750,000,000 in the aggregate during the term of this Agreement (in each case of
clauses (B) and (C) above excluding for purposes of computing such maximum
amount (1) sales of inventory in the ordinary course of business and conveyances
of mere record title to any asset to a Governmental Authority to save taxes
where Company or any Subsidiary has an option to require reconveyance of such
property for a nominal price; and (2) the sale of equipment which is obsolete or
worn-out and is replaced in the ordinary course of business) for all such
transactions completed during any fiscal year.
(c)    Permitted Acquisitions. Any acquisition by Company or any Subsidiary of
all or substantially all or the assets, or assets constituting all of
substantially all of a division or product line of any other Person, or of
Equity Interests of any other Person that becomes a Subsidiary as a result
thereof, so long as (i) immediately prior to contracting for or consummating
such acquisition and after giving effect to such acquisition (A) there does not
exist, and there does not occur as a direct or indirect result of the
consummation of such acquisition, any Event of Default or Default, and (B)
Company is in compliance with Sections 6.1 and 6.2 of this Agreement
(collectively, the “Financial Covenants”) (and, if requested by Administrative
Agent, Company shall deliver evidence of such compliance to the Administrative
Agent) on a pro-forma basis, based on the actual completed prior four fiscal
quarters of Company and the Person acquired, (ii) such acquisition is being
completed on a non-hostile basis without opposition from the board of directors,
managers or equity owners of the target entity, (iii) with respect to any assets
or stock of any Person acquired directly or indirectly pursuant to any such
acquisition, there are no liens thereon other than Permitted Encumbrances.
(d)    European Restructuring. In connection with the European Restructuring,
the dissolution, liquidation or merger of Moog Luxembourg Finance S.a.r.l, Moog
Luxembourg Finance S.a.r.l – Swiss Branch, Moog Europe Holdings Luxembourg SCS,
Moog Europe Holding I LLC and Moog Europe Holding II LLC into Company or one of
its Subsidiaries or such other intercompany merger, dissolution or liquidation
so long as (1) if deemed necessary or desirable by the Administrative Agent, the
Company or its Subsidiaries, as applicable, shall have executed and delivered to
the Administrative Agent a guaranty or negative pledge, or a replacement or
reaffirmation thereof, (2) the Company shall remain in compliance with the
financial covenants set forth in Sections 6.1 and 6.2 of the Agreement after
giving effect to any such dissolution, liquidation, merger or change or other
European Restructuring step, and (3) except as resulting from changes in the
ownership of the equity interests of Subsidiaries of the Company among the
Company or Subsidiaries of the Company, or the dissolution or merger of certain
Subsidiaries of the Company into the Company or Subsidiaries of the Company, or





--------------------------------------------------------------------------------





liquidation of Subsidiaries of the Company, contemplated in connection with the
European Restructuring, no changes in Collateral shall result therefrom.

7.9    Transactions with Affiliates. The Company will not, and will not permit
any Subsidiary to, enter into any transaction or series of transactions with any
Affiliate (other than, in the case of the Company, any Subsidiary, and in the
case of a Subsidiary, the Company or another Subsidiary) (each, an “Affiliate
Transaction”), except for transactions in the ordinary course of business upon
fair and reasonable terms no less favorable to the Company or any Subsidiary
than would apply in a comparable arm’s length transaction with a Person who is
not an Affiliate, and agreements and transactions with and payments to officers,
directors and shareholders that are either (i) entered into in the ordinary
course of business and not prohibited by any of the provisions of this Agreement
or that are expressly permitted by the provisions of this Agreement, or
(ii) entered into outside the ordinary course of business, approved by the
directors or shareholders of the Company, and not prohibited by any of the
provisions of this Agreement or in violation of any law, rule or regulation.

7.10    Fiscal Years, Fiscal Quarters. No Company shall change its or any
Subsidiary’s fiscal years or fiscal quarters (other than the fiscal year or
fiscal quarters of a Person that becomes a Subsidiary, at the time such Person
becomes a Subsidiary, to conform to such Company’s fiscal year and fiscal
quarters).

7.11    Anti-Terrorism Laws. Neither the Company nor any Subsidiary shall be
subject to or in violation of any law, regulation, or list of any government
agency (including without limitation, the U.S. Office of Foreign Asset Control
list, Executive Order No. 13224 or the USA Patriot Act or any list now or
hereafter promulgated by the United Nations Security Council, European Union or
United Kingdom) that prohibits or limits the conduct of business with or the
receiving of funds, goods or services to or for the benefit of certain Persons
specified therein or that prohibits or limits any Lender or the Issuing Bank
from making any advance or extension of credit to the Company or any Designated
Borrower or from otherwise conducting business with the Company or any
Designated Borrower. The Borrowers will not, directly or indirectly, use the
proceeds of the Loans and/or Letters of Credit, or lend, contribute or otherwise
make available such proceeds to any Subsidiary, joint venture partner or other
Person, (i) to fund any activities or business of or with any such Person, or in
any country or territory, that, at the time of such funding, is, or whose
government is, the subject of Sanctions, in each case in violation of the
applicable Sanctions, or (ii) in any other manner that would result in a
violation of Sanctions by any such Person (including any Person participating in
the Loans and Letters of Credit, whether as underwriter, advisor, investor or
otherwise).

7.12    Anti-Bribery Laws. No part of the proceeds of the Loans and/or Letters
of Credit will be used, directly or indirectly, for any payments that could
constitute a violation of any applicable anti-bribery law.

ARTICLE VIII.     EVENTS OF DEFAULT





--------------------------------------------------------------------------------






8.1    Events of Default. The occurrence of any one or more of the following
events shall constitute an event of default (individually, “Event of Default”,
or, collectively, “Events of Default”):
(a)    Nonpayment. Nonpayment within three (3) Business Days of when due,
whether by acceleration or otherwise, of principal of, or interest on, the
Notes, any LC Disbursement, any fee, cost, expense or premium provided for
hereunder or under any other Loan Document or any other Indebtedness owing
hereunder, or otherwise payable to the Administrative Agent under the Fee
Letter.
(b)    Negative Covenants. Default by Company in the observance of any of the
covenants or agreements by Company contained in Article VI or Article VII of
this Agreement.
(c)    Other Covenants. Default by a Borrower in the observance of any of the
covenants or agreements by a Borrower contained in this Agreement, other than in
Article VI or Article VII or Section 5.1 of this Agreement, which is not
remedied within thirty (30) days after notice thereof by the Administrative
Agent to the Company.
(d)    Voluntary Insolvency Proceedings. If any Borrower or any Guarantor or any
other Subsidiary (other than a Non-Material Subsidiary) (i) shall file a
petition or request for liquidation, reorganization, arrangement, adjudication
as a bankrupt, relief as a debtor or other relief under the bankruptcy,
insolvency or similar laws of the United States of America or any state or
territory thereof or any foreign jurisdiction, now or hereafter in effect;
(ii) shall make a general assignment for the benefit of creditors; (iii) shall
consent to the appointment of a receiver or trustee for any Borrower or any
Guarantor or any such other Subsidiary or any of Borrower’s, Guarantor’s or such
other Subsidiary’s assets including, without limitation, the appointment of or
taking possession by a “custodian” as defined in the federal Bankruptcy Code;
(iv) shall make any, or send notice of any intended, bulk sale; or (v) shall
execute a consent to any other type of insolvency proceeding (under the federal
Bankruptcy Code or otherwise or under the insolvency laws of any other foreign
jurisdiction) or any formal or informal proceeding for the dissolution or
liquidation of, or settlement of claims against or winding up of affairs of,
Borrower, Guarantor or any such other Subsidiary.
(e)    Involuntary Insolvency Proceedings. The appointment of a receiver,
trustee, custodian or officer performing similar functions for any Borrower, any
Guarantor or any other Subsidiary (other than a Non-Material Subsidiary) or any
Borrower’s, any Guarantor’s or any such other Subsidiary’s assets including,
without limitation, the appointment of or taking possession by a “custodian” as
defined in the federal Bankruptcy Code; or the filing against any Borrower, any
Guarantor or any such other Subsidiary of a request or petition for liquidation,
reorganization, arrangement, adjudication as a bankrupt or other relief under
the bankruptcy, insolvency or similar laws of the United States of America or
any state or territory thereof or any foreign jurisdiction, now or hereafter in
effect; or the institution against any Borrower or any Guarantor or any such
other Subsidiary of any other type of insolvency proceeding (under the federal





--------------------------------------------------------------------------------





Bankruptcy Code or otherwise) or of any formal or informal proceeding for the
dissolution or liquidation of, settlement of claims against or winding up of
affairs of such Borrower or such Guarantor or such other Subsidiary, and the
failure to have such appointment vacated or such petition or proceeding
dismissed within sixty (60) days after such appointment, filing or institution.
(f)    Representations. If any certificate, written statement, representation,
warranty or financial statement furnished by or on behalf of any Borrower or any
Guarantor pursuant to or in connection with this Agreement, or any Loan Document
(including, without limitation, representations and warranties contained herein)
or as an inducement to the Administrative Agent or any Lender to enter into this
Agreement or any other lending agreement with Borrower shall prove to have been
false in any material respect at the time as of which the facts therein set
forth were certified, or to have omitted any substantial contingent or
unliquidated liability or claim against any Borrower or any other Subsidiary or
any Guarantor.
(g)    Other Indebtedness and Agreements. (i) Nonpayment by any Borrower or any
Guarantor or any other Subsidiary (other than a Non-Material Subsidiary) of any
Material Indebtedness owing by Borrower or such Guarantor or such other
Subsidiary when due, whether such Material Indebtedness shall become due by
scheduled maturity, by required prepayment, by acceleration, by demand or
otherwise, or (ii) failure to perform any material term, covenant or agreement
on its part to be performed under any agreement or instrument (other than this
Agreement) evidencing or securing or relating to any such Material Indebtedness
owing by such Borrower or such Guarantor or such other Subsidiary, when required
to be performed if the effect of such failure is to permit the holder or a
trustee or agent on behalf of such holder or holders to accelerate the maturity
of such Indebtedness, or (iii) any such Material Indebtedness of any Borrower,
any Guarantor or any such other Subsidiary shall be declared due and payable, or
shall be required to be prepaid (other than by a regularly scheduled prepayment
or redemption, prior to the stated maturity thereof); or (iv) without limitation
of the foregoing, default in any payment obligation under a Designated Hedge
Agreement, and such default shall continue after any applicable grace period in
such Designated Hedge Agreement or any other agreement or instrument relating
thereto.
(h)    Judgments. If any judgment or judgments in excess of $100,000,000 for any
one such judgment or all judgments in the aggregate (other than any judgment for
which it is fully insured) against any Borrower or any Guarantor or any other
Subsidiary (other than a judgment against a Non-Material Subsidiary for which
neither any Borrower nor any Guarantor is liable) remains unpaid, unstayed on
appeal, undischarged, unbonded or undismissed for a period of thirty (30) days
(or such longer period, not in excess of sixty (60) days, during which
enforcement thereof and the filing of any judgment lien, is effectively stayed
or prohibited) from the entry thereof.
(i)    Pension Default. Any occurrence of a Reportable Event that constitutes
grounds for the termination of any Pension Plan by the PBGC or for the
appointment by an appropriate United States district court of a trustee to
administer any Pension Plan shall have occurred and continued thirty (30) days
after written notice thereof is delivered to the Company by





--------------------------------------------------------------------------------





the Administrative Agent; or any other ERISA Event occurs and gives rise to
vested unfunded liabilities under any Pension Plan that have or will have a
Material Adverse Effect; or any Borrower or any ERISA Affiliate or any Guarantor
fails to pay to any Pension Plan any contribution which it is obligated to pay
under the terms of such plan or any agreement, or which is required to meet
statutory minimum funding standards of Section 412 of the Code and Section 303
of ERISA.
(j)    Change in Control. If there occurs a Change in Control.
(k)    Challenge to Agreements. If any Borrower or any Guarantor shall challenge
the validity and binding effect of any provision of any of the Loan Documents or
shall state its intention to make such a challenge of any of the Loan Documents
or any of the Security Documents shall for any reason (except to the extent
permitted by its express terms) cease to be perfected or lose the priority of
the Lien granted thereunder or cease to be effective.
(l)    Guarantor Default. Any Guaranty shall cease, for any reason, to be in
full force and effect or any Guarantor or any Borrower shall so assert in
writing.
(m)    Subordinated Indentures. If (i) any event of default shall occur under
any agreement evidencing any Subordinated Indebtedness permitted under Section
7.1(f), (ii) this Agreement shall fail to constitute the “Credit Agreement” or
the Indebtedness under this Agreement shall fail to constitute “Senior Debt” and
“Designated Senior Debt” (or terms similar thereto) under, and as defined in,
any agreement evidencing any Subordinated Indebtedness permitted under Section
7.1(f), or (iii) if any Indebtedness other than the Indebtedness under this
Agreement is designated as “Designated Senior Debt” (or a term similar thereto)
under any other agreement evidencing any other Subordinated Indebtedness
permitted under Section 7.1(f).

8.2    Effects of an Event of Default. (a) Upon the happening of one or more
Events of Default (except a default under either Section 8.1(d) or 8.1(e) of
this Agreement), the Administrative Agent may declare or shall do so if
instructed by the Required Lenders, any commitments of the Lenders to lend money
to the Borrowers or issue Letters of Credit hereunder (individually, the
“Lender’s Obligations” and collectively, the “Lenders’ Obligations”) to be
canceled and the principal of such Lender’s Note or Notes then outstanding, and
all reimbursement, cash collateralization Obligations under Section 2.4(k) of
this Agreement and other obligations of the Borrowers (other than under any
Designated Hedge Agreement) to be immediately due and payable and any Letters of
Credit outstanding to be terminated in accordance with their terms, together
with all interest thereon and fees and expenses accruing under this Agreement
and under any Loan Document. Upon such declaration, the Lenders’ Obligations
shall be immediately canceled and the Loans evidenced by each Lender’s Note or
Notes shall become immediately due and payable without presentation, demand or
further notice of any kind to the Borrowers.
(b)    Upon the happening of one or more Events of Default under Section 8.1(d)
or 8.1(e) of this Agreement, the Lenders’ Obligations shall be canceled
immediately, automatically and without notice and the cash collateralization
Obligations pursuant to Section





--------------------------------------------------------------------------------





2.4(k) of this Agreement, and the Notes shall become immediately due and payable
without presentation, demand or notice of any kind to Borrowers.
(c)    No termination of this Agreement will relieve or discharge any Borrower
of its duties, obligations and covenants hereunder until all of the Indebtedness
hereunder has been indefeasibly paid in full.

8.3    Remedies. Upon the occurrence and during the continuance of any Event of
Default or upon any termination of this Agreement as a result of an Event of
Default, then any of the Lenders and the Administrative Agent shall have all of
their rights under this Agreement or otherwise under law. In addition to, and
without limitation of, any rights of the Lenders under applicable law, if any
Event of Default occurs, any and all deposits (including all account balances,
whether provisional or final and whether or not collected or available) and any
other Indebtedness at any time held or owing by any Lender to or for the credit
or account of any Borrower may be offset and applied toward the payment of the
Indebtedness of the Borrowers.

8.4    Application of Certain Payments and Proceeds. All payments and other
amounts received by the Administrative Agent or any Lender or other Secured
Facility Parties through the exercise of remedies hereunder or under the other
Loan Documents shall, unless otherwise required by the terms of the other Loan
Documents or by applicable law, be applied as follows:
(i)    first, to the payment of all expenses (to the extent not otherwise paid
by any Borrower or any of the Guarantors) incurred by the Administrative Agent
and the Lenders or other Secured Facility Parties in connection with the
exercise of such remedies, including, without limitation, all reasonable costs
and expenses of collection, reasonable attorneys’ fee and expenses, court costs
and any foreclosure expenses;
(ii)    second, to the payment pro rata of interest then accrued on the
outstanding Loans;
(iii)    third, to the payment pro rata of any fees and expenses (other than
expenses paid under item (i) above) then accrued and payable to the
Administrative Agent, the Issuing Bank or any Lender under this Agreement in
respect of the Loans or the Letters of Credit;
(iv)    fourth, to the payment pro rata of (A) the principal balance then owing
on the outstanding Loans, (B) any unreimbursed LC Disbursements and unreimbursed
payments made by a Designated LC Lender pursuant to Designated Letters of
Credit, (C) the amounts then due under Designated Hedge Agreements to creditors
of any Borrower or any Subsidiary, subject to confirmation by the Administrative
Agent of any calculations of termination or other payment amounts being made in
accordance with normal industry practice, (D) the amounts then due under Secured
Other Facilities Obligations and (E) the principal amount of the outstanding
Letters of Credit (to be held and applied by the Administrative Agent as
security for the





--------------------------------------------------------------------------------





reimbursement obligations in respect thereof) and the principal amount of the
outstanding Designated Letters of Credit;
(v)    fifth, to the payment to the Lenders of any amounts then accrued and
unpaid under Sections 2.9, 2.10 and 2.11 of this Agreement, and if such proceeds
are insufficient to pay such amounts in full, to the payment of such amounts pro
rata;
(vi)    sixth, to the payment pro rata of all other amounts owed by the
Borrowers to the Administrative Agent, to any Issuing Bank or any Lender under
this Agreement or any other Loan Document, to any counterparties under
Designated Hedge Agreements of the Borrower and any Subsidiary, to any Secured
Facility Parties in respect of Secured Other Facilities Obligations, and to any
Designated LC Lender, and if such proceeds are insufficient to pay such amounts
in full, to the payment of such amounts pro rata; and
(viii)    finally, any remaining surplus after all of the Secured Obligations
have been paid in full, to the Borrowers or to whomsoever shall be lawfully
entitled thereto.
Notwithstanding the foregoing, Designated Hedge Agreements and Bank Services (as
defined within the definition of Secured Other Facilities) shall be excluded
from the application above if the Administrative Agent has not received written
notice thereof from the applicable Lender or Affiliate of a Lender, prior to any
such application of payments and amounts. In addition, notwithstanding the
foregoing, Designated Hedge Agreements shall be excluded from the application
above if the payments arise from proceeds of a Guaranty or Collateral from any
Guarantor which is not an Eligible Contract Participant.

ARTICLE IX.     EXPENSES

9.1    Expenses. The Borrowers shall reimburse the Administrative Agent promptly
upon the Administrative Agent’s request for any of the Administrative Agent’s
reasonable expenses, including counsel fees and expenses, incident to the
negotiation, documentation and administration of this Agreement, including any
amendments or modifications thereto, and shall reimburse the Administrative
Agent and each Lender upon demand for their reasonable out-of-pocket expenses
(including the reasonable fees and expenses of counsel) in connection with the
enforcement of their rights (whether through negotiations, legal proceedings or
otherwise)(i) in connection with this Agreement and the other Loan Documents,
including their rights under this Section 9.1, or (ii) in connection with the
Loans made or Letters of Credit issued under this Agreement, including all such
reasonable out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.





--------------------------------------------------------------------------------






9.2    Indemnification.
(a)    Borrowers shall indemnify and hold harmless the Administrative Agent, the
Issuing Bank and each Lender and each of their directors, officers, employees,
agents and advisors (each an “Indemnified Party”) from and against any and all
claims, damages, liabilities and reasonable fees, expenses and disbursements of
counsel, demands, losses, costs, fines or liabilities of whatever kind or
nature, including, without limitation, arising from personal injury or property
damage, in any way related to any environmental condition on, above, within, in
the vicinity of, related to or affected by property owned or leased by any
Borrower or in connection with or arising out of any investigation, litigation
or proceeding arising out of, related to or in connection with this Agreement or
the Loans or the issuance of Letters of Credit, the use of the proceeds
therefrom and refusal by Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented do not strictly comply with the
terms of such Letter of Credit (other than litigation between a Borrower and a
Lender in which Borrower is the prevailing party), whether or not an Indemnified
Party is a party to such investigation, litigation or proceeding except to the
extent such claim, damage, loss, liability or expense is found in a final
judgment by a court of competent jurisdiction to have resulted primarily from
such Indemnified Party’s own gross negligence or willful misconduct. In addition
to, and without limiting the generality of, the foregoing, Borrowers agree to
reimburse and indemnify all Indemnified Parties on demand for any reasonable
fees and expenses of counsel which may be incurred in any action, claim or
proceeding between any Borrower, any Subsidiary or any Affiliate and an
Indemnified Party in which such Indemnified Party is successful. The obligations
of the Borrowers under this indemnity shall survive any expiration or
termination hereof, and shall apply to any and all such claims, expenses,
demands, losses, costs, fines or liabilities of whatever kind or nature,
notwithstanding the payment of the Indebtedness hereunder or under the Loan
Documents with respect to acts and omissions occurring before such payment.
Borrowers agree not to institute or participate in any proceeding seeking to
establish a position contrary to the terms of this indemnification.
(b)    To the extent permitted by applicable law, Borrowers shall not assert,
and hereby waive, any claim against any Indemnified Party, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, any Loan
or Letter of Credit or the use of the proceeds thereof.

ARTICLE X.     THE AGENTS AND ISSUING BANK

10.1    Appointment and Authorization.
(a)     Appointment as Administrative Agent. Each Lender hereby irrevocably
appoints HSBC Bank as Administrative Agent, Manufacturers and Traders Trust
Company as Lead Syndication Agent, Bank of America, N.A., JPMorgan Chase Bank,
N.A. and Citizens Bank, N.A., as Syndication Agents, and MUFG Bank, Ltd., PNC
Bank, National





--------------------------------------------------------------------------------





Association, U.S. Bank National Association, Santander Bank, N.A. and Branch
Banking and Trust Company, as Documentation Agent, and each of the
Administrative Agent, Syndication Agents and Co-Documentation Agent accepts such
appointment. Each Lender hereby irrevocably authorizes the Agents to take such
action as such agent on its behalf and to exercise such powers hereunder as are
delegated to such agent by the terms hereof, together with such powers as are
reasonably incidental thereto. Neither the Agents nor any of their directors,
officers, attorneys or employees shall be liable for any action taken or omitted
to be taken by such agent or them hereunder or in connection herewith, except
for such agent’s or their own gross negligence or willful misconduct as
determined in a final judgment by a court of competent jurisdiction. The
Administrative Agent (a) shall have no duties or responsibilities except those
expressly set forth in this Agreement and in the other Loan Documents, and shall
not by reason of this Agreement or any other Loan Documents be a trustee or
fiduciary for any Lender; (b) shall not be responsible to any Lender for any
recitals, statements, representations or warranties contained in this Agreement
or in any of the other Loan Documents, or in any certificate or other document
referred to or provided for in, or received by any of them under, this Agreement
or any other Loan Documents, or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Documents or any other document referred to or provided for herein or therein or
for any failure by any Borrower, or any other Person to perform any of its
obligations hereunder or thereunder; and (c) shall not be responsible to any
Lender for any action taken or omitted to be taken by it hereunder or under any
other Loan Documents or under any other document or instrument referred to or
provided for herein or therein or in connection herewith or therewith, except in
the event of such agent’s own gross negligence or willful misconduct, as
determined by a final judgment of a court of competent jurisdiction. The
Administrative Agent may employ agents and attorneys-in-fact and shall not be
responsible for the negligence or misconduct of any such agent or
attorneys-in-fact selected by it in good faith. In administering the Letters of
Credit, the Issuing Bank shall not be under any liability to any Lender, except
for the Issuing Bank’s own gross negligence or willful misconduct, as determined
in a final non-appealable decision of a court of competent jurisdiction or as
set forth in Section 2.4 of this Agreement.
(b)    Appointment as Secured Facility Party Representative. In its capacity,
the Administrative Agent is a “representative” of the Secured Facility Parties
within the meaning of the term “secured party” as defined in the New York
Uniform Commercial Code. Each Lender confirms its authority for the
Administrative Agent entering into each of the Security Documents to which it is
a party and to take all action contemplated by such documents. Each Lender
agrees that no Secured Facility Party (other than the Administrative Agent)
shall have the right individually to seek to realize upon the security granted
by any Security Document, it being understood and agreed that such rights and
remedies may be exercised solely by the Administrative Agent for the benefit of
the Secured Facility Parties upon the terms of the Security Documents. In the
event that any Collateral is hereafter pledged by any Person as collateral
security for the Secured Obligations, the Administrative Agent is hereby
authorized, and hereby granted a power of attorney, to execute and deliver on
behalf of the Secured Facility Parties any Loan Documents necessary or
appropriate to grant and perfect a Lien on such Collateral in favor of the
Administrative Agent on





--------------------------------------------------------------------------------





behalf of the Secured Facility Parties. The Lenders hereby authorize the
Administrative Agent, at its option and in its discretion, to release any Lien
granted to or held by the Administrative Agent upon any Collateral (i) as
described in Section 10.14; (ii) as permitted by, but only in accordance with,
the terms of the applicable Loan Document; or (iii) if approved, authorized or
ratified in writing by the Required Lenders, unless such release is required to
be approved by all of the Lenders hereunder. Upon request by the Administrative
Agent at any time, the Lenders will confirm in writing the Administrative
Agent’s authority to release particular types or items of Collateral pursuant
hereto. Upon any sale or transfer of assets constituting Collateral which is
permitted pursuant to the terms of any Loan Document, or consented to in writing
by the Required Lenders or all of the Lenders, as applicable, and upon at least
five (5) Business Days’ prior written request by the Company to the
Administrative Agent, the Administrative Agent shall (and is hereby irrevocably
authorized by the Lenders to) (a) execute such documents as may be necessary to
evidence the release of the Liens granted to the Administrative Agent for the
benefit of the Secured Facility Parties on the Collateral that was sold or
transferred or (b) release any Guaranty provided by any Subsidiary if the assets
sold or transferred constitute all of the Equity Interests directly or
indirectly owned by the Company in such Subsidiary; provided, however, that (i)
the Administrative Agent shall not be required to execute any such document on
terms which, in the Administrative Agent’s opinion, would expose the
Administrative Agent to liability or create any obligation or entail any
consequence other than the release of such Liens without recourse or warranty,
and (ii) such release shall not in any manner discharge, affect or impair the
Secured Obligations or any Liens upon (or obligations of any Borrower or any
Subsidiary in respect of) all interests retained by any Borrower or any
Subsidiary, including (without limitation) the proceeds of the sale, all of
which shall continue to constitute part of the Collateral.
(c)    (i)    Subject to the terms of this Agreement, the Administrative Agent
agrees to administer and enforce this Agreement and the other Security Documents
to which it is a party and to foreclose upon, collect and dispose of the
Collateral and to apply the proceeds therefrom, for the benefit of the Secured
Facilities Parties, as provided in this Agreement, and otherwise to perform its
duties and obligations as the representative of the Secured Facilities Parties
thereunder in accordance with the terms hereof; provided, however, that the
Administrative Agent shall have no duties or responsibilities except those
expressly set forth in the Security Documents to which it is a party as
Administrative Agent, and no implied covenants or obligations shall be read into
any such Security Documents against the Administrative Agent, and its duties
thereunder shall be administrative in nature only, whether or not a default has
occurred and is continuing.
(ii)    The Administrative Agent shall not be responsible to the other Secured
Facilities Parties for (A) the performance or observance by the Borrower or any
of the Secured Facilities Parties (other than as to itself) of any of their
respective agreements contained herein or therein, nor shall the Administrative
Agent be liable because of the invalidity or unenforceability of any provisions
of this Agreement (other than as to itself) or (B) the validity, perfection,
priority or enforceability of the Liens in any of the Collateral, whether
impaired by operation of law or by reason of any action or omission to act on
its part hereunder (except to the extent such action or omission constitutes
gross negligence, or willful misconduct on the part of





--------------------------------------------------------------------------------





the Administrative Agent), the validity of the title to the Collateral, insuring
the Collateral or the payment of taxes, charges, assessments or Liens upon the
Collateral or otherwise as to the maintenance of the Collateral. Neither the
Administrative Agent nor any of its directors, officers, employees or agents
shall be liable or responsible for any action taken or omitted to be taken by it
or them hereunder or in connection herewith, except for its or their own gross
negligence or willful misconduct.
(iii)     In the event that the Administrative Agent is required to acquire
title to an asset for any reason, or take any managerial action of any kind in
regard thereto, in order to carry out any obligation for the benefit of another,
which in the Administrative Agent’s sole discretion may cause the Administrative
Agent to be considered an “owner or operator” under the provisions of the
Comprehensive Environmental Response, Compensation and Liability Act (“CERCLA”),
42 U.S.C. §9601, et seq., or otherwise cause the Administrative Agent to incur
liability under CERCLA or any other federal, state or local law, the
Administrative Agent reserves the right, instead of taking such action, to
either resign as the Administrative Agent or arrange for the transfer of the
title or control of the asset to a court-appointed receiver. Except for such
claims or actions arising directly from the gross negligence or willful
misconduct of the Administrative Agent, the Administrative Agent shall not be
liable to any person or entity for any environmental claims or contribution
actions under any federal, state or local law, rule or regulation by reason of
the Administrative Agent’s actions and conduct as authorized, empowered and
directed hereunder or relating to the discharge, release or threatened release
of hazardous materials into the environment. If at any time after any
foreclosure on the Collateral (or a transfer in lieu of foreclosure) upon the
exercise of remedies in accordance with the Security Documents it is necessary
or advisable to take possession, own, operate or manage any portion of the
Collateral by any person or entity other than the Borrower, the Administrative
Agent shall appoint an appropriately qualified Person to possess, own, operate
or manage such Collateral.
(iv)    The powers conferred on the Administrative Agent under this Agreement
and related Security Documents are solely to protect its interest in the
Collateral and shall not impose any duty upon it to exercise any such powers.
Except for the safe custody and preservation of the Collateral in its possession
and the accounting for monies actually received by it, the Administrative Agent
shall have no other duty as to the Collateral, whether or not the Administrative
Agent or any of the other Lenders or Issuing Banks has or is deemed to have
knowledge of any matters, or as to the taking of any necessary steps to preserve
rights against any parties or any other rights pertaining to the Collateral. The
Administrative Agent hereby agrees to exercise reasonable care in respect of the
custody and preservation of the Collateral. The Administrative Agent shall be
deemed to have exercised reasonable care in the custody and preservation of the
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which the Administrative Agent accords its own
property.

10.2    Waiver of Liability of Administrative Agent. The Administrative Agent
shall not have any liability or, as the case may be, any duty or obligation:





--------------------------------------------------------------------------------





(a)    To any Borrower on account for any failure of any Lender to perform, or
the delay of any Lender in the performance of, any of its respective obligations
under this Agreement or any of the Loan Documents or any of the other documents
in connection herewith;
(b)    To any Lender on account of any failure or delay in performance by any
Borrower or any other Lender of any of their respective obligations under this
Agreement or any of the Loan Documents or any of the other documents in
connection herewith;
(c)    To any Lender to provide either initially or on a continuing basis any
information with respect to any Borrower or any of its Affiliates or
Subsidiaries or its condition, or for analyzing or assessing or omitting to
analyze or assess the status, creditworthiness or prospects of the Borrowers or
any of the Affiliates of Company or any Subsidiaries, provided, however, the
Administrative Agent shall promptly provide to each Lender a copy of the
documents delivered by Company to the Administrative Agent pursuant to
Section 5.2 of this Agreement;
(d)    To any Lender to investigate whether or not any Default or Event of
Default has occurred (and the Agents may assume that, until Administrative Agent
shall have actual knowledge or shall have received notice from any Lender or
Company, to the contrary, no such Default or Event of Default has occurred);
(e)    To any Lender to account for any sum or profit or any property of any
kind received by any of the Agents or the Issuing Bank arising out of any
present or future banking or other relationship with any Borrower or any of the
Affiliates of Company or any Subsidiaries, or with any other Person except the
relationship established pursuant to this Agreement or the Loan Documents;
(f)    To any Lender to disclose to any Person any information relating to any
Borrower or any of the Affiliates of Company or any Subsidiaries received by the
Agents or the Issuing Bank, if in any such party’s reasonable determination
(such determination to be conclusive), such disclosure would or might constitute
a breach of any law or regulation or be otherwise actionable by suit against
such agent or the Issuing Bank by any Borrower or any other Person;
(g)    To take any action or refrain from taking any action other than as
expressly required by this Agreement and the Loan Documents; and
(h)    To commence any legal action or proceeding arising out of or in
connection with this Agreement or the Loan Documents until either of the
Administrative Agent or the Issuing Bank, shall have been indemnified to the
Administrative Agent’s or the Issuing Bank’s satisfaction against any and all
costs, claims and expenses (including, but not limited to, attorneys’ fees and
expenses) in respect of such legal action or proceeding.





--------------------------------------------------------------------------------






10.3    Note Holders. The Administrative Agent may treat the payee of any Note
as the holder thereof until written notice of transfer shall have been filed
with it, signed by such payee and in form satisfactory to the Administrative
Agent.

10.4    Consultation with Counsel; Compliance with Law. The Administrative Agent
may consult with legal counsel selected by the Administrative Agent and shall
not be liable for any action taken or suffered in good faith by the
Administrative Agent in accordance with the opinion of such counsel. The
Administrative Agent shall be entitled to take any action or to refuse to take
any action which the Administrative Agent regards as necessary for the
Administrative Agent to comply with any applicable law, regulation or fiscal
requirement, court order, or the rules, operating procedures or market practice
of any relevant stock exchange or other market or clearing system.

10.5    Documents. The Administrative Agent shall not be under any duty to
examine into or pass upon the validity, effectiveness, genuineness or value of
any Loan Documents or any other documents furnished pursuant hereto or in
connection herewith or the value of any Collateral obtained hereunder, and the
Administrative Agent shall be entitled to assume that the same are valid,
effective and genuine and what they purport to be.

10.6    Administrative Agent and Affiliates. With respect to the Loans, the
Administrative Agent shall have the same rights and powers hereunder as any
other Lender and may exercise the same as though it were not the Administrative
Agent, and the Administrative Agent and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with any Borrower,
any Guarantor or any other Subsidiary or any Affiliate thereof including,
without limitation, entering into any kind of Hedge Agreement with respect to
the Loans.

10.7    Knowledge of Default. It is expressly understood and agreed that the
Administrative Agent and the Issuing Bank shall be entitled to assume that no
Default or Event of Default has occurred and is continuing, unless the
Administrative Agent or the Issuing Bank has been notified by a Lender in
writing that such Lender believes that a Default or Event of Default has
occurred and is continuing and specifying the nature thereof.

10.8    Enforcement. In the event any remedy may be exercised with respect to
this Agreement or the Loan Documents, the Administrative Agent shall have the
sole right of enforcement and each Lender agrees, for itself and each of its
Affiliates, that no Secured Facility Party (other than the Administrative Agent)
shall have any right individually to enforce any provision of this Agreement or
the Loan Documents, or make demand under this Agreement or the Loan Documents;
provided, that the Issuing Bank or the Administrative Agent on behalf of the
Issuing Bank may make demand upon any Borrower as an Issuing Bank.

10.9    Action by Administrative Agent.





--------------------------------------------------------------------------------





(a)    So long as the Administrative Agent shall be entitled, pursuant to
Section 10.7 of this Agreement, to assume that no Default or Event of Default
shall have occurred and be continuing, the Administrative Agent shall be
entitled to use its discretion with respect to exercising or refraining from
exercising any rights which may be vested in it by, or with respect to taking or
refraining from taking any action or actions which it may be able to take under
or in respect of, this Agreement. The Administrative Agent shall incur no
liability under or in respect of this Agreement by acting upon any notice,
certificate, warranty or other paper or instrument believed by it to be genuine
or authentic or to be signed by the proper party or parties, or with respect to
anything which it may do or refrain from doing in the reasonable exercise of its
judgment, or which may seem to it to be necessary or desirable in the premises.
The Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary power under this Agreement or the Security
Documents, except discretionary rights and powers expressly contemplated by this
Agreement or the Security Documents that the Administrative Agent is required to
exercise and only so long as so directed in writing to take such discretionary
action by the “Required Lenders” provided, however, that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Loan Document or Applicable Law, including, for the avoidance
of doubt, any action that may be in violation of the automatic stay or that may
effect a forfeiture, modification or termination of a property interest in
violation of any applicable bankruptcy/insolvency laws and the Administrative
Agent shall in all cases be fully justified in failing or refusing to act under
the Agreement or any other Loan Document unless it first receives further
assurances of its indemnification from the Lenders that the Administrative Agent
reasonably believes it may require, including prepayment of any related expenses
and any other protection it requires against any and all costs, expenses and
liabilities it may incur in taking or continuing to take any such discretionary
action at the direction of the Required Lenders. In no event shall the
Administrative Agent be required to expend or risk any of its own funds or
otherwise incur any liability, financial or otherwise, in the performance of its
duties under the Loan Documents or in the exercise of any of its rights or
powers under this Agreement.
(b)    Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial, administrative or like
proceeding or any assignment for the benefit of creditors relative to any
Borrower or any of the Subsidiaries, the Administrative Agent (irrespective of
whether any Secured Obligation shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on any Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise;
(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of any Secured Obligation that is owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, any Issuing Bank, the Administrative
Agent and any other Secured Facility Party (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,





--------------------------------------------------------------------------------





any Issuing Bank, the Administrative Agent and any other Secured Facility Party
and their respective agents and counsel and all other amounts due the Lenders,
any Issuing Bank, the Administrative Agent and any other Secured Facility Party
under the terms of this Agreement) allowed in such judicial proceeding; and
(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender, the Issuing Bank and each other Secured Facility Party, to make
such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, the Issuing Bank or any other Secured Facility Party, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under the terms of
this Agreement.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender, the
Issuing Bank or any other Secured Facility Party, any plan of reorganization,
arrangement, adjustment or composition affecting any Secured Obligation or the
rights of any Lender, the Issuing Bank or any other Secured Facility Party, to
authorize the Administrative Agent to vote in respect of the claim of any
Lender, the Issuing Bank or any other Secured Facility Party in any such
proceeding.


(c)    The Administrative Agent shall not incur any liability for not performing
any act or fulfilling any duty, obligation or responsibility hereunder by reason
of any occurrence beyond the control of the Administrative Agent (including but
not limited to any act or provision of any present or future law or regulation
or governmental authority, any act of God or war, civil unrest, local or
national disturbance or disaster, any act of terrorism, or the unavailability of
the Federal Reserve Bank wire or facsimile or other wire or communication
facility).

10.10    Notices, Defaults, etc. In the event that the Administrative Agent
shall have acquired actual knowledge of any Default or Event of Default, the
Administrative Agent shall promptly notify the Lenders and shall take such
action and assert such rights under this Agreement as the Required Lenders shall
direct and the Administrative Agent shall inform the other Lenders in writing of
the action taken. The Administrative Agent may take such action and assert such
rights as it deems to be advisable, in its discretion, for the protection of the
interests of the holders of the Notes.

10.11    Indemnification of Administrative Agent. The Lenders agree to indemnify
the Administrative Agent (to the extent not reimbursed by the Borrowers),
ratably according to their respective Applicable Percentages from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature





--------------------------------------------------------------------------------





whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent in its capacity as the Administrative Agent in any way
relating to or arising out of this Agreement or any Loan Document or any action
taken or omitted by the Administrative Agent with respect to this Agreement or
any Loan Document, provided no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including attorney fees and expenses) or disbursements
resulting from the Administrative Agent’s gross negligence or willful misconduct
as determined in a final judgment by a court of competent jurisdiction or from
any action taken or omitted by the Administrative Agent in any capacity other
than as the Administrative Agent under this Agreement.

10.12    Successor Administrative Agent
(a)    The Administrative Agent may resign as the Administrative Agent hereunder
by giving not fewer than thirty (30) days prior written notice to the Company
and the Lenders. If the Administrative Agent shall resign under this Agreement,
then provided no Event of Default has occurred, the Company shall have the
right, (i) with the consent of the Required Lenders, such consent not to be
unreasonably withheld, to appoint from among the Lenders a successor
administrative agent for the Lenders who is willing to accept such appointment,
or (ii) with the consent of the Required Lenders, which may be withheld in their
sole discretion, to appoint a successor that is not a Lender, but which shall be
a bank with an office in New York State, or an Affiliate of any such bank.


(b)    If no successor shall have been so appointed and approved within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may appoint a successor Administrative Agent
meeting the qualifications specified in Section 10.12(a), provided that if the
Administrative Agent shall notify the Company and the Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
Collateral held by the Administrative Agent on behalf of the Lenders under any
of the Loan Documents, the retiring Administrative Agent shall continue to hold
such Collateral until such time as a successor Administrative Agent is
appointed) and (ii) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender directly, until such time as the Company appoints and the
Required Lenders approve a successor Administrative Agent as provided for above
in the preceding paragraph.


(c)    Upon its appointment, such successor administrative agent shall succeed
to the rights, powers and duties as the Administrative Agent, and the term
“Administrative Agent” shall mean such successor effective upon its appointment,
and the former Administrative Agent’s rights, powers and duties as the
Administrative Agent shall be terminated without any other or further act or
deed on the part of such former Administrative Agent or any of the parties to
this Agreement.





--------------------------------------------------------------------------------








10.13    Lenders’ Independent Investigation. Each Lender, by its signature to
this Agreement, acknowledges and agrees that the Administrative Agent has made
no representation or warranty, express or implied, with respect to the
creditworthiness, financial condition, or any other condition of any Borrower or
with respect to the statements contained in any information memorandum furnished
in connection herewith or in any other oral or written communication between the
Administrative Agent and such Lender. Each Lender represents that it has made
and shall continue to make its own independent investigation of the
creditworthiness, financial condition and affairs of the Borrowers in connection
with the extension of credit hereunder, and agrees that the Administrative Agent
has no duty or responsibility, either initially or on a continuing basis, to
provide any Lender with any credit or other information with respect thereto
(other than such notices as may be expressly required to be given by the
Administrative Agent to the Lenders hereunder), whether coming into its
possession before the granting of the first Loans hereunder or at any time or
times thereafter.

10.14    Amendments, Consents. No amendment, modification, termination or waiver
of any provision of any Loan Document nor consent to any variance therefrom,
shall be effective unless the same shall be in writing and signed by the
Administrative Agent and the Lenders or Required Lenders, as appropriate, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given. Anything herein to the contrary
notwithstanding, no such document shall (a) increase the Commitment of any
Lender hereunder or any part thereof without the written consent of such Lender,
(b) extend or postpone the Revolving Credit Maturity Date, the payment dates of
interest thereunder, or the payment of facility or other fees or amounts payable
hereunder without the written consent of each Lender directly affected thereby,
(c) reduce the rate of interest on the Revolving Notes or Alternative Currency
Notes, or any amounts of principal or interest due on any Revolving Note or
Alternative Currency Note, or the payment of facility or other fees hereunder or
make any change in the manner of pro rata application of any payments made by
the Borrowers to the Lenders hereunder without the written consent of each
Lender directly affected thereby, (d) change any percentage voting requirement,
the voting rights, or the Required Lenders definition in this Agreement without
the written consent of each Lender, (e) release any material Collateral other
than as provided below or release the Company from its guaranty under Section
11.16 without the written consent of each Lender, (f) make any amendment to this
Section 10.14 without the written consent of each Lender, (g) change Section
2.15, without the written consent of each Lender other than any Defaulting
Lender, (h) amend the definition of Alternative Currency without the consent of
each Lender or (i) amend Section 2.22(b) in a manner which eliminates or
otherwise affects the condition precedent that no Lender shall have notified the
Administrative Agent that it is unlawful for such Lender to make Loans to the
Applicant Borrower, without the written consent of each Lender; provided,
further that no such document shall amend, modify or otherwise affect the rights
or duties of the Administrative Agent, the Issuing Bank or the Swingline Lender
without the prior written consent of the Administrative Agent, the Issuing Bank
or the Swingline Lender, as the case may be, and any change to Section 2.15
shall require the consent of each of the Administrative Agent, the Swingline
Lender





--------------------------------------------------------------------------------





and the Issuing Bank; provided, however, only the consent of the Required
Lenders shall be required for a waiver involving (i) the applicability of any
post-Event of Default interest rate increase or the applicability of interest on
Overdue Amounts as provided in Section 2.6(c) of this Agreement, (ii) any
reduction in the amount of Net Proceeds required to be applied to prepay the
Loans as provided in Section 2.7(b) of this Agreement or (iii) any other
amendment hereunder or under the other Loan Documents which does not
specifically require unanimous consent of the Lenders. Notice of amendments or
consents ratified by the Required Lenders hereunder shall immediately be
forwarded by the Administrative Agent to all Lenders. Each Lender or other
holder of a Note shall be bound by any amendment, waiver or consent obtained as
authorized by this Section, regardless of its failure to agree thereto. Except
as specifically provided otherwise below, a Defaulting Lender shall not be
entitled to give instructions to the Administrative Agent or to approve,
disapprove, consent to or vote on any matters relating to this Agreement and the
other Loan Documents and all amendments, waivers and other modifications of this
Agreement and the other Loan Documents may be made without regard to a
Defaulting Lender.
The Lenders hereby irrevocably authorize the Administrative Agent, at its option
and in its sole discretion, to release any Liens granted to the Administrative
Agent by any Borrower or any Guarantor on any Collateral (i) upon the
termination of the Commitments, payment and satisfaction in full in cash of all
Secured Obligations (other than any Secured Obligations that are contingent in
nature or unliquidated at such time), and the cash collateralization of all such
contingent and unliquidated Secured Obligations in a manner satisfactory to the
Administrative Agent, (ii) constituting property being sold or disposed of if
the Company certifies to the Administrative Agent that the sale or disposition
is a Permitted Disposition made in compliance with the terms of this Agreement
(and the Administrative Agent may rely conclusively on any such certificate,
without further inquiry), and to the extent that the property being sold or
disposed of constitutes all of the Equity Interests of a Subsidiary owned
directly or indirectly by the Company and such sale is permitted or approved
under the terms of this Agreement, the Administrative Agent is authorized to
release any Guaranty provided by such Subsidiary, (iii) constituting property
leased to a Borrower or a Guarantor under a lease which has expired or been
terminated in a transaction permitted under this Agreement, or (iv) as required
to effect any sale or other disposition of such Collateral in connection with
any exercise of remedies of the Administrative Agent and the Lenders pursuant to
Article VIII. Except as provided in the preceding sentence, the Administrative
Agent will not release any Liens on any material Collateral without the prior
written authorization of all Lenders. Any such release shall not in any manner
discharge, affect, or impair the Secured Obligations or any Liens (other than
those expressly being released) upon, or obligations of any Borrower or any
Guarantor in respect of, all interests retained by any Borrower or any
Guarantor, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral.
Notwithstanding the foregoing, any amendment, waiver, modification or agreement
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than the
Defaulting Lenders except that (i) the Commitment of any Defaulting Lender may
not be increased or extended without the consent of such Defaulting Lender,
(ii) the principal amount of, or interest or fees payable on, Loans may





--------------------------------------------------------------------------------





not be reduced or excused or the scheduled date of payment may not be postponed
as to such Defaulting Lender without such Defaulting Lender’s consent and
(iii) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.

10.15    Funding by Administrative Agent. Unless the Administrative Agent shall
have been notified in writing by any Lender not later than 4:00 p.m. on the day
before the day on which Loans are requested by a Borrower to be made that (or,
if the request for a Loan is made by Borrower on the date such Loan is to be
made, then not later than 2:00 p.m. on such day) such Lender will not make its
ratable share of such Loans, the Administrative Agent may assume that such
Lender will make its ratable share of the Loans, and in reliance upon such
assumption the Administrative Agent may (but in no circumstances shall be
required to) make available to the applicable Borrower a corresponding amount.
If and to the extent that any Lender fails to make such payment on such date,
such Lender shall pay such amount to the Administrative Agent on demand,
together with interest thereon, as set forth in Section 2.5(b) of this
Agreement.

10.16    Sharing of Payments. If any Lender obtains any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise) with respect to the Loans in excess of its pro rata share of such
payments shared by all Lenders, such Lender shall forthwith purchase from the
other Lenders participation in the Loans made by them as shall be necessary to
cause such purchasing Lender to share the excess payment ratably with each of
them; provided, however, if all or any portion of such excess payment is
hereafter recovered from such purchasing Lender, such purchase from the other
Lenders shall be rescinded and each other Lender shall repay to the purchasing
Lender the purchase price to the extent of such recovery together with an amount
equal to such Lender’s ratable share of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount recovered.
Borrowers agree that any Lender purchasing a participation from another Lender
pursuant to this Section 10.16 may, to the fullest extent permitted by law,
exercise all of its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Lender were the direct
creditor of Borrower in the amount of such participation.

10.17    Payment to Lenders. Except as otherwise set forth in Sections 2.3(c),
2.4(e), 2.15 and 10.15 of this Agreement, promptly after receipt from any
Borrower of any principal or interest payment on the Notes or any fees payable
under, or in connection with, this Agreement (other than fees payable to the
Administrative Agent for the account of the Administrative Agent), the
Administrative Agent shall promptly distribute to each Lender that Lender’s
ratable share of the funds so received. If the Administrative Agent fails to
distribute collected funds received by 2:00 p.m. on any Business Day prior to
the end of the same Business Day, or to distribute collected funds received
after 2:00 p.m. on any Business Day by the end of the next Business Day, the
funds shall bear interest until distributed at the Federal Funds Effective Rate.





--------------------------------------------------------------------------------






10.18    Tax Withholding Clause
(a)    Status of Lenders; Tax Documentation.
(i)    Each Lender shall deliver to the Company and to the Administrative Agent,
at the time or times prescribed by applicable laws or when reasonably requested
by the Company or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable laws or by the taxing authorities of any
jurisdiction and such other reasonably requested information as will permit the
Company or the Administrative Agent, as the case may be, to determine
(A) whether or not payments made hereunder or under any other Loan Document are
subject to Taxes, (B) if applicable, the required rate of withholding or
deduction, and (C) such Lender’s entitlement to any available exemption from, or
reduction of, applicable Taxes in respect of all payments to be made to such
Lender by the Borrowers pursuant to this Agreement or otherwise to establish
such Lender’s status for withholding tax purposes in the applicable
jurisdiction.
(ii)    Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,
(A)    any Lender that is a “United States person” within the meaning of
§ 7701(a)(30) of the Code shall deliver to the Company and the Administrative
Agent executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable laws or reasonably
requested by the Company or the Administrative Agent as will enable the
Borrowers or the Administrative Agent, as the case may be, to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements; and
(B)    each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Loan Document shall deliver to the Company
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Company or the Administrative Agent, but only if such Foreign Lender is
legally entitled to do so), whichever of the following is applicable:
(I)    executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
(II)    executed originals of Internal Revenue Service Form W-8ECI,
(III)    executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,





--------------------------------------------------------------------------------





(IV)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y)
executed originals of Internal Revenue Service Form W-8BEN, or
(V)    executed originals of any other form prescribed by applicable laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable laws to permit the Borrowers or the Administrative
Agent to determine the withholding or deduction required to be made.
(C)    each Foreign Lender shall provide, promptly upon the reasonable demand of
the Company or the Administrative Agent, any information, form or document,
accurately completed, that may be required in order to demonstrate that such
Foreign Lender is in compliance with the requirements of FATCA, including
§ 1471(b) of the Code, if such Foreign Lender is a foreign financial institution
(as such term is defined in § 1471(d)(4) of the Code) or § 1472(b), if such
Foreign Lender is a non-financial foreign entity (as such term is defined in
§ 1472(d) of the Code).
(iii)    Each Lender shall promptly (A) notify the Company and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable laws of any jurisdiction that the
Borrowers or the Administrative Agent make any withholding or deduction for
taxes from amounts payable to such Lender.
(b)    Each Lender, whether or not a Foreign Lender, shall additionally:
(i)    deliver to the Company and the Administrative Agent two further copies of
any such form or certification at least five (5) Business Days before the date
that any such form or certification expires or becomes obsolete and after the
occurrence of any event requiring a change in the most recent form previously
delivered by it to the Administrative Agent and the Company;
(ii)    obtain such extensions of time for filing and complete such forms
certifications as may reasonably be requested by the Company or the
Administrative Agent; and
(iii)    file amendments to such forms as and when required unless an event
(including, without limitation, any change in treaty, law or regulation) has
occurred after





--------------------------------------------------------------------------------





the date such Person becomes a Lender hereunder which renders all such forms
inapplicable or which would prevent such Lender from duly completing and
delivering any such form with respect to it and such Lender so advises the
Company and the Administrative Agent; provided, however, that the Borrowers may
rely upon such forms provided to the Company for all periods prior to the
occurrence of such event. Furthermore, the Borrower shall not be required to pay
any additional amounts to a Foreign Lender pursuant to Section 2.11, and shall
be permitted to reduce any payment required to be made to any Lender by any
Indemnified Taxes or Other Taxes (that otherwise would not be permitted to
reduce such payment pursuant to the provisions of Section 2.14 of this
Agreement), if such additional amounts, Indemnified Taxes or Other Taxes would
not have arisen or would not have been required to have been withheld, but for a
failure by such Foreign Lender to comply with the provisions of this Section
10.18.
(c)    The Borrowers shall indemnify the Administrative Agent and each Lender,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrowers hereunder (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority, except to the extent that the Borrowers have paid additional amounts
with respect to such Indemnified Taxes or Other Taxes pursuant to Section 2.14
of this Agreement. A certificate as to the amount of such payment or liability
delivered to the Company by a Lender, or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(d)    Each Lender shall, and does hereby, indemnify the Borrowers and the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefore, against any and all Taxes and any and all related
losses, claims, liabilities, penalties, interest and expenses (including the
fees, charges and disbursements of any counsel for the Borrowers or the
Administrative Agent) incurred by or asserted against the Borrowers or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender to deliver, or as a result of the inaccuracy, inadequacy or
deficiency of, any documentation required to be delivered by such Lender or to
the Company or the Administrative Agent pursuant to this Section 10.18.
(e)    For purposes of determining withholding Taxes imposed under FATCA, the
Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) this Agreement as not qualifying as
a “grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).

10.19    USA Patriot Act. Each Lender or assignee or participant of a Lender
that is not organized under the laws of the United States of America or a state
thereof (and is not excepted from the certification requirement contained in
Section 313 of the USA Patriot Act and the applicable





--------------------------------------------------------------------------------





regulations because it is both (a) an affiliate of a depository institution or
foreign bank that maintains a physical presence in the United States or foreign
country, and (b) subject to supervision by a banking authority regulating such
affiliated depository institution or foreign bank) shall deliver to the
Administrative Agent the certification, or, if applicable, recertification,
certifying that such Lender is not a “shell” and certifying to other matters as
required by Section 313 of the USA Patriot Act and the applicable regulations:
(i) within 10 days after the Closing Date, and (ii) at such other times as re
required under the USA Patriot Act.

10.20    Other Agents. Any Lender identified herein as a Lead Syndication Agent,
Co‑Syndication Agent, Documentation Agent, Arranger or any other corresponding
title, other than “Administrative Agent”, shall have no right, power,
obligation, liability, responsibility or duty under this Agreement or any other
Loan Document except those applicable to all Lenders as such. Each Lender
acknowledges that it has not relied, and will not rely, on any Lender so
identified in deciding to enter into this Agreement or in taking or not taking
any action hereunder. The obligations of the Administrative Agent and Lenders
under this Agreement or any other Loan Documents are several and not joint.
Failure by any one Lender to perform its obligations does not affect the
obligations (or liability) of Administrative Agent or any other Lender
thereunder.

10.21    Issuing Bank. Each Lender acknowledges and agrees that the provisions
of this Article X shall apply to the Issuing Bank, in its capacity as issuer of
any Letter of Credit, in the same manner as such provisions are expressly stated
to apply to the Administrative Agent.

10.22    ERISA
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and Joint Lead Arrangers
and their respective Affiliates, and not, for the avoidance of doubt, to or for
the benefit of any Borrower or Guarantor, that at least one of the following is
and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s





--------------------------------------------------------------------------------





entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I or PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and Joint Lead Arrangers and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of any Borrower or
Guarantor, that:
(i)    none of the Administrative Agent or any Joint Lead Arranger or any of
their respective Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related to hereto or thereto),
(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Secured Obligations),





--------------------------------------------------------------------------------





(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
thereunder; and
(v)    no fee or other compensation is being paid directly to the Administrative
Agent or any Joint Lead Arranger or any of their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Letters of Credit, the Commitments or this Agreement.
(c)    The Administrative Agent and each Joint Lead Arranger hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Letters of Credit, the Commitments and this Agreement, (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

10.23    Benefit of Article X. The provisions of this Article X are intended
solely for the benefit of the Agents, the Issuing Bank and the Lenders. The
Borrower shall not be entitled to rely on any such provisions or assert any such
provisions in a claim, or as a defense, against the Agents or any Lender. The
Borrowers acknowledge and consent to the foregoing provisions of this Article X.

ARTICLE XI.     MISCELLANEOUS

11.1    Amendments and Waivers. This Agreement is intended by the parties as the
final, complete and exclusive statement of the transactions evidenced by this
Agreement. All prior or contemporaneous promises, agreements and understandings,
whether oral or written, are deemed to be superseded by this Agreement, and no
party is relying on any promise, agreement or understanding not set forth in
this Agreement. No modification, rescission, waiver, release or amendment of any
provision of this Agreement shall be made except by a written agreement or as
otherwise provided in Section 10.14 of this Agreement, subscribed by authorized
officers of the Company or the Required Lenders (or all the Lenders, if
applicable), and the Administrative Agent.





--------------------------------------------------------------------------------






11.2    Classified Programs. Notwithstanding any other provisions of this
Agreement, no provision of this Agreement shall operate to require the
disclosure of any information relating to any classified program involving the
United States Department of Defense in contravention of any restriction
described in Section 5.2(k) of this Agreement or to require any party to any
contract relating to any such classified program to be performed by the Company
or any Subsidiary to accept performance by any other Person without any prior
consent required under such classified program.

11.3    Delays and Omissions. No course of dealing and no delay or omission by
the Lenders or the Administrative Agent in exercising any right or remedy
hereunder or with respect to any Indebtedness of the Borrowers shall operate as
a waiver thereof or of any other right or remedy, and no single or partial
exercise thereof shall preclude any other or further exercise thereof or the
exercise of any other right or remedy. The Administrative Agent and the Lenders
may remedy any Event of Default in any reasonable manner without waiving the
Event of Default remedied and without waiving any other prior or subsequent
Event of Default by any Borrower and shall be reimbursed for their expenses in
so remedying such Event of Default. All rights and remedies of the Lenders and
the Administrative Agent hereunder are cumulative.

11.4    Assignments/Participation.
(a)    No Borrower shall assign or otherwise transfer any of its rights pursuant
to this Agreement without the prior written consent of the Administrative Agent,
and any such assignment or other transfer without such prior written consent
shall be void.
(b)    Any Lender may, in accordance with applicable law, at any time sell to
one or more banks or other entities (each, a “Participant” and no such Person
being a Defaulting Lender, the Company or any of its Affiliates or any natural
Person) participating interests in any Revolving Loan or Alternative Currency
Loan owing to such Lender, any Revolving Note or Alternative Currency Note held
by such Lender, any Commitment or Alternative Currency Sublimit of such Lender
or any other interest of such Lender under the Loan Documents. In the event of
any such sale by a Lender of participating interests to a Participant, such
Lender’s obligations under the Loan Documents shall remain unchanged, such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, such Lender shall remain the holder of any such
Revolving Loan or Alternative Currency Loan or Revolving Note or Alternative
Currency Note for all purposes under the Loan Documents, all amounts payable by
the Borrowers under this Agreement shall be determined as if such Lender had not
sold such participating interests, and the Borrowers and the Administrative
Agent shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under the Loan Documents. In no event
shall any Participant have any right to approve any amendment or waiver of any
provision of any Loan Document, or any consent to any departure by any Borrower
or any Guarantor therefrom, except to the extent that such amendment, waiver or
consent would reduce the principal of, or interest on, the Loans or any fees
payable hereunder, or postpone the Revolving Credit Maturity Date, in each case
to the extent subject to such participation. Each Lender that sells a





--------------------------------------------------------------------------------





participation shall, acting as an agent of the Borrowers solely for this
purpose, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person except
to the extent that such disclosure is necessary to establish compliance with any
applicable provision of the Code, including to establish that any Commitment,
Loan or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entities in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement.
(c)    Any Lender may, in the ordinary course of its business and in accordance
with applicable law, at any time assign to one or more banks, finance companies,
or other financial institutions that are engaged in making, purchasing or
otherwise investing in commercial loans in the ordinary course of its business
(“Purchasers”) all or any part of its rights and obligations under the Loan
Documents. Such assignment shall be pursuant to an Assignment and Assumption. No
Purchasers may be a natural Person or a holding company, investment vehicle or
trust for or owned or operated for the primary benefit of a natural Person, a
Defaulting Lender or the Company or any Affiliate of the Company. The consent of
the Administrative Agent (which consent shall not be unreasonably withheld or
delayed) shall be required prior to an assignment becoming effective and, unless
a Default or Event of Default has occurred and is continuing or such assignment
is to a Lender or an Affiliate of a Lender, the consent of the Company shall
also be required prior to an assignment becoming effective (which consent shall
not be unreasonably withheld or delayed). Each such assignment shall be in an
amount not less than the lesser of (i) $10,000,000, or (ii) the remaining amount
of the assigning Lender’s Commitment (calculated as at the date of such
assignment). Upon (i) delivery to the Administrative Agent of an Assignment and
Assumption, together with any consents required above, and (ii) payment of a
$3,500 fee to the Administrative Agent for processing such assignment, such
assignment shall become effective on the effective date specified in such
Assignment and Assumption. On and after the effective date of such assignment,
such Purchaser shall for all purposes be a Lender to this Agreement and any
other Loan Document executed by the Lenders and shall have all the rights and
obligations of a Lender under the Loan Documents, to the same extent as if it
were an original party hereto, and no further consent or action by any Borrower,
the Lenders or the Administrative Agent shall be required to release the
transferor Lender, and the transferor Lender shall be released without any
further action, with respect to the Commitments, Alternative Currency Sublimit
and Revolving Loans and Alternative Currency Loans assigned to such Purchaser.
Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this Section 11.4(c) shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 11.4(b) of this Agreement.
Upon the consummation of any assignment to a Purchaser pursuant to this
Section 11.4(c), the transferor Lender, the Administrative Agent and the
Borrowers shall make appropriate arrangements so that replacement Revolving
Notes and Alternative Currency Notes, if applicable,





--------------------------------------------------------------------------------





are issued to such transferor Lender and new Revolving Notes and Alternative
Currency Notes or, as appropriate, replacement Revolving Notes and Alternative
Currency Notes, are issued to such Purchaser, in each case in principal amounts
reflecting their respective Commitments and Alternative Currency Sublimits, as
adjusted pursuant to such assignment.
(d)    Any Lender may at any time pledge or assign all or any portion of its
rights under the Loan Documents to any of the twelve (12) Federal Reserve Banks
organized under Section 4 of the Federal Reserve Act, 12 U.S.C. Section 341. No
such pledge or assignment or enforcement thereof shall release Lender from its
obligations under any of the Loan Documents.
(e)    Notwithstanding anything to the contrary contained herein, if at any time
the Issuing Bank assigns all of its Commitment pursuant to this Section 11.4,
the Issuing Bank may, upon sixty (60) days’ notice to the Company and the
Lenders, resign as Issuing Bank. In the event of any such resignation as Issuing
Bank, the Company shall be entitled to appoint from among the Lenders a
successor Issuing Bank hereunder subject to the consent of such successor
Issuing Bank and the consent of the Required Lenders; provided, however, that no
failure by the Company to appoint any such successor shall affect the
resignation of the Issuing Bank as Issuing Bank. If the Issuing Bank resigns as
Issuing Bank, it shall retain all the rights, powers, privileges and duties of
the Issuing Bank hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation issued by the Issuing Bank and all
unreimbursed amounts of any LC Disbursements with respect thereto (including the
right to require the Lenders to fund risk participations in such amounts
pursuant to Section 2.4(e)(ii)). Upon the appointment of a successor Issuing
Bank, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Bank, and (b) the
successor Issuing Bank shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the resigning Issuing Bank to effectively
assume the obligations of such Issuing Bank with respect to such Letters of
Credit.

11.5    Successors and Assigns. Borrowers, Lenders, Administrative Agent,
Syndication Agent and Co-Documentation Agent as used herein shall include the
legal representatives, successors and assigns of those parties.

11.6    Notices. Any notice or demand to be given hereunder shall be in writing,
unless otherwise expressly provided herein and shall be deemed to have been
given or made when delivered by hand or facsimile, and one (1) Business Day
after being delivered to a courier for express delivery, to the address below,
or three (3) Business Days after being deposited in an official depository
maintained by the United States Post Office for the collection of mail, postage
prepaid and by registered or certified mail, return receipt requested, and
addressed as follows:





--------------------------------------------------------------------------------





To any Borrower     -    Moog Inc.
Jamison Road and Seneca Street
East Aurora, NY 14052-0018
Attn: Timothy P. Balkin, Treasurer
Facsimile No.: 716-687-4506
Telephone No.: 716-687-4457


With a copy to        -    Hodgson Russ LLP
(which shall not         The Guaranty Building
constitute notice)         140 Pearl Street, Suite 100
Buffalo, NY 14202
Attn: Christofer C. Fattey, Partner
Facsimile No.: 716-849-0349
Telephone No.: 716-848-1757


To the Administrative     HSBC    Bank USA, National Association
Agent             -    780 Clinton Square, 7th Floor
Rochester, NY 14604
Attn: Bruce N. Yoder, Vice President
Facsimile No.: 585-957-7500
Telephone No.: 585-330-4098


With a copy to        -    Corporate Trust & Loan Agency
425 Fifth Avenue - 8E6
New York, NY 10018
Attn: Agency Services
Facsimile No.: 917-229-6659
Telephone No.: 212-525-7293


With a copy to        Phillips Lytle LLP
(which shall not     One Canalside, 125 Main Street
constitute notice)     Buffalo, New York 14203
Attn: Deborah A. Doxey, Partner
Facsimile No.: 716-852-6100
Telephone No.: 716-847-5480


Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Company may in its
discretion, agree to accept notices and other communications to it hereunder by
electronic





--------------------------------------------------------------------------------





communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.



11.7    Governing Law. This Agreement, the transactions described herein and the
obligations of the Lenders, the Administrative Agent and the Borrowers shall be
construed under, and governed by, the internal laws of the State of New York
without regard to principles of conflicts of laws that would require the
application of the laws of another jurisdiction.

11.8    Counterparts. This Agreement may be executed in any number of
counterparts and by the Administrative Agent, the Lenders and the Borrowers on
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
Agreement. This Agreement may be delivered by facsimile transmission or by
e-mail with a pdf copy or other replicating image attached, and any printed or
copied signed version of any copy so delivered shall have the same force and
effect as an originally signed counterpart.

11.9    Titles. Titles to the sections of this Agreement are solely for the
convenience of the Administrative Agent, the Lenders and the Borrowers, and are
not an aid in the interpretation of this Agreement or any part thereof.

11.10    Inconsistent Provisions. The terms of this Agreement and any related
agreements, instruments or other documents shall be cumulative except to the
extent that they are specifically inconsistent with each other, in which case
the terms of this Agreement shall prevail.

11.11    Course of Dealing. Without limitation of the foregoing, the
Administrative Agent and the Lenders shall have the right, but not the
obligation, at all times to enforce the provisions of this Agreement and all
other documents executed in connection herewith in strict accordance with their
terms, notwithstanding any course of dealing or performance by the Lenders or
the Administrative Agent in refraining from so doing at any time and
notwithstanding any custom in the banking trade. Any delay or failure by the
Lenders or the Administrative Agent at any time or times in enforcing its rights
under such provisions in strict accordance with their terms shall not be
construed as having created a course of dealing or performance modifying or
waiving the specific provisions of this Agreement.

11.12    Notifications.
(a)    Patriot Act Notification. Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107‑56), and the Beneficial Ownership Regulation such Lender is required
to obtain, verify and record information that identifies Borrower, which
information includes the name and address of such Borrower and other information
that will allow such Lender to identify such Borrower in accordance with the USA
Patriot Act and the Beneficial Ownership Regulation, as applicable
(collectively, the “Customer Identification Materials”). Company has delivered
to the Administrative Agent, and





--------------------------------------------------------------------------------





the Administrative Agent acknowledges receipt from the Company of, the Customer
Identification Materials requested by the Administrative Agent to satisfy the
Administrative Agent’s regulatory requirements with respect thereto. Each
Borrower consents to the dissemination of such Customer Identification Materials
by the Administrative Agent to each Lender.
(b)    Flood Notification. Administrative Agent has adopted internal policies
and procedures that address the requirements on federally regulated lenders
under the National Flood Hazard Insurance Reform Act of 1994 and related
legislation (the “Flood Laws”). The Administrative Agent will post on the
Platform (or otherwise distribute to Lenders) documents that Administrative
Agent receives in connection with the Flood Laws. However, Administrative Agent
hereby notifies each Lender under this Agreement that pursuant to applicable
Flood Laws, each federally regulated Lender (whether acting as a lender or
participant in a credit) is responsible for assuring its own compliance with
flood insurance requirements.

11.13    Right of Set-Off. If an Event of Default shall have occurred and be
continuing, each Lender, the Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, after
obtaining the prior written consent of the Administrative Agent, to the fullest
extent permitted by applicable law, to set-off and apply any and all deposits
(general obligations (in whatever currency) at any time owing by such Lender,
the Issuing Bank or any such Affiliate to or for the credit or the account of
any Borrower or any other Guarantor against any and all of the obligations of
such Borrower or such Guarantor now or hereafter existing under this Agreement
or any other Loan Document to such Lender or the Issuing Bank, irrespective of
whether or not such Lender or the Issuing Bank shall have made any demand under
this Agreement or any other Loan Document and although such obligations of such
Borrower or such Guarantor may be contingent or unmatured or are owed to a
branch or office of such Lender or the Issuing Bank different from the branch or
office holding such deposit or obligated on such indebtedness. The rights of
each Lender, the Issuing Bank and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of set-off)
that such Lender, the Issuing Bank or their respective Affiliates may have. Each
Lender and the Issuing Bank agrees to notify the Company and the Administrative
Agent promptly after any such set-off and application, provided that the failure
to give such notice shall not affect the validity of such set-off and
application.

11.14    Judgment Currency. This is a loan transaction in which the
specification of Pounds Sterling, Euro, Japanese Yen, Canadian Dollars, or
Dollars is of the essence, and the Applicable Currency shall in each instance be
the currency of account and payment in all instances. A payment obligation in
one currency hereunder (the “Original Currency”) shall not be discharged by an
amount paid in another currency (the “Other Currency”), whether pursuant to any
judgment expressed in or converted into any Other Currency or in another place
except to the extent that such tender or recovery results in the effective
receipt by a lender, or the Administrative Agent of the full amount of the
Original Currency payable to such party. If for the purpose of obtaining
judgment in any court it is necessary to convert a sum due hereunder in the
Original Currency into the Other Currency, the rate of exchange that shall be
the applicable Spot Rate. The obligation of the Borrowers and the Guarantors in
respect of any such sum due from it to the Administrative Agent, the Issuing





--------------------------------------------------------------------------------





Bank or any Lender under any Loan Document (each an “Entitled Person”) shall,
notwithstanding the rate of exchange actually applied in rendering such
judgment, be discharged only to the extent that on the Business Day following
receipt by such Entitled Person of any sum adjudged to be due hereunder in the
Other Currency such Entitled Person may in accordance with normal banking
procedures purchase the Original Currency with the amount of the judgment
currency so adjudged to be due; and the Borrower, as a separate obligation and
notwithstanding any such judgment, agrees to indemnify such Entitled Person
against, and to pay such Entitled Person on demand, in the Original Currency,
the amount (if any) by which the sum originally due to such Entitled Person in
the Original Currency hereunder exceeds the amount of the Other Currency so
purchased.

11.15    No Advisory Or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby, the Borrowers acknowledge and agree,
and the Company acknowledges its Affiliates’ understanding, that: (i) the credit
facility provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Company and its Affiliates, on the one hand,
and the Administrative Agent, the Arranger and the Lenders, on the other hand,
and each Borrower is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, the Administrative Agent, the Arranger and the Lenders each is
and has been acting solely as a principal and is not the financial advisor,
agent or fiduciary, for the Company or any of its Affiliates, stockholders,
creditors or employees or any other Person; (iii) none of the Administrative
Agent, the Arranger nor any Lender has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of any Borrower with respect to any
of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether the Administrative Agent,
the Arranger or any Lender has advised or is currently advising the Company or
its Affiliates on other matters) and none of the Administrative Agent, the
Arranger nor any Lender has any obligation to any Borrower or the Company’s
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent, the Arranger, the Lenders and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of any Borrower and the Company’s Affiliates, and none of the
Administrative Agent, the Arranger nor any Lender has any obligation to disclose
any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) none of the Administrative Agent, the Arranger nor any
Lender has provided or will provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and the Borrowers have consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate. The Borrowers hereby
waive and release, to the fullest extent permitted by law, any claims that they
may have against the





--------------------------------------------------------------------------------





Administrative Agent, the Arranger or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty.

11.16    Guarantee by Company. Company hereby unconditionally and irrevocably
guarantees, without any setoff or other deduction, the payment when due whether
by acceleration or lapse of time or otherwise of all obligations of the
Designated Borrowers (collectively, the “Guaranteed Designated Borrower
Obligations”) now or hereafter existing under this Agreement or any other
agreement executed by Designated Borrowers in connection with this Agreement
whether such Guaranteed Designated Borrower Obligations are arising or accruing
prior or subsequent to any commencement of any case or other proceeding pursuant
to any bankruptcy, insolvency or similar statute and whether or not allowed as a
claim in any such case or other proceeding and including without limitations any
and all Loans and reimbursement obligations under the Letters of Credit, without
any limitation as to amount. Such guarantee is continuing, absolute and
unconditional and a guaranty of payment rather than collection. Company shall
pay to the Administrative Agent on demand each cost and expense (including but
not limited to if the Administrative Agent retains counsel for advice,
litigation or any other purpose, reasonable attorneys’ fees and disbursements)
hereafter incurred by the Administrative Agent in endeavoring to enforce any
obligation of the Designated Borrowers pursuant to this Agreement or preserve or
exercise any right or remedy of the Administrative Agent or any Lenders or
Issuing Bank pursuant to this Agreement or arising as a result of this
Agreement. This Section 11.16 shall remain in full force and effect until and
shall terminate only upon (a) the termination of the agreement of each Lender
and Issuing Bank to extend credit to the Designated Borrowers pursuant to this
Agreement and (b) the final indefeasible payment in full of (i) the Guaranteed
Designated Borrowers Obligations under this Agreement and any other agreement
executed in connection herewith, and (ii) each cost and expense that the Company
is obligated to pay pursuant to this section of this Agreement. Until the
termination of this section as set forth above, the Company knowingly,
voluntarily, intentionally and irrevocably waives without any notice each right
of subrogation, indemnification, reimbursement or contribution and each similar
right against the Designated Borrowers heretofore or hereafter arising in
connection with this Agreement or any other agreements in connection therewith
(including but not limited to pursuant to any agreement providing any
collateral). Notwithstanding the foregoing, this guaranty provision shall
continue in full force and effect or be revived, as the case may be, if any
payment by or on behalf of any Designated Borrower or the Company is made, or
any Credit Party exercises its right of setoff, in respect of the Guaranteed
Designated Borrower Obligations and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any debtor relief laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not any the Administrative Agent is in possession of or has released this
guaranty and regardless of any prior revocation, rescission, termination or
reduction. The obligations of the Company under this paragraph shall survive
termination of this guaranty provision.





--------------------------------------------------------------------------------





The Company waives (i) any defense arising by reason of any disability or other
defense of any Designated Borrower or any other guarantor, or the cessation from
any cause whatsoever (including any act or omission of any Credit Party) of the
liability of any Designated Borrower; (ii) any defense based on any claim that
the Company’s obligations exceed or are more burdensome than those of any
Designated Borrower; (iii) any right to proceed against any Designated Borrower,
proceed against or exhaust any security for the Guaranteed Designated Borrower
Obligations, or pursue any other remedy in the power of any Credit Party
whatsoever; (iv) any benefit of and any right to participate in any security now
or hereafter held by any Credit Party; and (v) to the fullest extent permitted
by law, any and all other defenses or benefits that may be derived from or
afforded by applicable law limiting the liability of or exonerating guarantors
or sureties.

11.17    CONSENT TO JURISDICTION. EACH BORROWER, EACH OF THE AGENTS AND EACH
LENDER, AGREES THAT ANY ACTION OR PROCEEDING TO ENFORCE OR ARISING OUT OF THIS
AGREEMENT MAY BE COMMENCED IN THE SUPREME COURT OF NEW YORK IN ERIE COUNTY, OR
IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF NEW YORK. EACH
BORROWER WAIVES PERSONAL SERVICE OF PROCESS AND AGREES THAT A SUMMONS AND
COMPLAINT COMMENCING AN ACTION OR PROCEEDING IN ANY SUCH COURT SHALL BE PROPERLY
SERVED AND SHALL CONFER PERSONAL JURISDICTION IF SERVED BY REGISTERED OR
CERTIFIED MAIL TO THE COMPANY, AT THE ADDRESS SET FORTH AT THE BEGINNING OF THIS
AGREEMENT, OR AS PROVIDED BY THE LAWS OF THE STATE OF NEW YORK OR THE UNITED
STATES.

11.18    JURY TRIAL WAIVER. EACH BORROWER, EACH OF THE AGENTS AND EACH LENDER
HEREBY KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVES ANY RIGHT TO TRIAL BY
JURY IT MAY HAVE IN ANY ACTION OR PROCEEDING, IN LAW OR IN EQUITY, IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATED
HERETO. EACH BORROWER REPRESENTS AND WARRANTS THAT NEITHER ANY REPRESENTATIVE OF
THE AGENTS OR ANY LENDER NOR THE AGENTS NOR ANY LENDER HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT THE AGENTS OR ANY LENDER WILL NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THIS JURY TRIAL WAIVER. EACH BORROWER ACKNOWLEDGES
THAT THE AGENTS AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE PROVISIONS OF THIS SECTION.

11.19    Amendment and Restatement.
(a)    This Agreement is intended solely as an amendment of, and contemporaneous
restatement of, the terms and conditions of the 2013 Agreement and this
Agreement is not intended and should not be construed as in any way
extinguishing the Indebtedness under, or terminating the 2013 Agreement or any
of the Security Documents granted in connection therewith, each of which shall
remain in full force and effect, except as modified herein or in the





--------------------------------------------------------------------------------





Security Documents, and continue to secure the obligations of the Company and
the Guarantors under the Loan Documents as set forth therein.
(b)    All interest and fees and expenses, if any, owing or accruing under or in
respect of the 2013 Agreement through the Closing Date shall be calculated as of
the Closing Date (pro rated in the case of any fractional periods), and shall be
paid in full at the times that interest, fees and expenses under this Agreement
are required to be paid pursuant to this Agreement.
(c)    Neither the execution nor delivery of this Agreement nor the consummation
of any other transaction contemplated hereunder is intended to constitute a
novation of the 2013 Credit Agreement or any of the other Loan Documents or any
obligation thereunder. Each Borrower and each Guarantor (i) acknowledges and
consent to all the terms and conditions of this Agreement, (ii) affirms all of
its obligations under the 2013 Credit Agreement and the other Loan Documents as
amended hereby, (iii) agrees that this Agreement and all documents executed in
connection herewith do not operate to reduce or discharge any obligations under
the 2013 Credit Agreement or the other Loan documents and (iv) confirms that the
Liens granted thereunder (other than the Mortgages) remain in full force and
effect notwithstanding the entry into this Agreement.

11.20    Keepwell. Each Borrower and Guarantor that is a Qualified ECP Guarantor
at the time any Guaranty or the grant of a Lien under the Loan Documents, in
each case, by any Borrower and Guarantor becomes effective with respect to any
Swap Contract, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Borrower
and Guarantor with respect to such Swap Contract as may be needed by such
Borrower and Guarantor from time to time to honor all of its obligations under
the Loan Documents in respect of such Swap Contract (but, in each case, only up
to the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP Guarantor’s obligations and undertakings voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount). The obligations and undertakings of each
Qualified ECP Guarantor under this Section shall remain in full force and effect
until the Obligations have been indefeasibly paid and performed in full. Each
Borrower and Guarantor intends this Section to constitute, and this Section
shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of, each Specified Loan
Party for all purposes of the Commodity Exchange Act.

11.21    Contractual Recognition of Bail-In. Notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any EEA Financial Institution arising under any Loan Document, to
the extent such liability is unsecured, may be subject to the write-down and
conversion powers of a Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:





--------------------------------------------------------------------------------





(i)    the application of any Write-Down and Conversion Powers by a Resolution
Authority to any such liabilities arising hereunder that may be payable to it by
any party hereto that is an EEA Financial Institution; and


(ii)    the effects of any Bail-in Action on any such liability, including, if
applicable:
1.    a reduction in full or in part or cancellation of any such liability;


2.    a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


3.    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any Resolution Authority.



11.22    Ackowledgement Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any Hedge
Agreement or instrument that is a QFC (such support, “QFC Credit Support”, and
each such QFC, a “Supported QFC”), the parties acknowledge and agree as follows
with respect to the resolution power of the Federal Deposit Insurance
Corporation under the Federal Deposit Insurance Act and Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):
(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and





--------------------------------------------------------------------------------





the Loan Documents were governed by the laws of the United States or a state of
the United States. Without limitation of the foregoing, it is understood and
agreed that rights and remedies of the parties with respect to a Defaulting
Lender shall in no event affect the rights of any Covered Party with respect to
a Supported QFC or any QFC Credit Support.
(b) As used in this Section 11.22, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.


“Covered Entity” means any of the following:  (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).


“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).


[SIGNATURE PAGES FOLLOW]






















































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by their duly authorized officers all as of October 15, 2019.




MOOG INC., as a Borrower






By: /s/ Timothy P. Balkin
Name:     Timothy P. Balkin
Title:     Treasurer








[Signature Page to Moog Loan Agreement]

--------------------------------------------------------------------------------





HSBC BANK USA, NATIONAL
ASSOCIATION, as a Lender, the
Swingline Lender and the Issuing Bank




By: /s/ Gregory R. Duval
Name:     Gregory R. Duval
Title:     Managing Director






[Signature Page to Moog Loan Agreement]

--------------------------------------------------------------------------------





HSBC BANK USA, NATIONAL
ASSOCIATION, as Administrative Agent    






By: /s/ Keisha McLaughlin
Name:     Keisha McLaughlin
Title:     Assistant Vice President





[Signature Page to Moog Loan Agreement]

--------------------------------------------------------------------------------





MANUFACTURERS AND TRADERS TRUST COMPANY, as Lead Syndication Agent and as a
Lender




By: /s/ Mark E. Hoffman
Name:     Mark E. Hoffman
Title: Vice President    
    






[Signature Page to Moog Loan Agreement]

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.,
as a Syndication Agent and as a Lender






By: /s/ Thomas C. Strasenburgh
Name: Thomas C. Strasenburgh
Title: Senior Vice President
    






[Signature Page to Moog Loan Agreement]

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A.,
as a Syndication Agent and as a Lender






By: /s/ Judith L. Marsh
Name: Judith L. Marsh
Title: Authorized Officer






[Signature Page to Moog Loan Agreement]

--------------------------------------------------------------------------------





CITIZENS BANK , N.A.
as Syndication Agent and a Lender






By: /s/ Edward Kloecker
Name: Edward Kloecker
Title: Senior Vice President






[Signature Page to Moog Loan Agreement]

--------------------------------------------------------------------------------





MUFG BANK, LTD.,
as Co-Documentation Agent and a Lender






By: /s/ George Stoecklein
Name: George Stoecklein
Title: Managing Director






[Signature Page to Moog Loan Agreement]

--------------------------------------------------------------------------------





WELLS FARGO BANK, N.A.,
as Syndication Agent and a Lender




By: /s/ Melissa E. LoBocchiaro
Name: Melissa E. LoBocchiaro
Title: Vice President






[Signature Page to Moog Loan Agreement]

--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agent and a Lender






By: /s/ Kathryn M. Hutterer
Name: Kathryn M. Hutterer
Title: Vice President












[Signature Page to Moog Loan Agreement]

--------------------------------------------------------------------------------





SANTANDER BANK, N.A.,
as Co-Documentation Agent and a Lender




By: /s/ Jennifer Baydian
Name: Jennifer Baydian
Title: Senior Vice President






[Signature Page to Moog Loan Agreement]

--------------------------------------------------------------------------------







BRANCH BANKING AND TRUST COMPANY,
as Co-Documentation Agent and a Lender




By: /s/ Trevor H. Williams
Name: Trevor H. Williams
Title: Assistant Vice President




[Signature Page to Moog Loan Agreement]

--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION,
as Co-Documentation Agent and a Lender
    


By: /s/ Paul F. Johnson
Name: Paul F. Johnson
Title: Vice President


[Signature Page to Moog Loan Agreement]

--------------------------------------------------------------------------------





NORTHERN TRUST, as a Lender




By: /s/ John Di Legge
Name: John Di Legge
Title: Senior Vice President


[Signature Page to Moog Loan Agreement]

--------------------------------------------------------------------------------





KEYBANK NATIONAL ASSOCIATION, as a Lender




By: /s/ Peter Leonard
Name: Peter Leonard
Title: Senior Vice President    




    


[Signature Page to Moog Loan Agreement]

--------------------------------------------------------------------------------






EXHIBIT A


REPLACEMENT REVOLVING NOTE


Buffalo, New York
$_____________                                    October 15, 2019


FOR VALUE RECEIVED, the undersigned, __________________ (a “Borrower”) hereby
unconditionally promises to pay, on or before October 15, 2024, to the order of
___________________ (“Lender”) at the Administrative Agent’s Commercial Banking
Department’s office at 95 Washington Street, Buffalo, New York 14203, or at the
holder’s option, at such other place as may be designated by the holder, in
lawful money of the United States of America, a principal sum equal to the
lesser of _____________________________________ ($__________________) or the
aggregate unpaid principal amount of all Revolving Loans made by Lender to the
Borrower from time to time under a Fifth Amended and Restated Loan Agreement,
dated of as of October 15, 2019, among Moog Inc., the Designated Borrowers from
time to time a party thereto, HSBC Bank USA, National Association as
administrative agent, for itself, the Lender and other lending institutions and
issuing bank(s) now or hereafter parties thereto, as the same has been and may
hereafter be amended, supplemented, renewed, restated, replaced or otherwise
modified from time to time (“Loan Agreement”) as evidenced by the inscriptions
made on the schedule attached hereto, or any continuation thereof (“Schedule”).
The undersigned Borrower further promises to pay interest on the unpaid
principal amount hereof from time to time at the rates and at such times as are
specified in the Loan Agreement. All capitalized terms used herein and not
otherwise defined herein shall have the meanings specified in the Loan
Agreement.


The Lender and each holder of this Note are authorized to inscribe on the
Schedule, the date of the making of each Revolving Loan, the amount of each
Revolving Loan, the applicable Rate Options and Interest Periods, all payments
on account of principal and the aggregate outstanding principal balance of this
Note from time to time unpaid. Each entry set forth on the Schedule shall be
prima facie evidence of the facts so set forth. No failure by the Lender or any
holder of this Note to make, and no error in making, any inscriptions on the
Schedule shall affect the undersigned Borrower’s obligation to repay the full
principal amount loaned to or for the account of the undersigned Borrower, or
the undersigned Borrower’s obligation to pay interest thereon at the agreed upon
rate.


If any payment on this Note becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day, and the undersigned Borrower will pay interest thereon at the then
applicable rate until the date of actual receipt of such installment by the
holder of this Note.


No failure by the holder to exercise, and no delay in exercising, any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise by the holder of any right or powers hereunder preclude any
other or further exercise thereof or the exercise of any other right or power.
The rights and remedies of the holder as herein specified are cumulative and not
exclusive of any other rights or remedies which the holder may otherwise have.







--------------------------------------------------------------------------------

- 2 -






No modification, rescission, waiver, release or amendment of any provision of
this Note shall be made except by a written agreement subscribed by a duly
authorized officer of the undersigned Borrower and the holder hereof.


The undersigned Borrower waives diligence, presentment, protest and demand, and
also notice of protest, demand, dishonor and nonpayment of this Note.


This Note evidences a borrowing under the Loan Agreement to which reference is
hereby made with respect to interest rate options and periods, prepayments of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified, and rights of acceleration of the principal hereof on the
occurrence of certain events. The obligations of the undersigned Borrower under
this Note, and the obligations of the Guarantors under the Loan Documents, are
secured by the Collateral referred to in the Security Documents.


The undersigned Borrower agrees to pay on demand all reasonable costs and
expenses incurred by the holder in enforcing this Note or in collecting the
indebtedness evidenced hereby, including, without limitation, if the holder
retains counsel for any such purpose, reasonable attorneys’ fees and expenses.


This Note shall be construed under, and governed by, the internal laws of the
State of New York without regard to principles of conflicts of laws.


This Note is given in replacement of and substitution for, but not repayment of,
that certain Replacement Revolving Note issued by Moog Inc. to the Lender in the
original maximum principal amount of $_____________ dated March 28, 2013 and the
notes replaced thereby.




______________________


By: ____________________________________
Name:
Title:
 






--------------------------------------------------------------------------------






SCHEDULE

LOANS AND PAYMENTS OF PRINCIPAL


TYPE OF LOAN
DATE LOAN MADE, CON-TINED OR CONVERTED
AMOUNT OF LOAN MADE, CONTINUED OR CONVERTED
INTEREST PERIOD DATES
DUE DATE
AMOUNT OF PRINCIPAL PAID OR PREPAID
AGGREGATE UNPAID PRINCIPAL BALANCE
 NOTATION MADE BY AND DATE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










--------------------------------------------------------------------------------






EXHIBIT B

REPLACEMENT ALTERNATIVE CURRENCY NOTE




Dated: October 15, 2019
$_______________
(Assigned Dollar Value)




FOR VALUE RECEIVED, the undersigned, ________________(a “Borrower”), HEREBY
PROMISES TO PAY to the order of ______________ ______________________ (the
“Lender”) for the account of its Applicable Lending Office (as defined in the
Loan Agreement referred to below) the aggregate principal amount of the
Alternative Currency Loans (as defined below) owing to the Lender by the
Borrower on the Revolving Credit Maturity Date pursuant to a Fifth Amended and
Restated Loan Agreement, dated as of October 15, 2019 among Moog Inc., the
Designated Borrowers from time to time a party thereto, HSBC Bank USA, National
Association as administrative agent, for itself, the Lender and other lending
institutions and issuing bank(s) now or hereafter parties thereto, as the same
may hereafter be amended, supplemented, renewed, restated, replaced or otherwise
modified from time to time (“Loan Agreement”). All capitalized terms used herein
and not otherwise defined herein shall have the meanings specified in the Loan
Agreement.
The undersigned Borrower promises to pay interest on the unpaid principal amount
of each Alternative Currency Loan from the date of such Alternative Currency
Loan until such principal amount is paid in full, at such interest rates, and
payable at such times, as are specified in the Loan Agreement.
The undersigned Borrower acknowledges and agrees that each Alternative Currency
Loan shall be repaid or prepaid, as the case may be, by the undersigned Borrower
in the Alternative Currency in which such Alternative Currency Loan was made,
regardless of whether the Dollar Equivalent thereof at the time of payment is
less than, equal to or greater than the Alternative Currency Commitment of the
Lender. Both principal and interest are payable in the Alternative Currency in
which each respective Alternative Currency Loan evidenced hereby was made, to
HSBC Bank USA, National Association, as Administrative Agent for the Lenders, at
95 Washington Street, Buffalo, New York 14203, Attention: Commercial Banking
Department, in same day funds customary for the settlement of international
transactions in such Alternative Currency. Each Alternative Currency Loan owing
to the Lender by the undersigned Borrower and the maturity thereof, and all
payments made on account of principal thereof, shall be recorded by the Lender
and, prior to any transfer hereof, endorsed on the schedule attached hereto or
any continuation thereof, which is part of this Note (“Schedule”).
This promissory note is one of the Notes referred to in, and is entitled to the
benefits of, the Loan Agreement. The Loan Agreement, among other things,
(i) provides for the making of revolving loans denominated in an Alternative
Currency (the “Alternative Currency Loans”) by the





--------------------------------------------------------------------------------





Lender to the undersigned Borrower from time to time in an aggregate amount not
to exceed at any time outstanding the Assigned Dollar Value of the Dollar amount
first above mentioned, the indebtedness of the undersigned Borrower resulting
from each such Alternative Currency Loan being evidence by this Note, and
(ii) contains provisions for acceleration of the maturity hereof on the
occurrence of certain events and also for prepayments on account of principal
hereof prior to the maturity hereof upon the terms and conditions therein
specified. The obligations of the undersigned Borrower under this Note, and the
obligations of the Guarantors under the Loan Documents, are secured by the
Collateral referred to in the Security Documents.
The undersigned Borrower agrees to pay on demand all reasonable costs and
expenses incurred by the holder in enforcing this Note or in collecting the
indebtedness evidenced hereby, including, without limitation, if the holder
retains counsel for any such purpose, reasonable attorneys’ fees and expenses.
This Note shall be construed under, and governed by, the internal laws of the
State of New York without regard to principles of conflicts of laws.
This Note is given in replacement of and substitution for, but not repayment of,
that certain Replacement Alternative Currency Note issued by Moog Inc. to the
Lender in the original maximum principal amount of $_____________ dated March
28, 2013 and the notes replaced thereby.




________________________


By: ____________________________________
Name:
Title:


                        









--------------------------------------------------------------------------------






ALTERNATIVE CURRENCY LOANS
AND PAYMENTS OF PRINCIPAL
DATE
AMOUNT OF ALTERNATIVE LOAN*
AMOUNT OF PRINCIPAL PAID OR PREPAID*
UNPAID PRINCIPAL BALANCE*
NOTATION MADE
BY

















































































































































































































































































































































































































*Specify Alternative Currency





--------------------------------------------------------------------------------






EXHIBIT C


REPLACEMENT SWINGLINE NOTE


Buffalo, New York
$25,000,000.00                                   October 15, 2019


FOR VALUE RECEIVED, the undersigned, MOOG INC., a New York business corporation
having its principal place of business at Jamison Road and Seneca Street, East
Aurora, New York 14052-0018 (“Company”) promises to pay, ON DEMAND, to the order
of HSBC BANK USA, NATIONAL ASSOCIATION (“Lender”) at the banking office of the
Administrative Agent (as defined in the Loan Agreement, as hereinafter defined)
at 95 Washington Street, Buffalo, New York 14203, in lawful money of the United
States and in immediately available funds, the lesser of (i) the principal
amount of Twenty-Five Million Dollars ($25,000,000.00) or (ii) the aggregate
amount of all unpaid Swingline Loans made by Lender to Borrower as shown on the
schedule on the reverse side of this Note or any continuation schedule
(“Schedule”) together with interest as provided in the next paragraph. In this
Note, any capitalized term not defined in this Note has the meaning defined in a
Fifth Amended and Restated Loan Agreement, dated as of October 15, 2019, among
Moog Inc., the Designated Borrowers from time to time a party thereto, HSBC Bank
USA, National Association as administrative agent, for itself, the Lender and
other lending institutions and issuing bank(s) now or hereafter parties thereto,
as the same may hereafter be amended, supplemented, renewed, restated, replaced
or otherwise modified from time to time (“Loan Agreement”).


From and including the date of this Note to but not including the date the
outstanding principal amount of this Note is paid in full, the Company shall pay
to the Administrative Agent for the account of the holder of this Note
(“Holder”) interest on such outstanding principal amount at a rate per year that
shall on each day prior to demand be equal to 1% in excess of the Alternate Base
Rate from time to time in effect (“Interest Rate”). After an unsatisfied demand
for payment, this Note shall bear interest at a per annum rate of interest equal
to 2% in excess of the Interest Rate from time to time in effect. In no event
shall such interest be payable at a rate in excess of the maximum rate of
interest permitted by applicable law. A payment of such interest shall become
due on the first day of each calendar month, beginning on November 1, 2019 and
on the date this Note is repaid in full. Interest shall be calculated on the
basis of a 365-day year or 366-day year, as applicable, for the actual number of
days elapsed.


The Holder is authorized to inscribe on the Schedule the date of each Swingline
Loan made hereunder, each repayment of principal and the aggregate unpaid
principal balance of this Note. Each entry set forth on the Schedule shall be
prima facie evidence of the facts so set forth. No failure by the Holder to
make, and no error by the Holder in making, any inscription on the Schedule
shall affect the Company’s obligation to repay the full amount advanced on this
Note to or for the account of the Company, or Company’s obligation to pay
interest thereon at this agreed upon rate.





--------------------------------------------------------------------------------







If any payment on this Note becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day, and the Company will pay interest thereon at the then applicable
rate until the date of actual receipt of such installment by the holder of this
Note.


No failure by the holder to exercise, and no delay in exercising, any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise by the holder of any right or powers hereunder preclude any
other or further exercise thereof or the exercise of any other right or power.
The rights and remedies of the holder as herein specified are cumulative and not
exclusive of any other rights or remedies which the holder may otherwise have.


No modification, rescission, waiver, release or amendment of any provision of
this Note shall be made except by a written agreement subscribed by a duly
authorized officer of the Company and the holder hereof.


Company waives diligence, presentment, protest and demand, and also notice of
protest, demand, dishonor and nonpayment of this Note.


This Note is the Swingline Note referred to in the Loan Agreement and is
otherwise entitled to the benefits of the Loan Agreement. The obligations of the
Company under this Note, and the obligations of the Guarantors under the Loan
Documents, are secured by the Collateral referred to in the Security Documents.


Company agrees to pay on demand all reasonable costs and expenses incurred by
the holder in enforcing this Note or in collecting the indebtedness evidenced
hereby, including, without limitation, if the holder retains counsel for any
such purpose, reasonable attorneys’ fees and expenses.


This Note shall be construed under, and governed by, the internal laws of the
State of New York without regard to principles of conflicts of laws.


This Note is given in replacement of and substitution for, but not repayment of,
that certain Replacement Swingline Note issued by Company in the original
maximum principal amount of $25,000,000 dated March 28, 2013 and the notes
replaced thereby.




MOOG INC.


By: ____________________________________
Name:
Title:







--------------------------------------------------------------------------------






SCHEDULE


SWINGLINE LOANS AND PAYMENTS OF PRINCIPAL
DATE
 
 
PRINCIPAL
AMOUNT
AMOUNT OF PRINCIPAL PAID OR REPAID
AGGREGATE UNPAID PRINCIPAL BALANCE
INSCRIPTION MADE BY




































































































































































































































































































































































































--------------------------------------------------------------------------------








EXHIBIT D

REQUEST CERTIFICATE




The undersigned hereby certifies to HSBC Bank USA, National Association, in
accordance with the terms of a Fourth Amended and Restated Loan Agreement, dated
as of October 15, 2019, among Moog Inc., the Designated Borrowers from time to
time a party thereto, HSBC Bank USA, National Association as administrative
agent, for itself, the Lenders and other lending institutions and issuing
bank(s) now or hereafter parties thereto, as the same may have been and may
hereafter be, amended, supplemented, renewed, restated, replaced or otherwise
modified from time to time (“Agreement”) that:


The undersigned requests:


(Check One)
[ ] for Moog Inc.
[ ] on behalf of _______[insert name of Designated Borrower]




(Check One)
[ ] Revolving Loan
[ ] Alternative Currency Loan


to be made to such Borrower. which will be a


(Check One)
[ ] new loan
[ ] conversion
[ ] continuation


of a


(Check One)
[ ] Libor Loan (Only option for Alternative Currency Loan)
[ ] ABR Loan


to a or as a


(Check One)
[ ] Libor Loan
[ ] ABR Loan





--------------------------------------------------------------------------------







in the amount of $_____________ for an Interest Period, if applicable, of


(Check One)
[ ] one month.
[ ] three months.
[ ] six months.


The proposed loan/conversion/continuation is to be made on ____________, ____ .


The undersigned certifies that as of the date hereof:


(i)    there does not exist any Event of Default, Default or Material Adverse
Effect;


(ii)    each representation and warranty made in the Agreement and any Loan
Document to which the Borrowers are a party and in any certificate, document or
financial or other statement furnished at any time thereunder is true, correct
and complete in all material respects with the same effect as though such
representations and warranties had been made on the date hereof, except to the
extent any such representation and warranty relates solely to an earlier date,
or to the extent any such representation and warranty has been updated in a
certificate executed by a Responsible Officer and received by the Administrative
Agent before the date hereof; and


(iii)    the incurrence of the Indebtedness requested in this certificate is
permitted by the terms of the Current Indenture (as defined in the Agreement)
and any other senior indenture or subordinated indenture pursuant to which
Senior Unsecured Notes or Subordinated Indebtedness has been issued (“Other
Indenture”) and will constitute Permitted Debt or Senior Debt and Designated
Senior Debt under, and as defined in, the Current Indenture or any Other
Indenture.


WITNESS the signature of the undersigned authorized signatory of the Company on
behalf of itself and any Designated Borrower this ____ day of _____________,
____.




MOOG INC.
                        


By:______________________________________
(Title)









--------------------------------------------------------------------------------






EXHIBIT E

COMPLIANCE CERTIFICATE




The undersigned hereby certifies to the Administrative Agent and the Lenders, in
accordance with the terms of a Fourth Amended and Restated Loan Agreement, dated
as of October 15, 2019, among Moog Inc., the Designated Borrowers from time to
time a party thereto, HSBC Bank USA, National Association as Administrative
Agent, for itself, the Lenders and other lending institutions and issuing
bank(s) now or hereafter parties thereto, as the same may have been and may
hereafter be, amended, supplemented, renewed, restated, replaced or otherwise
modified from time to time (“Agreement”), that:


A.    General


1.    Capitalized terms not defined herein shall have the meanings set forth in
the Agreement.


2.    Borrowers have complied in all material respects with all the terms,
covenants and conditions to be performed or observed by it contained in the
Agreement and the Loan Documents, there exists no Event of Default or Default
under the Agreement and there exists no Material Adverse Effect.


3.    The representations and warranties contained in the Agreement, in any Loan
Document to which the Borrowers are a party and in any certificate, document or
financial or other statement furnished at any time thereunder are true, correct
and complete in all material respects with the same effect as though such
representations and warranties had been made on the date hereof, except to the
extent that any such representation and warranty relates solely to an earlier
date (in which case such representation and warranty shall be true, correct and
complete on and as of such earlier date).


4.    The Indebtedness outstanding under the Agreement constitutes Permitted
Debt, as defined in, the Current Indenture and any other indenture pursuant to
which Senior Unsecured Notes have been issued, and Senior Debt and Designated
Senior Debt or Permitted Debt under any indenture pursuant to which Senior
Subordinated Notes have been issued (“Other Indenture”), and the Agreement
constitutes the “Credit Agreement” thereunder.













--------------------------------------------------------------------------------

- 2 -


B.    Financial Covenants


1.    As of the date hereof or, for such period as may be designated below, the
computations, ratios and calculations as set forth below, are true and correct:


(a)    Covenant 6.1. Interest Coverage Ratio.


(i)    Consolidated EBITDA         $_________


(ii)    Consolidated Capital Interest
Expense                $_________


(iii)    Ratio of (i) to (ii)                ___ to 1.0


Required Ratio             </ 3.0 to 1.0


(b)    Covenant 6.2. Leverage Ratio.


(i)    Consolidated Net Debt        $________


(ii)    Consolidated EBITDA        $________


(iii)    Ratio of (i) to (ii)                ___ to 1.0


Required Ratio            [ </ 4.0 to 1.0]
[4.5 to 1.0 in the event of a Leverage Ratio Increase]






IN WITNESS WHEREOF, the undersigned, a Financial Officer of the Company, has
executed and delivered this certificate on behalf of the Company on ___________,
20__.


MOOG INC.


By_______________________________________
Name:___________________________________
Title: ___________________________________







--------------------------------------------------------------------------------


            


EXHIBIT F


ASSIGNMENT AND ASSUMPTION




This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Agreement identified below (as amended, the
“Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.


1.    Assignor:        ______________________________


2.
Assignee:        ______________________________

[and is an Affiliate/Approved Fund of [identify Lender]1]


3.
Borrower:        Moog Inc. and any Designated Borrower



4.
Administrative Agent:     HSBC Bank USA, National Association, as the
administrative                  agent under the Credit Agreement

1 Select as applicable.




1



--------------------------------------------------------------------------------

- 2 -




5.
Credit Agreement:    Fifth Amended and Restated Loan Agreement dated as of

October 15, 2019 among Moog Inc., the Designated Borrowers from time to time a
party thereto, HSBC Bank USA, National Association, as Administrative Agent, for
itself, the Lenders and other lending institutions and issuing banks now or
hereafter parties thereto


6.
Assigned Interest:



Facility Assigned 2
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans 3
 
$
$
   %
 
$
$
   %
 
$
$
   %



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Company and the Subsidiaries and Affiliates of
the Company, or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR


[NAME OF ASSIGNOR]


By:______________________________
Title:


ASSIGNEE


[NAME OF ASSIGNEE]


By:______________________________
Title:
2 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g.
“Commitment,” “Alternative Currency Sublimit,” etc.)
3 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.





--------------------------------------------------------------------------------

- 3 -




[Consented to and]4 Accepted:


HSBC Bank USA, National Association, as
Administrative Agent




By_________________________________
Title:




[Consented to:]5


[NAME OF RELEVANT PARTY]




By________________________________
Title:
















































4 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
5 To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.







--------------------------------------------------------------------------------






ANNEX 1
to
Assignment and Assumption






STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any Subsidiaries or Affiliates of the Company or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrowers, any Subsidiaries or Affiliates of the Company or any other
Person of any of their respective obligations under any Loan Document.


1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, (v) if it is a Non-U.S. Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (vi) it does not bear a relationship to the
Borrowers described in Section 108(e)(4) of the Code; and (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.




1



--------------------------------------------------------------------------------

- 2 -


2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.


3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be
construed in accordance with and governed by the law of the State of New York,
but giving effect to federal laws applicable to national banks.









--------------------------------------------------------------------------------






EXHIBIT G


FORM OF DESIGNATED BORROWER
REQUEST AND ASSUMPTION AGREEMENT


Date: __________, _____


To: HSBC Bank USA, National Association, as Administrative Agent


Ladies and Gentlemen:


This Designated Borrower Request and Assumption Agreement is made and delivered
pursuant to Section 2.22 of that certain Fifth Amended and Restated Loan
Agreement, dated as of October 15, 2019 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”), among Moog Inc. (the “Company”), the Designated Borrowers from
time to time a party thereto, HSBC USA, National Association, as Administrative
Agent, Swingline Lender and Issuing Bank, and reference is made thereto for full
particulars of the matters described therein. All capitalized terms used in this
Designated Borrower Request and Assumption Agreement and not otherwise defined
herein shall have the meanings assigned to them in the Agreement.


Each of ______________________________ (the “Additional Designated Borrower”)
and the Company hereby confirms, represents and warrants to the Administrative
Agent and the Lenders that the Additional Designated Borrower is either (a) a
Subsidiary of the Company and is a Guarantor or (b) a Foreign Subsidiary and 65%
of its Equity Interests have been pledged to the Administrative Agent in
accordance with the Agreement (but only if such Foreign Subsidiary is directly
owned by the Company or a Guarantor) or (c) the Equity Interest in such Foreign
Subsidiary that is not directly owned by the Company or a Guarantor is subject
to a negative pledge in favor of Administrative Agent.


The documents required to be delivered to the Administrative Agent under Section
2.22 of the Agreement have been or will be furnished to the Administrative Agent
in accordance with the requirements of the Agreement.


The parties hereto hereby confirm that with effect from the Effective Date (as
defined below), the Additional Designated Borrower shall have the rights,
obligations, duties and liabilities toward each of the other parties to the
Agreement identical to those which the Additional Designated Borrower would have
had if the Additional Designated Borrower has been an original party to the
Agreement as a Borrower. The Additional Designated Borrower confirms its
acceptance of, and consents to, all representations and warranties, covenants,
and other terms and provisions of the Credit Agreement. In particular, the
Additional Designated Borrower represents and warrants that entering into the
Agreement does not violate the terms of any agreement with respect to Material
Indebtedness to which it is a party.


The Company acknowledges and confirms its obligations as a guarantor of the
Designated Borrower obligations incurred by the Additional Designated Borrower
under the Agreement. If the Designated Borrower is a Foreign Borrower, to the
extent that any Foreign Borrower hereafter may


1



--------------------------------------------------------------------------------

- 2 -


acquire any immunity from suit, execution, attachment, jurisdiction of any court
or any legal process (whether through attachment prior to judgment, attachment
in aid of execution, execution of a judgment or from any other legal process or
remedy) with respect to it or its property, such Foreign Borrower hereby
irrevocably waives such immunity in respect of its obligations under the Loan
Documents.


The parties hereto hereby request that the Additional Designated Borrower be
entitled to receive Loans and Letters of Credit for its account under the
Agreement, and understand, acknowledge and agree that neither the Additional
Designated Borrower nor the Company on its behalf shall have any right to
request any Loans or Letters of Credit for the Additional Designated Borrower’s
account until the date two Business Days after the effective date (the
“Effective Date”) designated by the Administrative Agent in a Designated
Borrower Notice delivered to the Company and the Lenders pursuant to Section
2.22(a) of the Agreement.


[The Additional Designated Borrower irrevocably designates and appoints the
Company, as its authorized agent, to accept and acknowledge on its behalf,
service of any and all process which may be served in any suit, action or
proceeding in connection with its capacity as an Additional Designated Borrower.
The Company hereby represents, warrants and confirms that the Company has agreed
to accept such appointment. Said designation and appointment shall be
irrevocable by the Additional Designated Borrower until all obligations payable
by the Additional Designated Borrower under the Agreement shall have been paid
in full in accordance with the provisions hereof and the Additional Designated
Borrower shall be been terminated as a Borrower hereunder. The Additional
Designated Borrower hereby consents to process being served in any such suit,
action or proceeding by service of process upon the Company as provided in
Section 11.6 of the Agreement. The Additional Designated Borrower irrevocably
waives, to the fullest extent permitted by law, all claim of error by reason of
any such service in such manner and agrees that such service shall be deemed in
every respect effective service of process upon the Additional Designated
Borrower in any suit, action or proceeding and shall, to the fullest extent
permitted by law, be taken and held to be valid and personal service upon
personal delivery to the Additional Designated Borrower.]


This Designated Borrower Request and Assumption Agreement shall constitute a
Loan Document under the Agreement.


THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.



















--------------------------------------------------------------------------------

- 3 -


[ADDITIONAL DESIGNATED BORROWER]


By:                        
Name:                         
Title:                         




MOOG INC.


By:                         
Name:                         
Title:                         









--------------------------------------------------------------------------------






EXHIBIT H


FORM OF DESIGNATED BORROWER NOTICE


Date: __________, _____


To:    MOOG INC. and
[applicable Designated Borrower]


The Lenders party to the Agreement referred to below


Ladies and Gentlemen:


This Designated Borrower Notice is made and delivered pursuant to Section 2.22
of that certain Fifth Amended and Restated Loan Agreement, dated as of October
15, 2019 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”), among Moog Inc. (the “Company”),
the Designated Borrowers from time to time a party thereto, the Lenders from
time to time party thereto, and HSBC USA, National Association, as
Administrative Agent, Swingline Lender and Issuing Bank, and reference is made
thereto for full particulars of the matters described therein. All capitalized
terms used in this Designated Borrower Notice and not otherwise defined herein
shall have the meanings assigned to them in the Agreement.


The Administrative Agent hereby notifies the Company and the Lenders that (i)
effective as of the date hereof (the “Effective Date”)
[________________________] (the “Subsidiary”) shall be a Designated Borrower and
(ii) that after five Business Days from the Effective Date the Subsidiary, or
the Company on its behalf, may receive Loans and Letters of Credit for its
account on the terms and conditions set forth in the Agreement.


This Designated Borrower Notice shall constitute a Loan Document under the
Agreement.


HSBC BANK USA, NATIONAL ASSOCIATION
as Administrative Agent


By:                        
Name:                        
Title:                        






1



--------------------------------------------------------------------------------






SCHEDULE 1.1


PENSION PLANS


1.    The Moog Inc. Employees’ Retirement Plan; and
2.    Flo-Tork, Inc. Defined Benefit Plan and Trust (merged into the Moog Inc.
Employees’ Retirement Plan effective November 30, 2016)








FOREIGN PLANS






NONE




1



--------------------------------------------------------------------------------






SCHEDULE 2.1

LENDERS’ COMMITMENTS




Lender


Commitment
Applicable  
Percentage
 
 
 
HSBC Bank USA, National Association
$130,000,000.00
11.82%
Manufacturers and Traders Trust Company
$130,000,000.00
11.82%
Bank of America, N.A.
$125,000,000.00
11.36%
JPMorgan Chase Bank, N.A.
$125,000,000.00
11.36%
Citizens Bank, N.A.
$120,000,000.00
10.91%
Wells Fargo Bank, N.A.
$120,000,000.00
10.91%
MUFG Bank, Ltd.
$65,000,000.00
5.91%
PNC Bank, National Association
$65,000,000.00
5.91%
U.S. Bank National Association
$50,000,000.00
4.55%
Santander Bank, N.A.
$50,000,000.00
4.55%
Branch Banking and Trust Company
$50,000,000.00
4.55%
Northern Trust
$35,000,000.00
3.18%
KeyBank National Association
$35,000,000.00
3.18%
 
 
 
TOTAL
$1,100,000,000.00
100.0%







Lender


Amount of Alternative Currency Sublimit
Applicable  
Percentage
 
 
 
HSBC Bank USA, National Association
$35,545,454.55
11.82%
Manufacturers and Traders Trust Company
$35,545,454.55
11.82%
Bank of America, N.A.
$34,090,909.09
11.36%
JPMorgan Chase Bank, N.A.
$34,090,909.09
11.36%
Citizens Bank, N.A.
$32,727,272.73
10.91%
Wells Fargo Bank, N.A.
$32,727,272.73
10.91%
MUFG Bank, Ltd.
$17,727,272.73
5.91%
PNC Bank, National Association
$17,727,272.73
5.91%
U.S. Bank National Association
$13,636,363.64
4.55%
Santander Bank, N.A.
$13,636,363.64
4.55%
Branch Banking and Trust Company
$13,636,363.64
4.55%
Northern Trust
$9,545,454.55
3.18%
KeyBank National Association
$9,545,454.55
3.18%
 
 
 
TOTAL
$300,000,000.00
100.0%








--------------------------------------------------------------------------------






SCHEDULE 2.4

EXISTING LETTERS OF CREDIT




Issuing Bank – HSBC Bank USA, National Association


Letter of Credit No.
Current Amount
Maturity Date
Beneficiary
 
 
 
 
SDCMTN574294
273,090 (1)
20DEC2020
HSBC BANK PLC
 
 
 
 
SDCMTN571368
5,000 (2)
12MAR2020
ING BANK NV
 
 
 
 
SDCMTN601758
33,594 (3)
01APR2020
BANK LEUMI
 
 
 
 
SDCMTN574611
6,803,000 (4)
05FEB2021
HONG KONG SHANGHAI BANKING CORP.
 
 
 
 
SDCMTN543593
705,000
30JUN2020
LIBERTY MUTUAL INS. CO.
 
 
 
 
SDCMTN573887
69,907.50
31DEC2020
DAEWOO SHIPBUILDING AND MARINE
 
 
 
 
SDCMTN552666
10,150,000
15JUN2020
THE TRAVELERS INDEMNITY COMPANY
 
 
 
 
SDCMTN566268
125,000
30JUN2020
HSBC FRANCE
 
 
 
 
SDCMTN570151
1,339,145.70
7JAN2021
THE HONGKONG AND SHANGHAI BANKING
 
 
 
 
SDCMTN571756
50,000
1JUN2020
FEDERAL INSURANCE COMPANY
 
 
 
 
SDCMTN573226
18,058.60
30APR2021
CAIXABANK SA
 
 
 
 
SDCMTN573923
146,000
01JUL2020
NATIONAL UNION FIRE INSURANCE CO
 
 
 
 
SDCMTN574145
30,000
31OCT2022
HSBC FRANCE
 
 
 
 
SDCMTN574165
75,227.40
30SEP2022
THE HONGKONG AND SHANGHAI BANKING
 
 
 
 
SDCMTN574167
75,227.40
30MAY2022
THE HONGKONG AND SHANGHAI BANKING
 
 
 
 
SDCMTN575527
314,143.60
25JUL2020
DAEWOO SHIPBUILDING AND MARINE
 
 
 
 
SDCMTN575528
71,907.50
31DEC2025
DAEWOO SHIPBUILDING AND MARINE
 
 
 
 
SDCMTN575530
287,630
09AUG2020
DAEWOO SHIPBUILDING AND MARINE
 
 
 
 
SDCMTN575531
78,535.90
31DEC2023
DAEWOO SHIPBUILDING AND MARINE
 
 
 
 
SDCMTN575532
314,143.60
24NOV2020
DAEWOO SHIPBUILDING AND MARINE
 
 
 
 
SDCMTN575543
78,535.90
30AUG2023
DAEWOO SHIPBUILDING AND MARINE
 
 
 
 
SDCMTN575904
143,875
03AUG2020
ARAB INTERNATIONAL OPTRONICS






--------------------------------------------------------------------------------

- 2 -




 
 
 
 
SDCMTN522868
75,000
30JUN2023
HSBC FRANCE
 
 
 
 
SDCMTN575354
40,000
30JUN2023
HSBC FRANCE
 
 
 
 
SDCMTN569470
164,195
31MAR2020
HSBC BANK PLC
 
 
 
 
SDCMTN570152
446,381.90
07JAN2021
THE HONGKONG AND SHANGHAI BANKING
 
 
 
 
SDCMTN570210
715,000
15JUN2021
HSBC BANK PLC
 
 
 
 
SDCMTN570211
715,000
15JUN2021
HSBC BANK PLC
 
 
 
 
SDCMTN570337
56,459
15NOV2020
UNION BANK INDIA
 
 
 
 
SDCMTN570971
168,900
30NOV2020
DEFENSE ACQUISITION PROGRAM
 
 
 
 
SDCMTN571249
67,800
30OCT2020
HANJIN HEAVY INDUSTRIES AND CONSTRU
 
 
 
 
SDCMTN571565
64,407.50
20APR2022
HYUNDAI HEAVY INDUSTRIES CO. LTD.
 
 
 
 
SDCMTN571824
69,950
28FEB2020
UNITED BANK LIMITED TPC
 
 
 
 
SDCMTN571941
6,613.17
28FEB2020
UNITED BANK LIMITED TPC
 
 
 
 
SDCMTN572147
40,000
30NOV2022
HSBC FRANCE
 
 
 
 
SDCMTN572391
8,747,698
30JUN2022
AIDC/AEROSPACE INDUSTRIAL
 
 
 
 
SDCMTN572392
8,528,350
30JUN2022
AIDC/AEROSPACE INDUSTRIAL
 
 
 
 
SDCMTN601736
58,950
31OCT2020
HSBC TURKEY
 
 
 
 
SDCMTN601737
64,845
28FEB2022
HSBC TURKEY



*In USD or USD equivalent
(1)LC issued in CAD
(2)LC issued in EUR
(3)LC issued in GBP
(4)LC issued in INR











--------------------------------------------------------------------------------






SCHEDULE 4.1

SUBSIDIARIES


Note: The names of indirectly owned subsidiaries are indented under the names of
their respective parent corp
Name
 
State/Country of Incorporation
Curlin Medical Inc.
 
Delaware
   Moog MDG SRL
 
Costa Rica
   Viltechme da UAB
 
Lithuania
   ZEVEX, Inc.
 
Delaware
Harmonic Linear Drives Ltd.
 
England and Wales
Moog Asset Management LLC
 
Delaware
Moog Australia Pty., Ltd.
 
Australia
Moog do Brasil Controles Ltda.
 
Brazil
Moog. Controls Corp.
 
Ohio
Moog Controls Hong Kong Ltd.
 
Hong Kong
   Moog Control Systems (Shanghai) Co., Ltd.
 
People's Republic of China
   Moog Industrial Controls (Shanghai) Co., Ltd.
 
People's Republic of China
Moog Controls (India) Pvt. Ltd. (56% Moog Inc.; 44% Moog Singapore Pte. Ltd.)
 
India
Moog Controls Ltd.
 
United Kingdom
   Moog Reading Limited
 
United Kingdom
   Tritech Holdings Limited
 
United Kingdom
   Tritech International Limited
 
United Kingdom
   Tritech do Brasil Servicos E Equipamentos Submarinos Ltda.
 
Brazil
   Moog Fernau Ltd.
 
United Kingdom
   Moog Norden AB
 
Sweden
   Moog Wolverhampton Limited
 
United Kingdom
Moog Europe Holdings Luxembourg SCS
 
Luxembourg
   Moog Holding GmbH & Co. KG
 
Germany
   Insensys Holdings Ltd.
 
United Kingdom
   Moog Insensys Limited
 
United Kingdom
   Moog Brno s.r.o
 
Czech Republic
   Moog B.V.
 
Netherlands
   Moog GmbH
 
Germany
   Moog Italiana S.r.l.
 
Italy
   Moog Luxembourg S.A.R.L.
 
Luxembourg
   Moog Memmingen GmbH
 
Germany
   Moog Rekofa GmbH
 
Germany
   Moog Control Equipment (Shanghai) Co., Ltd.
 
People's Republic of China
   Obshestwo s Ogranizennoi Otwetstwennostju MOOG
 
Russia
   VSM Antriebstechnik GmbH
 
Germany
   Moog Luxembourg Finance S.A.R.L.
 
Luxembourg
   Focal Technologies Corporation
 
Nova Scotia
   Moog International Financial Services Center S.a.r.l.
 
Luxembourg
   Moog Verwaltungs GmbH
 
Germany
Moog Ireland Limited
 
Ireland
Moog Japan Ltd.
 
Japan
Moog Korea Ltd.
 
South Korea
Moog Receivables LLC
 
Delaware
Moog S.A.R.L. (95°A Moog Inc.; 5% Moog GmbH)
 
France
Moog Singapore Pte. Ltd.
 
Singapore
   Moog Aircraft Services Asia PTE LTD. (Joint Venture - 51%)
 
Singapore
   Moog EM Solutions (India) Private Limited
 
India
   Moog India Technology Center Pvt. Ltd.
 
India
   Moog Motion Controls Private Limited
 
India










--------------------------------------------------------------------------------






SCHEDULE 4.3

PENDING LITIGATION








NONE





--------------------------------------------------------------------------------






SCHEDULE 7.1

PERMITTED INDEBTEDNESS
(Note – Numbers Represent 9/29/19 Balances, Except Where Otherwise Noted)  




1.
Existing loan advances in excess of $5 million from Borrower to Foreign
Subsidiaries ($ equivalent)

Location
Loan Advance
-    Moog Controls Corporation (Philippines)*
$135,534,000
-    Moog Japan Ltd.
$7,410,838
-    Viltechmeda UAB
$12,800,910
-    Moog Brno s.r.o.
$13,743,422
-    Moog IFSC Ltd.
$46,003,069



2.
Existing obligations related to building/equipment financing ($ equivalent)

Location
Type
Outstanding
Moog Inc.*
Machinery
$64,000
Moog Brno s.r.o.*
Machinery
$740,000



3.
Existing bank facilities other than with the Lenders



Location
Type of Debt
Available Facilities
Outstanding
-    Moog IFSC Ltd
 
$10,941,000
$ -



4.
Indebtedness of Borrower



Location
Type of Debt
Available Facilities (Moog SECT Credit Facility)
Outstanding
-    Moog Inc.
Guaranty Obligation
$35,000,000
$6,000,000





    






*As of June 29, 2019













--------------------------------------------------------------------------------






SCHEDULE 7.2


PERMITTED ENCUMBRANCES
(Note – Numbers Represent 6/29/19 Balances)  








Liens
Type
Amount


Moog Inc.
Machinery
$
64,000


Moog Brno s.r.o.
Machinery
$
740,000














--------------------------------------------------------------------------------






SCHEDULE 7.3


PERMITTED INVESTMENTS AND GUARANTEES
(Note – Numbers Represent 6/29/19 Balances)




1.     Moog Aircraft Services Asia
$3,500,000
2.     NOVI
$257,000








